Exhibit 10.1
 
[ex10_11.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_12.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_13.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_14.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_15.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_16.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_17.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_18.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_19.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_110.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_111.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_112.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_113.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_114.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_115.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_116.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_117.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_118.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_119.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_120.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_121.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_122.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_123.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_124.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_125.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_126.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_127.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_128.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_129.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_130.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_131.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_132.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_133.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_134.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_135.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_136.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_137.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_138.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_139.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_140.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_141.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_142.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_143.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_144.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_145.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_146.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_147.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_148.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_149.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_150.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_151.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_152.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_153.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_154.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_155.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_156.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_157.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_158.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_159.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_160.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_161.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_162.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_163.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_164.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_165.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_166.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_167.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_168.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_169.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_170.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_171.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_172.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_173.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_174.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_175.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_176.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_177.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_178.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_179.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_180.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_181.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_182.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_183.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_184.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_185.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_186.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_187.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_188.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_189.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_190.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_191.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_192.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_193.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_194.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_195.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_196.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_197.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_198.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_199.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_1100.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_1101.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_1102.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_1103.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_1104.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_1105.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_1106.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_1107.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_1108.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_1109.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_1110.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_1111.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_1112.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_1113.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_1114.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_1115.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_1116.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_1117.jpg]
TERM LOAN AGREEMENT AMONG POWIN ENERGY ONTARIO STORAGE II, LP AND BROOKFIELD BRP
HOLDINGS (CANADA) INC. September 26, 2017 SENIOR SECURED TERM LOAN OF
Cdn$5,500,000.00 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND INTERPRETATION
1 1.1 Defined Terms 1 1.2 Undefined Financial Accounting Terms 17 1.3 References
17 1.4 Articles and Sections 18 1.5 Number and Gender 18 1.6 Incorporation of
Schedules and Exhibits 18 1.7 Monetary References 18 1.8 Negotiated Transaction
18 ARTICLE II TERMS OF 10AN 18 2.1 Term Loan 18 2.2 Use of Loan Proceeds 18 2.3
Repayment of Loan 19 2.4 Taxes and Time, Place, and Method of Payments 19 2.5
Voluntary Prepayments 21 2.6 Mandatory Prepayments 21 2.7 General Provisions
Relating to Interest 22 2.8 Intentionally Omitted 23 2.9 Security Interest in
Accounts; Right of Offset 23 ARTICLE III CONDITIONS 24 3.1 Conditions Precedent
to Funding of Loan 24 3.2 Conditions Subsequent to Funding of Loan 27 ARTICLE IV
REPRESENTATIONS AND WARRANTIES 28 4.1 Due Authorization 28 4.2 Existence 29 4.3
Valid and Binding Obligations 29 4.4 Security Documents 29 4.5 Title to Property
30 4.6 No Material Adverse Effect or Default 30 4.7 No Material Misstatements 30
4.8 Liabilities, Litigation and Restrictions 30 4.9 Authorizations; Consents 30
4.10 Compliance with Laws 30 4.11 ERISA; Canadian Pension Plans 30 4.12
Environmental Laws 31 4.13 Compliance with Federal Reserve Regulations 32 4.14
Investment Company Act Compliance 32 4.15 Proper Filing of Tax Returns; Payment
of Taxes Due 32 4.16 Intellectual Property 32 4.17 Casualties or Taking of
Property 32 4.18 Location of Borrower 32 4.19 Subsidiaries 33 4.20 Compliance
with Anti-Terrorism Laws 33 4.21 Solvency 34 4.22 Special Purpose Entity
Requirements 34 4.23 Permits and Licenses 35 4.24 RSVC Agreements; Participation
Agreement, Envelope 4 Project Assets 35 4.25 Ground Lease 36 4.26 Material
Agreements 36 4.27 Construction and Development 3736 4.28 Ownership of Project
Assets 37 ARTICLE V AFFIRMATIVE COVENANTS 37 5.1 Maintenance and Access to
Records 37 5.2 Financial Statements and Compliance Certificates 37 5.3 Budget
Approval 38 5.4 Debt Service Reserve 38 5.5 Payment of Impositions; Liens 38 5.6
Notices of Certain Events 39 5.7 Tax Returns 40 5.8 Additional Information 40
5.9 Compliance with Laws 40 5.10 Maintenance of Existence or Qualification and
Good Standing 40 5.11 Payment of Note; Performance of Obligations 40 5.12
Further Assurances 4140 5.13 Initial Expenses of Lender 41 5.14 Subsequent
Expenses of Lender 41 5.15 Maintenance and Inspection of Collateral 4244 5.16
Maintenance of Insurance 42 5.17 Environmental Indemnification 42 5.18 General
Indemnification 43 5.19 Evidence of Compliance with Anti-Terrorism Laws 43 5.20
Special Purpose Entity Requirements 44 5.21 Permits and Licenses 44 5.22 RSVC
Agreements; Participation Agreement; Envelope 4 Project Assets 44 5.23 Ground
Lease 44 5.24 Construction and Development 47 5.25 Intentionally Omitted 47 5.26
Debt Service Coverage Ratio 47 ARTICLE VI NEGATIVE COVENANTS 48d 7 6.1
Indebtedness 48 6.2 Contingent Obligations 48 6.3 Liens 48 6.4 Sales of Assets
48 6.5 Leasebacks 48 6.6 Sale or Discount of Receivables 48 - 11 - 6.7 Loans or
Advances 48 6.8 Special Purpose Entity Requirements 48 6.9 Dividends and
Distributions 48 6.10 Issuance of Equity; Changes in Corporate Structure 494g
6.11 Transactions with Affiliates 49 6.12 Plan Obligation 49 6.13 Anti-Terrorism
Laws 49 6.14 Amendment of Material Agreements 49 6.15 Unbudgeted Expenditures 49
6.16 Environmental 49 6.17 Transfers 50 ARTICLE VII EVENTS OF DEFAULT 50 7.1
Enumeration of Events of Default 50 7.2 Remedies 52 ARTICLE VIII RESERVED 53
ARTICLE IX MISCELLANEOUS 5453 9.1 Assignments; Participations 5453 9.2 Survival
of Representations, Warranties, and Covenants 54 9.3 Notices and Other
Communications 54 9.4 Parties in Interest 55 9.5 Rights of Third Parties 55 9.6
Renewals; Extensions 55 9.7 No Waiver; Rights Cumulative 5655 9.8 Survival Upon
Unenforceability 56 9.9 Amendments; Waivers 56 9.10 Controlling Agreement 56
9.11 Disposition of Collateral 56 9.12 Governing Law 56 9.13 Dispute Resolution
56 9.14 Jurisdiction and Venue 57 9.15 Integration 57 9.16 Waiver of Punitive
and Consequential Damages 57 9.17 Counterparts 58 9.18 USA Patriot Act Notice 58
9.19 Tax Shelter Regulations 58 9.20 Exculpation 58 LIST OF SCHEDULES Schedule
2.3(b) - Amortization Schedule Schedule 3.1(ii) - Construction Schedule Schedule
3.1(jj) - Initial Approved Budget LIST OF EXHIBITS Exhibit A Legal Description
Exhibit B Form of Compliance Certificate Exhibit C Form of Interconnection
Agreement - iv - TERM LOAN AGREEMENT This TERM LOAN AGREEMENT is made and
entered into effective September 26, 2017, by and among POWIN ENERGY ONTARIO
STORAGE II, LP, a limited partnership formed under the laws of Ontario
("Borrower"), and BROOKFIELD BRP HOLDINGS (CANADA) INC., a corporation formed
under the laws of Ontario ("Lender"). WITNESSETH: In consideration of the mutual
covenants and agreements herein contained, the parties hereto hereby agree as
follows: ARTICLE I DEFINITIONS AND INTERPRETATION 1.1 Defined Terms. As used in
this Agreement, each of the following terms shall have the meaning assigned
thereto in this Section 1.1 or in Sections referred to in this Section 1.1,
unless the context otherwise requires: "Additional Amount" shall have the
meaning set forth in Section 2.4(a). "Affiliate" shall mean, as to any Person,
any other Person directly or indirectly, controlling, or under common control
with, such Person, with "control," as used in this definition, meaning
possession, directly or indirectly, of the power to direct or cause the
direction of management, policies or action through ownership of voting
securities, contract, voting trust, or membership in management or in the group
appointing or electing management or otherwise through formal or informal
arrangements or business relationships. "Agreement" shall mean this Term Loan
Agreement, as it may be amended, supplemented, restated, or otherwise modified
from time to time. "Anti-Terrorism Laws" shall mean any laws or regulations of
any jurisdiction applicable to the Borrower and the General Partner and relating
to terrorism or money laundering, including, without limitation, the Criminal
Code (Canada), the Proceeds of Crime (Money Laundering) and Terrorist Financing
Act (Canada), the Official Secrets Act (Canada) and Executive Order No. 13224
and the USA Patriot Act. "Applicable Lending Office" shall mean the lending
office of Lender (or an Affiliate of Lender) designated on the signature pages
hereof or such other office of Lender as Lender may from time to time specify to
Borrower as the office by which the Loan is made and maintained. "Approved
Budget" shall mean, initially, the Initial Approved Budget, and thereafter, the
then operative budget approved by Lender pursuant to Section 5.3. 500615197_8
"Battery Equipment Supply Agreement" shall mean that certain Battery Equipment
Supply Agreement dated July 1, 2017, between Borrower and PEC, as the same may
be amended, restated, modified or replaced from time to time. "Blocked Person"
shall have the meaning set forth in Section 4.21(a). "Borrower" shall have the
meaning assigned to such term in the preamble hereto. "Business Day" shall mean
a day other than a Saturday, Sunday, legal holiday for commercial banks under
the laws of the State of New York or the Province of Ontario, or any other day
when banking is suspended in the State of New York or the Province of Ontario.
"Business Entity" shall mean a corporation, partnership, joint venture, limited
liability company, joint stock association, business trust, or other business
entity. "Canadian Dollars" and "Cdn$" shall mean dollars in lawful currency of
Canada. "Canadian Dollar Exchange Equivalent" shall mean with reference to
Canadian Dollars, the amount thereof expressed in Canadian Dollars, and with
reference to any amount (the "Original Amount") expressed in U.S. Dollars or any
amount of Canadian Dollars to be converted into U.S. Dollars (in each case, the
"Original Currency"), the amount expressed in Canadian Dollars or U.S. Dollars,
as applicable, on the date when such amount is being determined as herein
provided, required to purchase the Original Amount of the Original Currency at
the Noon Rate on the Business Day immediately preceding the date such conversion
is to be made. "Canadian Pension Laws" shall mean the Income Tax Act (Canada)
and regulations thereunder, the applicable pension standards legislation and
regulations thereunder, and the policies, rules, orders, notices and
interpretation notes of the Canada Revenue Agency and pension standards
regulators of any applicable province or jurisdiction, or provinces or
jurisdictions, collectively in Canada. "Canadian Pension Plan" shall mean a
registered pension plan as defined under the Income Tax Act (Canada) including a
Multiemployer Pension Plan that is maintained or contributed to by the Borrower,
General Partner, Guarantor or PEC. "Capital Expenditures" shall have the meaning
assigned to such term by GAAP, but, for purposes Section 6.24, excluding
expenditures made to comply with any Requirement of Law, including (for the
avoidance of doubt) any requirement of any Environmental Law. 2 "CLA" means the
Construction Lien Act (Ontario). "Closing" shall mean the funding of the Loan
which is the subject of this Agreement. "Closing Date" shall mean the Effective
Date of this Agreement, which is September 27, 2017. "Collateral" shall mean the
Mortgaged Property, the Pledged Equity, the RSVC Agreements and any other
Property of Borrower, General Partner or Guarantor now or at any time used or
intended as security for the payment or performance of all or any portion of the
Obligations or the obligations guaranteed by Guarantor pursuant to the Guaranty.
"Commonly Controlled Entity" shall mean any Person which is under common control
with Borrower within the meaning of Section 4001 of ERISA. "Compliance
Certificate" shall mean each certificate, substantially in the form attached
hereto as Exhibit B, executed by the Financial Officer of Borrower and furnished
to Lender from time to time in accordance with the provisions of Section 5.2 or
Section 5.26, as the case may be. "Connection Cost Agreement" shall mean that
certain Battery Storage Facility Connection Cost Agreement dated July 20, 2017,
between Borrower and Ground Lessor, as the same may be amended, restated,
modified or replaced from time to time. "Construction and Development Documents"
shall mean, collectively, the EPC Contract, the Development Services Agreement,
the Battery Equipment Supply Agreement, the Interconnection Agreement, the
Connection Cost Agreement and the DCIA Study Agreement. "Construction Schedule"
shall have the meaning set forth in Section 3.1(ii). "Contingent Obligation"
shall mean, as to any Person, any obligation of such Person guaranteeing or in
effect guaranteeing any Indebtedness, leases, dividends, or other obligations of
any other Person (for purposes of this definition, a "primary obligation") in
any manner, whether directly or indirectly, including any obligation of such
Person, regardless of whether such obligation is contingent, (a) to purchase any
primary obligation or any Property constituting direct or indirect security
therefor, (b) to advance or supply funds (i) for the purchase or payment of any
primary obligation, or (ii) to maintain working or equity capital of any other
Person in respect of any primary obligation, or otherwise to maintain the net
worth or solvency of any other Person, (c) to purchase Property, securities or
services primarily for the purpose of assuring the owner of any primary
obligation of the ability of the Person primarily liable for such primary
obligation to make payment thereof, or (d) otherwise to assure or 3 hold
harmless the owner of any such primary obligation against loss in respect
thereof, with the amount of any Contingent Obligation being deemed to be equal
to the stated or determinable amount of the primary obligation in respect of
which such Contingent Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by
such Person in good faith. "DCIA Study Agreement" shall mean that certain
Festival Hydro DCIA Study Agreement dated June 21, 2017, between Borrower and
Ground Lessor, as the same may be amended, restated, modified or replaced from
time to time. "Debt Service" shall mean, for any applicable period, the actual
annual principal and interest payable by Borrower on the Loan in accordance with
Section 2.3, without regard to any mandatory prepayment that may be required
pursuant to Section 2.6. "Debt Service Coverage Ratio" shall mean the ratio of
(i) Net Income to (ii) Debt Service, expressed as a multiple of Net Income to
Debt Service (e.g., 1.05 times or 1.05x). "Debt Service Reserve" shall have the
meaning ascribed thereto in Section 5.4. "Debt Service Reserve Amount" shall
mean Cdn$125,257. "Default" shall mean any event or occurrence which with the
lapse of time or the giving of notice or both would become an Event of Default.
"Default Rate" shall mean 11.75% per annum, but in no event shall such rate
exceed the Highest Lawful Rate. "Deferred Purchase Price" shall mean all amounts
that remain payable by Guarantor under the Hecate Purchase Agreement, including,
without limitation, the "COD Payments" as defined and described therein.
"Development Services Agreement" shall mean that certain Development Services
Agreement dated June 8, 2017, between Guarantor and Hecate, as the same may be
amended, restated, modified or replaced from time to time. "Dispute" shall have
the meaning set forth in Section 9.13. "Effective Date" shall mean the date on
which the conditions specified in Section 3.1 are satisfied. "Electricity
Storage License" shall mean the Electricity Storage License ES-2017-0103, issued
to Borrower by the Ontario Energy Board for the Project on June 15, 2017, as
amended August 17, 2017. 4 "Envelope 4 Project Assets" shall have the meaning
set forth in the Hecate Purchase Agreement. "Environmental Complaint" shall mean
any written or oral complaint, order, directive, claim, citation, notice of
environmental report or investigation, or other notice by any Governmental
Authority or any other Person with respect to (a) air emissions, (b) spills,
releases, or discharges to soils, any improvements located thereon, surface
water, groundwater, or the sewer, septic, waste treatment, storage, or disposal
systems servicing the Property, (c) solid or liquid waste disposal, (d) the use,
generation, storage, transportation, or disposal of any Hazardous Substance, or
(e) other environmental, health, or safety matters affecting the Property or the
business conducted thereon. "Environmental Indemnity Agreement" shall mean that
certain Environmental Indemnification Agreement executed by Borrower, General
Partner and Guarantor for the benefit of Lender, as the same may be amended,
restated, modified or replaced from time to time. "Environmental Laws" shall
mean any law, permit and Requirements of Law relating to environmental or
occupational health and safety matters including without limitation those
pertaining to: (a) reporting, licensing, permitting, investigating, remediating
and cleaning up in connection with any presence or Release of Hazardous
Substances, or the threat of the same; (b) the manufacturing, processing,
distribution, use, treatment, storage, disposal, transport, handling and the
like of Hazardous Substances, including those pertaining to occupational health
and safety; (c) occupational or public safety and health; and (d) Hazardous
Substances. "EPC Contract" shall mean that certain Battery Facility Engineering,
Procurement and Construction Agreement, dated August 10, 2017, between Borrower
and General Contractor, as amended, modified, restated or replaced from time to
time, and together with all change orders thereto. "Equity Interests" shall mean
shares of capital stock, partnership interests, membership interests in a
limited liability company, beneficial interests in a trust or other equity
ownership interests in a Person, and any warrants, options or other rights
entitling the holder thereof to purchase or acquire any such Equity Interest.
"ERISA" shall mean the Employee Retirement Income Security Act of 1974, and the
regulations thereunder and interpretations thereof. "Event of Default" shall
mean any of the events specified in Section 7.1. "Excess Cash" shall mean, for
any applicable period, the amount of excess of revenues from the Project
(including proceeds of any asset sales permitted under Section 6.4) over
expenses from the Project (excluding expenses paid from any reserve held by
Lender or Borrower for such purpose), less a commercially reasonable amount of
working capital taking into account current liabilities and 5 commercially
reasonable reserves maintained for anticipated expenses set forth in the
Approved Budget. "Excess Cash" shall not include Net Casualty Proceeds or New
Condemnation Awards, except to the extent remaining following the completion of
any required repair or restoration of the Improvements. "Excluded Taxes" means,
with respect to any and all payments to Lender or any recipient of any payment
to be made by or on account of any Obligation, net income taxes, branch profits
taxes, franchises and excise taxes (to the extent imposed in lieu of net income
taxes), and all interest, penalties and liabilities with respect thereto,
imposed on Lender. "Exculpated Parties" shall mean any of the events specified
in Section 9.20. "Executive Order No. 13224" shall mean Executive Order No.
13224 on Terrorist Financing, effective September 24, 2001, as the same has
been, or shall hereafter be, renewed, extended, amended or replaced. "Financial
Officer" shall mean, for any Business Entity, the chief financial officer,
principal accounting officer, treasurer, manager or controller of such Business
Entity, or, if applicable, of such Business Entity's general partner, manager,
managing member or other controlling equity-holder. "Financial Statements" shall
mean quarterly unaudited and annual audited statements of the financial
condition of Borrower, as of the point in time and for the period indicated,
including all notes thereto, and consisting of at least a balance sheet and
related statements of operations, shareholders, members' or partners' equity and
cash flows, and footnotes to any of the foregoing. All financial statements
shall be prepared in accordance with GAAP consistently applied and in
comparative form with respect to the corresponding period of the preceding
fiscal year. The annual financial statements shall be audited, accompanied by
the unqualified certification of a nationally-recognized or
regionally-recognized firm of independent certified public accountants or other
independent certified public accountants reasonably acceptable to Lender. "GAAP"
shall mean United Stated Generally Accepted Accounting Principles, consistently
applied, or another accounting methodology reasonably approved by Lender.
"General Contractor" shall mean, collectively, Saturn Power Inc. and EllisDon
Corporation, or any successor thereto as the general contractor pursuant to the
EPC Contract. "General Contractor's Consent" shall mean that certain Consent to
Assignment of Battery Facility Engineering, Procurement and Construction
Contract of even date herewith executed by General Contractor for the benefit of
Lender. 6 "General Partner" shall mean Powin Energy Storage 2, Inc., a
corporation incorporated under the laws of the province of British Columbia, the
general partner of Borrower. "Governmental Authority" shall mean the government
of the United States, the government of the Province of Ontario, the federal
government of Canada, or any nation, country, commonwealth, territory,
government, state, province, county, parish, municipality, or other political
subdivision and any entity exercising executive, legislative, judicial,
regulatory, or administrative functions of or pertaining to government. "Ground
Lease" shall mean that certain Lease dated June 27, 2017, between Borrower and
Ground Lessor related to the Mortgaged Property, as amended, modified, restated
or replaced from time to time. A Notice of Lease with respect to the Ground
Lease was registered on September 18, 2017, as instrument number PC151051.
"Ground Lessor" shall mean Festival Hydro Inc., and any successor thereto as the
holder of the lessor's interest in the Ground Lease. "Ground Lessor Estoppel"
shall mean that certain Lessor Estoppel Certificate of even date herewith given
by Ground Lessor to Lender in connection with the Ground Lease. "Guarantor"
shall mean Powin Canada B.C. Ltd., a corporation incorporated under the laws of
the province of British Columbia. "Guaranty" shall mean that certain Guaranty
Agreement of even date herewith executed by Guarantor in favor of Lender.
"Hazardous Substances" shall mean any substance or material that is prohibited,
controlled or regulated by any Governmental Authority pursuant to Environmental
Laws including noise, vibrations, pollutants, contaminants, dangerous goods or
substances, toxic or hazardous substances or materials, wastes (including solid
non-hazardous wastes and subject wastes), petroleum and its derivatives and
by-products and other hydrocarbons and radioactive materials, all as defined in
or pursuant to any Environmental Law. "Hecate" shall mean Hecate Energy LLC, a
Delaware limited liability company, and/or its affiliates, as the context
requires. "Hecate Purchase Agreement" shall mean that certain Purchased
Securities Purchase and Sale Agreement dated June 8, 2017, between Hecate and
Guarantor. "Hecate Standstill Agreement" shall mean that certain Subordination
and Standstill Agreement of even date herewith between Hecate and Lender. 7
"Highest Lawful Rate" shall mean the maximum non-usurious interest rate, if any
(or, if the context so requires, an amount calculated at such rate), that at any
time or from time to time may be contracted for, taken, reserved, charged or
received under laws applicable to Lender, as such laws are presently in effect
or, to the extent allowed by applicable law, as such laws may hereafter be in
effect and which allow a higher maximum non-usurious interest rate than such
laws now allow. "IESO" shall mean The Independent Electricity System Operator, a
corporation established and continued under the Electricity Act, 1998, S.O. 1998
c. 15, Sched A, or any successor thereto as counterparty to the RSVC Agreements.
"Improvements" shall have the meaning ascribed thereto in the Mortgage.
"Indebtedness" shall mean, as to any Person, without duplication, (a) all
liabilities (excluding capital, surplus, reserves for deferred income taxes,
deferred compensation liabilities and other deferred liabilities and credits)
which in accordance with GAAP would be included in determining total liabilities
as shown on the liability side of a balance sheet, (b) all obligations of such
Person evidenced by bonds, debentures, promissory notes or similar evidences of
indebtedness, (c) all other indebtedness of such Person for borrowed money, (d)
all obligations of others, to the extent any such obligation is secured by a
Lien on the assets of such Person (whether or not such Person has assumed or
become liable for the obligation secured by such Lien), and (e) the principal
component of all direct or contingent obligations of such Person under letters
of credit, banker's acceptances and similar instruments. "Indemnified Taxes"
means Taxes other than Excluded Taxes. "Indemnitee" shall have the meaning set
forth in Section 5.17. "Initial Approved Budget" shall have the meaning set
forth in Section 3.1(jj). "Insolvency Proceeding" shall mean, in respect of
Borrower, General Partner, Guarantor or PEC, if any of the following shall
occur: (i) if a decree or order of a court of competent jurisdiction is entered
adjudging any of Borrower, General Partner, Guarantor or PEC a bankrupt or
insolvent or approving as properly filed a petition seeking the winding up of a
such Person under the Companies' Creditors Arrangement Act (Canada), the
Bankruptcy and Insolvency Act (Canada), or the Winding-up and Restructuring Act
(Canada), Title 11 of the United States of America Code or any other bankruptcy,
insolvency or analogous laws or issuing sequestration or process of execution
against any substantial part of the assets of such Person or ordering the
winding up or liquidation of its affairs and any such decree or order continues
unstayed and in effect for a period of 45 Business Days; 8 (ii) if any of
Borrower, General Partner, Guarantor or PEC becomes insolvent, makes any
assignment in bankruptcy or makes any other assignment for the benefit of
creditors, makes any proposal under the Bankruptcy and Insolvency Act (Canada),
Title 11 of the United States of America Code or any comparable law, seeks
relief under the Companies' Creditors Arrangement Act (Canada), the Winding-up
and Restructuring Act (Canada), Title 11 of the United States of America Code or
any other bankruptcy, insolvency or analogous law, is adjudged bankrupt, files a
petition or proposal to take advantage of any act of insolvency, consents to or
acquiesces in the appointment of a trustee, receiver, receiver and manager,
interim receiver, custodian, sequestrator or other Person with similar powers of
itself or of all or any substantial portion of its assets, or files a petition
or otherwise commences any proceeding seeking any reorganization, arrangement,
composition or readjustment under any applicable bankruptcy, insolvency,
moratorium, reorganization or other similar law affecting creditors' rights or
consents to, or acquiesces in, the filing of such a petition; or (iii) if
proceedings are commenced for the dissolution, liquidation or voluntary winding
up of any of Borrower, General Partner, Guarantor or PEC or for the suspension
of the operations of such Person and, if such proceedings are being actively and
diligently contested in good faith, such proceedings continue undismissed, or
unstayed and in effect for any period of 60 consecutive days. "Intellectual
Property" shall mean patents, patent applications, trademarks, tradenames,
copyrights, technology, know-how, and processes. "Interconnection Agreement"
shall mean a Connection Agreement for a Small Embedded Generation Facility or a
Mid-Sized Embedded Generation Facility, as the same may be amended, restated,
modified or replaced from time to time. "Interest Rate" shall mean 8.75% per
annum, but in no event shall such rate exceed the Highest Lawful Rate.
"Investment" in any Person shall mean any stock, bond, note or other evidence of
Indebtedness, or any other security (other than current trade and customer
accounts) of, investment or partnership interest in or loan to, such Person.
"Land" shall have the meaning ascribed thereto in the Mortgage. The legal
description of the Land is attached hereto as Exhibit A "Lender" shall have the
meaning assigned to such term in the preamble hereto. "Liabilities" shall mean
all Indebtedness and other liabilities and obligations of Borrower, whether
matured or unmatured, liquidated or unliquidated, primary or secondary, direct
or indirect or absolute, fixed or 9 contingent, and whether or not required to
be considered for purposes of compliance with GAAP. "Lien" shall mean any
interest in Property securing an obligation owed to, or a claim by, a Person
other than the owner of such Property, whether such interest is based on common
law, statute, or contract, and including, but not limited to, the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt, or a lease, consignment, or
bailment for security purposes (other than true leases or true consignments),
liens of mechanics, materialmen and artisans, reservations, exceptions,
encroachments, easements, rights of way, covenants, conditions, restrictions,
leases, and other title exceptions and encumbrances affecting Property which
secure an obligation owed to, or a claim by, a Person other than the owner of
such Property (for the purpose of this Agreement, Borrower shall be deemed to be
the owner of any Property that it has acquired or holds subject to a conditional
sale agreement, financing lease, or other arrangement pursuant to which title to
the Property has been retained by or vested in some other Person for security
purposes). "Limitation Period" shall mean, with respect to any Lender, any
period while any amount remains owing on the Note payable to such Lender and
interest on such amount, calculated at the Interest Rate, plus any fees or other
sums payable to such Lender under any Loan Document and deemed to be interest
under applicable law, would exceed the amount of interest which would accrue at
the Highest Lawful Rate. "Loan" shall mean the loan made by Lender to or for the
benefit of Borrower pursuant to this Agreement. "Loan Amount" shall mean
Cdn$5,500,000.00. "Loan Balance" shall mean, at any point in time, the aggregate
outstanding principal balance of the Note at such time. "Loan Documents" shall
mean this Agreement, the Note, the Mortgage, the Security Agreements, the PEC
Standstill Agreement, the Hecate Standstill Agreement and all other documents
and instruments now or hereafter delivered pursuant to the terms of or in
connection with any of the foregoing, and all renewals and extensions of,
amendments and supplements to, and restatements of, any or all of the foregoing
from time to time in effect. "Longstop Date" shall mean December 31, 2017. "Make
Whole Premium" shall mean the present value of all required interest payments
due on the amount of the Loan Balance to be prepaid from the date of prepayment
through and including the Maturity Date (excluding accrued interest), computed
on a quarterly basis by discounting such payments (assuming a 360-day year
consisting of twelve 30-day months and using a quarterly yield to -10- maturity
equivalent to the then-current Treasury Note yield corresponding closest to the
remaining weighted average life on the Loan to be prepaid (calculated at the
time of the prepayment), plus 50 basis points). "Material Adverse Effect" shall
mean (a) any adverse effect on the business, operations, properties, liabilities
or financial condition of Borrower, General Partner or Guarantor that increases,
in any material respect, the risk that any of the Obligations will not be repaid
as and when due, (b) any material and adverse effect upon the Collateral,
including any material and adverse effect upon the value or impairment of
Borrower's, Guarantor's or any other Person's ownership of any material portion
of the Collateral, (c) any material adverse effect on the validity or
enforceability of any Loan Document or (d) any material adverse effect on the
rights or remedies of Lender under any Loan Document. "Material Agreements"
shall mean, collectively, the RSVC Agreements, the Construction and Development
Agreements, the O&M Agreement, the Participation Agreement the Ground Lease and
any other contract pursuant to which Borrower is obligated to pay or entitled to
receive an amount in excess of Cdn$200,000 in any one calendar year. "Maturity
Date" shall mean the earlier to occur of (i) September 30, 2020 or (ii) the date
the Loan is accelerated pursuant to this Agreement. "Mortgage" shall mean that
certain Leasehold Debenture granted by Borrower to Lender, encumbering the
Mortgaged Property as security for the Loan, as the same may be amended,
restated, replaced, bifurcated, spread or otherwise modified from time to time.
"Mortgaged Property" shall mean all Property of Borrower described in and
encumbered by the Mortgage, including, without limitation, Borrower's interest
in the Ground Lease and the leasehold estate created thereby and Borrower's fee
interest in the Improvements comprising the Project. "Multiemployer Pension
Plan" shall mean a "multi-employer pension plan" under Canadian Pension Laws to
which any of Borrower, General Partner, Guarantor or PEC makes or is obligated
to make contributions, or during the preceding five plan years, has made or been
obligated to make contributions. "Net Income" shall mean the different obtained
by subtracting all Adjusted Expenses for a specified period from Adjusted Gross
Income for the same period. "Adjusted Expenses" shall mean the aggregate total
of all expenses relating to the operation, maintenance and management of the
Project, excluding Debt Service and capital items set forth in an Approved
Budget and evidenced by operating statements prepared on a GAAP basis or other
accounting basis reasonably acceptable to Lender. "Adjusted Gross Income" shall
mean the aggregate total gross income derived from the Project, excluding
insurance proceeds, condemnation awards, capital transaction proceeds and other
special or non-recurring income items. "Noon Rate" means, in relation to the
conversion of one currency into another currency, the rate of exchange for such
conversion as published in the WM/Reuters 12noon ET FIX FX Benchmark at
approximately 12:30 p.m. (Toronto local time).. "Note" shall mean that certain
Promissory Note of even date herewith, made by Borrower payable to the order of
Lender in the original principal amount of Cdn$5,500,000, as amended, modified
or restated, and together with all renewals, extensions for any period,
increases and rearrangements thereof. "O&M Agreement" shall mean that certain
Operation and Maintenance Agreement dated September 8, 2017, between Borrower
and PEC, as the same may be amended, restated, modified or replaced from time to
time. "Obligations" shall mean, without duplication of the same amount in more
than one category, (a) all Indebtedness of Borrower evidenced by the Note, and
(b) all other obligations and liabilities of Borrower to Lender, now existing or
hereafter incurred, under, arising out of or in connection with any other Loan
Document, and to the extent that any of the foregoing includes or refers to the
payment of amounts deemed or constituting interest, only so much thereof as
shall have accrued, been earned and which remains unpaid at each relevant time
of determination. "OFAC" shall mean the Office of Foreign Assets Control of the
United States of America Department of the Treasury, or any other any successor
Governmental Authority. "Other Taxes" shall means any and all present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies arising from any payment made under any Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, any Loan
Document. "Participation Agreement" shall mean that certain Participation
Agreement dated January 20, 2017, between Borrower (then-known-as Hecate Energy
Ontario Storage II, LP) and IESO, as amended, modified, restated or replaced
from time to time. "Payment Date" shall mean the last day of each calendar
quarter (March 31, June 30, September 30 and December 31), or if such day is not
a Business Day, the next succeeding Business Day. "PEC" shall mean Powin Energy
Corporation, a Nevada corporation. "PEC Note" shall mean that certain Demand
Promissory Note Financing of Powin Canada B.C. Ltd. by Powin Energy Corporation
dated 2017, made by - 12 - Guarantor to PEC, as amended, modified, supplemented,
restated or replaced from time to time, the outstanding amount of which, as of
the Effective Date, is as set forth in the PEC Standstill Agreement. "PEC Side
Letter" shall mean that certain letter agreement of even date herewith between
PEC and Lender (or its designee), pursuant to which PEC grants to Lender (or its
designee) a right of first offer with respect to the financing of all projects
in which PEC has a Controlling Interest (as defined in the PEC Side Letter). For
the avoidance of doubt, the PEC Side Letter is a personal obligation of PEC to
Lender (or its designee), is not a Loan Document and need not be assigned by
Lender (or its designee) in connection with an assignment of Lender's interest
in the Loan. "PEC Standstill Agreement" shall mean that certain Subordination
and Standstill Agreement of even date herewith among PEC, Borrower, Guarantor
and Lender. "Permitted Liens" shall mean (a) the Ground Lease, (b) Liens for
taxes, assessments, or other governmental charges or levies not yet due or which
(if foreclosure, distraint, sale, or other similar proceedings shall not have
been initiated) are being contested in good faith by appropriate proceedings,
and such reserve as may be required by GAAP shall have been made therefor, (c)
Liens in favor of vendors, carriers, warehousemen, repairmen, mechanics,
workmen, materialmen, constructors, laborers, landlords or similar Liens arising
by operation of law in the ordinary course of business in respect of obligations
that are not yet due or which are being contested in good faith by appropriate
proceedings, if such reserve as may be required by GAAP shall have been made
therefor, (d) judgment Liens not constituting an Event of Default pursuant to
Section 7.1(j), (e) Liens in favor of Lender securing the Obligations and other
Liens, if any, expressly permitted hereunder or in the Security Documents, and
(f) in the case of the Pledged Equity, the Lien in favor of Hecate securing the
Deferred Purchase Price, so long as the same remains subordinate to the Lien in
favor of Lender pursuant to the Hecate Standstill Agreement. "Person" shall mean
an individual, corporation, partnership, limited liability company, trust,
unincorporated organization, government, any agency or political subdivision of
any government or any other form of entity. "Nan" shall mean, at any time, (i)
any employee benefit plan which is covered by Title IV of ERISA and in respect
of which Borrower, or any Commonly Controlled Entity is (or, if such plan were
terminated at such time, would under Section 4069 of ERISA be deemed to be) an
"employer" as defined in Section 3(5) of ERISA, and (ii) any Canadian Pension
Plan. "Pledged Equity" shall mean, collectively, (a) (i) 100% of the limited
partnership interests in Borrower and (ii) 100% of the issued and outstanding
shares of General Partner, as pledged by Guarantor pursuant to Guarantor's - 13
- Security Agreement, and (b) 100% of the general partnership interest in
Borrower, as pledged by General Partner pursuant to General Partner's Security
Agreement. "PPSA" shall mean the Personal Property Security Act (Ontario) or
such other applicable personal property security legislation in Canada.
"Principal Office" shall mean the principal office of Lender in Toronto,
Ontario, presently located at 181 Bay Street, Suite 300, Toronto, Ontario M5J
2T3, or such other location as Lender may designate from time to time. "Project"
shall mean the 8.8MW / 40.8MWh energy storage project under development by
Borrower located at the Mortgaged Property consisting of two projects sized at
2.0MW / 6.0MWh and two projects sized at 2.4MW / 14.4MWh. "Property" shall mean
any interest in any kind of property or asset, whether real, personal or mixed,
tangible or intangible. "Province" shall mean the Province of Ontario, Canada.
"Regulatory Change" shall mean the passage, adoption, institution, or amendment
of any federal, state, provincial, local, or foreign Requirement of Law, or any
interpretation, directive, or request (whether or not having the force of law)
of any Governmental Authority or monetary authority charged with the
enforcement, interpretation, or administration thereof, occurring after the
Closing Date and applying to a class of lenders including Lender. "Release of
Hazardous Substances" shall mean any emission, spill, release, disposal, or
discharge, except in accordance with a valid permit, license, certificate, or
approval of the relevant Governmental Authority, of any Hazardous Substance into
or upon (a) the air, (b) soils or any improvements located thereon, (c) surface
water or groundwater, or (d) the sewer or septic system, or the waste treatment,
storage, or disposal system servicing any Property of Borrower. "Requirement of
Law" shall mean, as to any Person, the certificate or articles of incorporation
and by-laws, the certificate or articles of organization and regulations,
operating agreement or limited liability company agreement, the agreement of
limited partnership or other organizational or governing documents of such
Person, and any applicable law, treaty, ordinance, order, judgment, rule,
decree, regulation or determination of an arbitrator, court or other
Governmental Authority, including rules, regulations, orders and requirements
for permits, licenses, registrations, approvals or authorizations, in each case
as such now exist or may be hereafter amended and are applicable to or binding
upon such Person or any of its Property or to which such Person or any of its
Property is subject. "Responsible Officer" shall mean, as to any Business
Entity, its President, any of its Vice Presidents, its Financial Officer or any
other Person duly - 14 - authorized, in accordance with the applicable
organizational documents, bylaws, regulations or resolutions, to act on behalf
of such Business Entity. "RSVC Agreement(s)" shall mean, individually or
collectively, as the context requires, those four certain Reactive Support
Voltage Control Service Agreements for Procurement of Reactive Support Voltage
Control Service, each dated October 1, 2014, between Borrower (as
successor-by-assignment from Hecate) and IESO with respect to the Project, each
as modified by an Amending Agreement dated February 27, 2017, between Borrower
(then-known-as Hecate Energy Ontario Storage II LP) and IESO, and by an Amending
Agreement dated September 18, 2017, and as further amended, modified, restated
or replaced from time to time. "SEC" means the Securities and Exchange
Commission or any successor Governmental Authority. "Security Agreements" shall
mean, collectively, (a) that certain General Security Agreement of even date
herewith by Borrower for the benefit of Lender, (b) that certain General
Security Agreement of even date herewith by General Partner for the benefit of
Lender, and (c) that certain General Security Agreement of even date herewith by
Guarantor for the benefit of Lender General Partner and Guarantor for the
benefit of Lender, in each case, as amended, modified, restated or replaced from
time to time. "Security Documents" shall mean, collectively, (a) the Mortgage,
(b) the Security Agreements, and (c) any other security documents executed and
delivered by Borrower, General Partner of Guarantor securing the Loan and/or, in
the case of Guarantor, the Guaranty, as each such instruments may be amended,
supplemented, restated or otherwise modified from time to time. "Service
Commencement" shall, with respect to each portion of the Project, have the
meaning set forth in each of the RSVC Agreements. "Solvent" means, with respect
to any Person on any date of determination (after giving effect to the making of
the Loan and the application of the proceeds thereof), that on such date (a) the
fair value of the assets of such Person is not less than the total amount of
liabilities, including contingent liabilities, of such Person, (b) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (c) such Person is able to pay its debts
and liabilities, contingent obligations and other commitments as they mature in
the ordinary course of business and (d) such Person is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which such Person's assets would constitute an unreasonably small capital. For
purposes of this definition, the amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances - 15 - existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability. "SPE" shall
mean a single purpose, single asset entity acceptable to Lender (a) that exists
solely for the limited purpose of owning, developing, constructing, managing and
operating the Project (or acting as the general partner of Borrower), (b) that
has never owned any assets other than the Project and the Envelope 4 Project
Assets (or its general partnership interest in Borrower), and (c) that has not
engaged in any activity other than owning, developing, constructing, managing
and operating the Project (or acting as the general partner of Borrower).
"Substantial Completion" and "Substantially Completed" shall mean, when used in
connection with the Project, that all conditions necessary to the achievement of
Service Commencement have been satisfied, and all permits necessary for the use
and operation of the Improvements for the Project have been obtained. "Taxes"
shall mean any and all present or future taxes, levies, imposts, duties, fees,
deductions, charges or withholdings imposed by any Governmental Authority.
"Title Policy" shall mean a loan policy of title insurance, in form and
substance acceptable to Lender, naming Lender as insured, in the Loan Amount,
(i) insuring that Borrower has a fee interest in the Improvements and a
leasehold estate in the Land, and (ii) insuring the Mortgage as a first priority
Lien on Borrower's entire interest in the Mortgaged Property and any appurtenant
easements, subject only to Permitted Liens, together with such endorsements as
Lender may require in its sole and absolute discretion, provided such
endorsements are available in the Province. "Transfer" shall mean (i) any sale,
transfer, assignment (including assignment of an interest in the Ground Lease)
of conveyance, or contract to sell, and/or lease, the Mortgaged Property or any
other Collateral or any part thereof or interest therein, whether voluntary or
involuntary, (ii) any sale, transfer, assignment, conveyance, contract to sell,
issuance, conversion or redemption of any Equity Interest in Borrower, General
Partner of Guarantor, including, for example, any sale, transfer, assignment,
conveyance, contract to sell, issuance, conversion or redemption of any interest
in Borrower, General Partner, Guarantor or in any entity owning, directly or
indirectly, an interest in Borrower, General Partner or Guarantor, (iii) the
grant of a deed of trust, mortgage, debenture or other security arrangement that
encumbers the Mortgaged Property or any other Collateral, or any portion
thereof, or any other encumbrance on the Mortgaged Property or any other
Collateral, (iv) any encumbrance, Lien or any transfer of any direct or indirect
interest in Borrower, General Partner or Guarantor that secures any Indebtedness
or obligation, whether liquidated or unliquidated, (v) any pledge, deed of
trust, mortgage, interest, other security arrangements, - 16 - f inancing
arrangements commonly referred to as "mezzanine financing" and arrangements
commonly referred to as "preferred equity" (or the economic equivalent of
preferred equity in Borrower, General Partner or Guarantor). In the case of
contracts to do any of the foregoing, such a contract shall not constitute a
"Transfer" for purposes hereof if such contract provides that the Loan shall be
paid in full prior to the closing of such contract. "Transferee" shall mean any
Person to which Lender has sold, assigned, transferred or granted a
participation in any of the Obligations, as authorized pursuant to the
provisions of Section 9.1, and any Person acquiring, by purchase, assignment,
transfer or participation, from any such purchaser, assignee, transferee or
participant, any part of such Obligations. "UCC" shall mean the Uniform
Commercial Code as from time to time in effect in the State of New York or, if
the creation, attachment or perfection of any security interest granted to
Lender under any Security Document is governed by a State other than the State
of New York, the Uniform Commercial Code as from time to time in effect in such
state. "United States Dollars," "USD" and "$" shall mean dollars in lawful
currency of the United States of America. "USA Patriot Act" shall mean the
Uniting and Strengthening America by Providing Appropriate Tools required to
Intercept and Obstruct Terrorism Act of 2001, Pub. L. No. 107-56, 115 Stat. 272
(2001), as the same has been, or shall hereafter be, renewed, extended, amended
or replaced. 1.2 Undefined Financial Accounting Terms. Financial accounting
terms used in this Agreement without definition are used herein with the
respective meanings assigned thereto in accordance with GAAP at the time in
effect. 1.3 References. References in this Agreement to Schedule, Exhibit,
Article or Section numbers shall be to Schedules, Exhibits, Articles or Sections
of this Agreement, unless expressly stated to the contrary. References in this
Agreement to "hereby," "herein," "hereinafter," "hereinabove," "hereinbelow,"
"hereof," "hereunder" and words of similar import shall be to this Agreement in
its entirety and not only to the particular Schedule, Exhibit, Article or
Section in which such reference appears. Specific enumeration herein shall not
exclude the general and, in such regard, the terms "includes" and "including"
used herein shall mean "includes, without limitation," or "including, without
limitation," as the case may be, where appropriate. Except as otherwise
indicated, references in this Agreement to statutes, sections or regulations are
to be construed as including all statutory or regulatory provisions
consolidating, amending, replacing, succeeding or supplementing the statute,
section or regulation referred to. References in this Agreement to "writing"
include printing, typing, lithography, facsimile reproduction and other means of
reproducing words in a tangible visible form. References in this Agreement to
agreements and other contractual instruments shall be deemed to include all
exhibits and appendices attached thereto and all subsequent amendments and other
modifications to such instruments, but only to the extent such amendments and
other modifications are not - 17 - prohibited by the terms of this Agreement.
References in this Agreement to Persons include their respective successors and
permitted assigns. 1.4 Articles and Sections. This Agreement, for convenience
only, has been divided into Articles and Sections; and it is understood that the
rights and other legal relations of the parties hereto shall be determined from
this instrument as an entirety and without regard to the aforesaid division into
Articles and Sections and without regard to headings prefixed to such Articles
or Sections. 1.5 Number and Gender. Whenever the context requires, reference
herein made to the single number shall be understood to include the plural; and
likewise, the plural shall be understood to include the singular. Definitions of
terms defined in the singular or plural shall be equally applicable to the
plural or singular, as the case may be, unless otherwise indicated. Words
denoting sex shall be construed to include the masculine, feminine and neuter,
when such construction is appropriate; and specific enumeration shall not
exclude the general but shall be construed as cumulative. 1.6 Incorporation of
Schedules and Exhibits. The Schedules and Exhibits attached to this Agreement
are incorporated herein and shall be considered a part of this Agreement for all
purposes. 1.7 Monetary References. Whenever an amount of money is referred to in
any of the Loan Documents, such amount will, unless otherwise expressly stated,
be in Canadian Dollars. 1.8 Negotiated Transaction. Each party to this Agreement
affirms to the others that it has had the opportunity to consult, and discuss
the provisions of this Agreement with, independent counsel and fully understands
the legal effect of each provision. ARTICLE II TERMS OF LOAN 2.1 Term Loan. (a)
Subject to the terms and conditions of this Agreement, Lender agrees to make the
Loan to Borrower on the Effective Date in a principal amount not to exceed the
Loan Amount, for the purposes provided in Section 2.2. (b) Notwithstanding the
foregoing, Borrower may elect, on at least four Business Days prior notice to
Lender, to receive all (but not less than all) of the Loan proceeds in U.S.
Dollars, in which case Lender shall advance the Canadian Dollar Exchange
Equivalent of the Loan Amount in U.S. Dollars on the Effective Date. 2.2 Use of
Loan Proceeds. (a) Proceeds of the Loan shall be used for the following purposes
in the following order of priority on the Closing Date: (i) fund the Debt
Service Reserve in the full amount of the Debt Service Reserve Amount, (ii) pay
all construction and development costs due -18- and payable as of the Effective
Date in accordance with the Initial Approved Budget, (iii) pay all closing costs
in connection with the Loan, and (iv) fund of reserves for the payment all
amounts necessary to complete the construction and development of the Project
and achieve Service Commencement, including payment of the initial base rent
payment due under the Ground Lease, all in accordance with the Initial Approved
Budget. Any amounts remaining after payment and funding of the above (the
"Remaining Loan Proceeds") shall be applied in accordance with Section 2.2(b).
Borrower and Lender acknowledge that, pursuant to the disbursement schedule
approved by Borrower and Lender at Closing, the amount required to be reserved
and held by Borrower pursuant to clause (iv) above is Cdn$1,739,139, or the USD
equivalent. (b) All Remaining Loan Proceeds shall be applied to the following
purposes in the following order of priority: (i) to make a distribution to
Guarantor for the sole purpose of repaying the PEC Note on the Closing Date, and
(ii) if any amount remains following Service Commencement, the payment of all
expenses set forth in Section 2.2(a) above and the payment in full of the PEC
Note, to make a distribution to Guarantor for the sole purpose of paying the
Deferred Purchase Price as and when due under the Hecate Purchase Agreement. The
distribution under clause (ii) above shall be permitted subject to (x) no
Default or Event of Default existing as of the date of distribution, and (y) the
Debt Service Coverage Ratio required pursuant to Section 5.26 being satisfied as
of the date of distribution. 2.3 Repayment of Loan. (a) Calculation of Interest.
The Loan Balance shall bear interest from the Effective Date at a rate per annum
equal to the Interest Rate; provided, however, while an Event of Default exists
or after acceleration, upon demand by Lender, Borrower shall pay interest (after
as well as before entry of judgment thereon to the extent permitted by law) on
any amount payable by Borrower hereunder or under the other Loan Documents, at a
per annum rate equal to the lesser of (A) the Highest Lawful Rate and (B) the
Default Rate. Notwithstanding the foregoing, for the purposes of the Interest
Act (Canada) and disclosure under such statute, whenever interest to be paid
under this Agreement is to be calculated on the basis of any period of time that
is less than a calendar year, the yearly rate of interest to which the rate
determined pursuant to such calculation is equivalent is the rate so determined
multiplied by the actual number of days in the calendar year in which the same
is to be ascertained and divided by such other period of time. (b) Principal,
Interest and Excess Cash. Borrower shall pay to Lender, on each Payment Date, an
amount equal to (i) all interest accrued on the Loan at the Interest Rate (or
Default Rate, if applicable), plus (ii) a principal amortization payment in the
amount set forth on the amortization schedule attached hereto as Schedule 2.3(b)
with respect to the applicable Payment Date. 2.4 Taxes and Time, Place, and
Method of Payments. (a) All payments required pursuant to this Agreement or the
Note shall be made without set-off or counterclaim in Canadian Dollars and in
immediately available funds free and clear of, and without deduction for, any
Indemnified Taxes or Other Taxes; provided, - 19 - however that if any Borrower
shall be required to deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased by the amount (the
"Additional Amount") necessary so that after making all required deductions
(including deductions applicable to additional sums described in this Section
2.4(a)) Lender receives an amount equal to the sum it would have received had no
such deductions been made, (ii) Borrower shall make any such deductions and
(iii) Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law. In addition, to the extent not paid
in accordance with the preceding sentence, Borrower shall pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable law. (b)
Borrower shall indemnify Lender for Indemnified Taxes and Other Taxes payable by
such Person, provided, however, that Borrower shall not be obligated to make
payment to Lender in respect of penalties, interest and other similar
liabilities attributable to such Indemnified Taxes or Other Taxes if such
penalties, interest or other similar liabilities are attributable to the gross
negligence or willful misconduct of the Person seeking indemnification; provided
further, that Lender shall not be entitled to indemnification for Indemnified
Taxes and Other Taxes paid by such Person more than three months prior to the
date Lender gives notice and demand thereof to Borrower (except that, if the
indemnification is based on a Regulatory Change giving rise to such Indemnified
Taxes or Other Taxes the effect of which is retroactive, then the three month
period referred to above shall be extended to include the period of retroactive
effect thereof). (c) If Lender shall become aware that it is entitled to claim a
refund from a Governmental Authority in respect of Indemnified Taxes or Other
Taxes paid by Borrower pursuant to this Section 2.4, including Indemnified Taxes
or Other Taxes as to which it has been indemnified by Borrower, or with respect
to which Borrower has paid Additional Amounts pursuant to the Loan Documents, it
shall promptly notify Borrower of the availability of such refund claim and it
shall, within 10 days after receipt of a request by Borrower, make a claim to
such Governmental Authority for such refund at the expense of Borrower. If
Lender receives a refund in respect of any Indemnified Taxes or Other Taxes paid
by Borrower pursuant to the Loan Documents, it shall within 30 days from the
date of such receipt pay over such refund to Borrower (but only to the extent of
Indemnified Taxes or Other Taxes paid pursuant to the Loan Documents, including
indemnity payments made or Additional Amounts paid, by Borrower under this
Section 2.4 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all reasonable out of pocket expenses of Lender and without
interest (other than interest paid by the relevant Governmental Authority with
respect to such refund). (d) If Lender is or becomes eligible under any
applicable law, regulation, treaty or other rule to a reduced rate of taxation,
or a complete exemption from withholding, with respect to Indemnified Taxes or
Other Taxes on payments made to it by Borrower, Lender shall, upon the request,
and at the cost and expense, of Borrower, complete and deliver from time to time
any certificate, form or other document demanded by Borrower, the completion and
delivery of which are a precondition to obtaining the benefit of such reduced
rate or exemption, provided that the taking of such action by Lender would not,
in the reasonable judgment of Lender, be disadvantageous or prejudicial to
Lender or inconsistent with its internal policies or legal or regulatory
restrictions. For any period with respect to which Lender has failed to provide
any such certificate, form or other document requested by Borrower, Lender shall
not be -20- entitled to any payment under this Section 2.4 in respect of any
Indemnified Taxes or Other Taxes that would not have been imposed but for such
failure. (e) All payments by Borrower hereunder shall be deemed received on (i)
receipt or (ii) the next Business Day following receipt if such receipt is after
2:00 p.m., Eastern Standard or Eastern Daylight Savings Time, as the case may
be, on any Business Day, and shall be made to Lender at the Principal Office.
Except as provided to the contrary herein, if the due date of any payment
hereunder or under any Note would otherwise fall on a day which is not a
Business Day, such date shall be extended to the next succeeding Business Day,
and interest shall be payable for any principal so extended for the period of
such extension. 2.5 Voluntary Prepayments. Borrower may prepay the Loan Balance,
in whole, but not in part, without penalty or premium, on at least 10 Business
Days prior notice on any Business Day within the 90 days immediately preceding
the Maturity Date. In addition, Borrower may prepay the Loan Balance in whole or
in part, at any time during the Loan term, on at least 10 Business Days prior
notice, provided that any prepayment shall be accompanied by payment of all
accrued interest on the principal amount prepaid through the date of prepayment
plus the Make Whole Premium calculated on the principal amount prepaid as of the
date of prepayment. Any notice of prepayment pursuant to this Section 2.5 shall
specify the date on which such prepayment will be made (the "Designated
Prepayment Date"), and shall constitute Borrower's commitment to prepay the Loan
Balance, or the specified portion thereof, on the Designated Payment Date, and
Borrower's failure to make such payment on the Designated Payment Date shall
constitute an Event of Default. Notwithstanding the foregoing, Borrower may
rescind any prepayment notice, or specify a new Designated Prepayment Date,
provided that Borrower delivers written notice thereof to Lender at least three
Business Days prior to the Designated Prepayment Date and pays to Lender all of
Lender's actual, out of pocket expenses incurred in connection with Borrower's
expected prepayment of the Loan, including any hedging expenses, breakage costs
or similar expenses incurred in anticipation thereof No voluntary prepayment of
principal shall affect the amortization schedule for the Loan for principal
payments to be made pursuant to Section 2.3(b). Any voluntary prepayment of
principal shall be applied first to the principal payment due on the Maturity
Date, and then to installments of principal to be paid on each Payment Date in
reverse order. 2.6 Mandatory Prepayments. In addition to payments in reduction
of the Loan Balance provided for in Section 2.3, Borrower shall make the
following payments to Lender for application to the Loan Balance: (a) Borrower
shall pay to Lender, on each Payment Date, together with the payment of
principal and interest due under Section 2.3, an amount equal to all Excess Cash
accrued since the immediately preceding Payment Date, which payment shall be
accompanied by an accounting of such Excess Cash, certified as accurate by a
Financial Officer of Borrower; any such prepayment under this clause (a) shall
be made without application of a Make Whole Premium, so long as no Event of
Default has occurred and is continuing (b) Borrower shall pay to Lender,
promptly upon receipt (or Lender may apply, if received directly by Lender), all
Net Casualty Proceeds or Net Condemnation Awards (as such terms are defined in
the Mortgage), except to the extent that Lender agrees to make such - 21 -
proceeds available for restoration of the Mortgaged Property in accordance with
the terms of the Mortgage; any such prepayment under this clause (b) shall be
made without application of a Make Whole Premium, so long as no Event of Default
has occurred and is continuing; (c) In the event of a termination of any RSVC
Agreement, Borrower shall pay to Lender, promptly upon receipt (or Lender may
apply, if received directly by Lender), 100% of all consideration payable to
Borrower by IESO or any other party in connection with such termination (but not
in excess of the amount necessary to pay the entire outstanding Principal
Balance, accrued interest and all other amounts owing under the Loan Documents,
including, without limitation, the Make Whole Premium) ; any such prepayment
under this clause (c) shall be made together with the applicable Make Whole
Premium, calculated on the principal amount prepaid as of the date of
prepayment; (d) Borrower shall pay to Lender, immediately upon receipt, all
proceeds (net of reasonable and customary transaction costs) from, (i) asset
sales (except for the proceeds from asset sales permitted under Section 6.4),
whether or not permitted hereunder or otherwise approved by Lender (without
waiving or modifying in any way remedies available to Lender as a result of any
Event of Default arising from such asset sale), (ii) other Indebtedness incurred
by Borrower, whether or not permitted hereunder or otherwise approved by Lender
(without waiving or modifying in any way remedies available to Lender as a
result of any Event of Default arising from the incurrence of such
Indebtedness), and (iii) the proceeds of any equity raised by Borrower (other
than contributions made by Borrower's existing equity holders), to the extent
such equity raise constitutes or results from a Transfer in violation of Section
6.17 (without waiving or modifying in any way remedies available to Lender as a
result of any Event of Default arising from such Transfer); any such prepayment
under this clause (d) shall be made together with the applicable Make Whole
Premium, calculated on the principal amount prepaid as of the date of
prepayment. No mandatory prepayment of principal shall affect the amortization
schedule for the Loan for principal payments to be made pursuant to Section
2.3(b). Any mandatory prepayment of principal shall be applied first to the
principal payment due on the Maturity Date, and then to installments of
principal to be paid on each Payment Date in reverse order. 2.7 General
Provisions Relating to Interest. (a) It is the intention of the parties hereto
to comply strictly with the usury laws of the State of New York and the United
States of America. In this connection, there shall never be collected, charged
or received on the sums advanced hereunder plus the amount of the original issue
discount interest in excess of that which would accrue at the Highest Lawful
Rate. (b) Notwithstanding anything herein or in the Note to the contrary, during
any Limitation Period, the interest rate to be charged on amounts evidenced by
the Note shall be the Highest Lawful Rate, and the obligation, if any, of
Borrower for the payment of fees or other charges deemed to be interest under
applicable law shall be suspended. During any period or periods of time
following a Limitation Period, to the extent permitted by applicable laws of the
State of New York or the United States of America, the interest rate to be
charged hereunder shall remain at the Highest Lawful Rate until such time as
there has been paid to Lender (i) the - 22 - amount of interest in excess of
that accruing at the Highest Lawful Rate that Lender would have received during
the Limitation Period had the interest rate remained at the otherwise applicable
rate and (ii) all interest and fees otherwise payable to Lender but for the
effect of such Limitation Period. (c) If, under any circumstances, the aggregate
amounts paid on the Note or under this Agreement or any other Loan Document
include amounts which by law are deemed interest and which would exceed the
amount permitted if the Highest Lawful Rate were in effect, Borrower stipulates
that such payment and collection will have been and will be deemed to have been,
to the extent permitted by applicable laws of the State of New York or the
United States of America, the result of mathematical error on the part of
Borrower and Lender; and Lender shall promptly refund the amount of such excess
(to the extent only of such interest payments in excess of that which would have
accrued and been payable on the basis of the Highest Lawful Rate) upon discovery
of such error by Lender or notice thereof from Borrower. In the event that the
maturity of any Obligation is accelerated, by reason of an election by Lender or
otherwise, or in the event of any required or permitted prepayment, then the
consideration constituting interest under applicable laws may never exceed that
payable on the basis of the Highest Lawful Rate, and excess amounts paid which
by law are deemed interest, if any, shall be credited by Lender on the principal
amount of the Obligations, or if the principal amount of the Obligations shall
have been paid in full, refunded to Borrower. (d) All sums paid, or agreed to be
paid, to Lender for the use, forbearance and detention of the proceeds of any
advance hereunder shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full term hereof until
paid in full so that the actual rate of interest is uniform but does not exceed
the Highest Lawful Rate throughout the full term hereof. 2.8 Intentionally
Omitted. 2.9 Security Interest in Accounts; Right of Offset. As security for the
payment and performance of the Obligations, Borrower hereby transfers, assigns
and pledges to Lender and grants to Lender a security interest in all funds of
Borrower now or hereafter or from time to time on deposit with Lender, with such
interest of Lender to be retransferred, reassigned and/or released at the
expense of Borrower upon payment in full and complete performance by Borrower of
all Obligations. All remedies as secured party or assignee of such funds shall
be exercisable by Lender upon the occurrence of any Event of Default, regardless
of whether the exercise of any such remedy would result in any penalty or loss
of interest or profit with respect to any withdrawal of funds deposited in a
time deposit account prior to the maturity thereof. Furthermore, Borrower hereby
grants to Lender the right, exercisable at such time as any Obligation shall
mature, whether by acceleration of maturity or otherwise, of offset or banker's
lien against all funds of Borrower now or hereafter or from time to time on
deposit with Lender, regardless of whether the exercise of any such remedy would
result in any penalty or loss of interest or profit with respect to any
withdrawal of funds deposited in a time deposit account prior to the maturity
thereof. If the foregoing provisions conflict with the provisions of any of the
Security Documents, the relevant provision of the relevant Security Document
shall control. - 23 - ARTICLE III CONDITIONS 3.1 Conditions Precedent to Funding
of Loan. The obligations of Lender to enter into this Agreement and to advance
the Loan on the Closing Date are subject to the satisfaction of the following
conditions precedent that (a) all matters incident to the consummation of the
transactions contemplated herein shall be satisfactory to Lender and (b) Lender
shall have received, reviewed and approved the following documents and other
items, appropriately executed when necessary and, where applicable, acknowledged
by one or more Responsible Officers or other duly authorized representatives of
Borrower, acting on behalf of Borrower, or others as the case may be, all in
form and substance reasonably satisfactory to Lender and dated, where
applicable, of even date herewith or a date prior thereto and acceptable to
Lender: (a) this Agreement; (b) the Note; (c) the Mortgage, together with
Acknowledgment and Direction authorizing the registration of the Mortgage; (d)
the Security Agreements; (e) the Guaranty; (f) the Environmental Indemnity
Agreement; (g) the PEC Standstill Agreement; (h) the Hecate Standstill
Agreement; (i) the Ground Lessor Estoppel; (j) the General Contractor Consent;
(k) any other Security Documents covering assets of Borrower as reasonably
required by Lender; (1) the PEC Side Letter; (m) a copy of the Ground Lease,
certified as true, correct and complete by Borrower; (n) a notice of Ground
Lease, executed and acknowledged by Borrower and Ground Lessor, in form suitable
for filing in the property records of the Province; (o) a copy of the
Participation Agreement and each RSVC Agreement, and all amendments thereto
(including, without limitation, amendments extending the "Long Stop Date" - 24 -
set forth in each RSVC Agreement to a date at or beyond the Longstop Date), each
certified as true, correct and complete by Borrower; (p) a consent from IESO, in
form and substance acceptable to Lender, approving of the collateral assignment
of the RSVC Agreements to Lender and agreeing to provide Lender with notice and
cure rights in the event of a default on the part of Borrower thereunder; (q) a
copy of the Development Services Agreement, certified as true, correct and
complete by Borrower; (r) a consent from Hecate, in form and substance
acceptable to Lender, approving of the collateral assignment of the Development
Services Agreement to Lender and agreeing to provide Lender with notice and cure
rights in the event of a default on the part of Guarantor thereunder; (s) a copy
of the Connection Cost Agreement, certified as true, correct and complete by
Borrower; (t) a copy of the DCIA Study Agreement, certified as true, correct and
complete by Borrower; (u) a consent from Ground Lessor, in form and substance
acceptable to Lender, approving of the collateral assignment of the Connection
Cost Agreement and DCIA Study Agreement to Lender, agreeing to provide Lender
with notice and cure rights in the event of a default on the part of Borrower
thereunder, and committing to deliver an Interconnection Agreement, in
substantially the form attached hereto as Exhibit C, upon satisfaction of all
applicable conditions thereto; (v) Borrower; (w) acceptable to Lender; (x) a
copy of the EPC Contract, certified as true, correct and complete by an
amendment to each of the EPC Contract, in form and substance the Lender shall
have received a title sub-search report dated the date that is the Business Day
immediately preceding the Closing Date and such report demonstrates that the
Project is free and clear of Liens that are not Permitted Liens (other than
those Liens registered against the Project pursuant to the CLA which Liens shall
not exist on the Closing Date); (y) a copy of the final plans and specifications
(and all other design, engineering or architectural work, test reports, soil
reports, surveys, shop fabrication and erection drawings, and all other related
items) for the Project; (z) a copy of the PEC Note and any other documents
securing or otherwise entered into in connection with the Indebtedness evidenced
thereby, together with evidence of the cancellation of the prior demand note
made by Borrower to PEC; - 25 - (aa) a copy of the O&M Agreement, certified as
true, correct and complete by Borrower; (bb) copies of all Construction and
Development Agreements (other than those identified elsewhere in this Section
3.1), certified to be true, correct and complete by Borrower; (cc) copies of all
Material Agreements (other than those identified elsewhere in this Section 3.1),
certified to be true, correct and complete by Borrower; (dd) copies of the
organizational documents of Borrower, General Partner, Guarantor and PEC, each
accompanied by a certificate dated the Closing Date issued by the secretary or
an assistant secretary or another authorized representative of the foregoing, to
the effect that each such copy is correct and complete, and original
certificates of the partnership units in Borrower and the shares in General
Partner comprising the Pledged Equity; (ee) a certificate of incumbency dated
the Closing Date, including specimen signatures of all officers or other
representatives of Borrower, General Partner, Guarantor and PEC, or the entity
signing on behalf of the foregoing, who are authorized to execute Loan Documents
on behalf of the foregoing, such certificate being executed by the secretary or
an assistant secretary or another authorized representative of the foregoing;
(ff) copies of resolutions adopted by the relevant governing body of Borrower,
General Partner, Guarantor and PEC approving the Loan Documents to which each of
the foregoing is a party and authorizing the transactions contemplated herein
and therein, accompanied by a certificate dated the Closing Date issued by the
secretary or an assistant secretary or another authorized representative of the
foregoing, to the effect that such copies are true and correct copies of
resolutions duly adopted at a meeting or by unanimous consent and that such
resolutions constitute all the resolutions adopted with respect to such
transactions, have not been amended, modified or rescinded in any respect and
are in full force and effect as of the date of such certificate; (gg)
certificates dated as of a recent date from the appropriate Governmental
Authority evidencing the existence or qualification and, if applicable, good
standing of Borrower in its jurisdiction of organization and in each
jurisdiction in which it owns material assets or conducts material operations;
(hh) an independent engineer's report from DNV-GL with respect to the Project,
in form and substance acceptable to Lender; (ii) a construction schedule for
completion of construction of the Project and Service Commencement (the
"Construction Schedule"), a copy of which is attached hereto as Schedule
3.1(ii). (jj) Borrower's proposed operating and capital budget for the Project
for the remainder of calendar year 2017, in form and substance acceptable to
Lender (the "Initial Approved Budget"), a copy of which is attached hereto as
Schedule 3.1(jj); -26- (kk) the Title Policy, of a binding agreement on the part
of the title company issuing the Title Policy to issue the same, dated as of the
Closing Date, in the form approved by Lender with no additional exceptions; (11)
a current land title survey of the Mortgaged Property, in form and substance
acceptable to Lender, depicting, where applicable, each exception included in
the Title Policy; (mm) evidence, in form and substance satisfactory to Lender,
that the Project complies, and will comply upon completion, with all applicable
zoning and land use laws; (nn) results of (i) PPSA searches in the Province of
Ontario regarding Borrower and General Partner, (ii) PPSA searches in the
Province of British Columbia regarding Guarantor and General Partner, (iii)
searches of the uniform commercial code records of the State of Oregon regarding
Guarantor and General Partner and (iv) searches of the uniform commercial code
records of the State of Nevada regarding PEC, such search reports reflecting no
Liens, other than Permitted Liens, against Borrower or any of the Collateral as
to which perfection of a Lien is accomplished by the filing of a financing
statement; (oo) a certificate or certificates evidencing the insurance coverage
required by the provisions of Section 5.16(a); (pp) copies of all operating
licenses and permits issued by all appropriate Governmental Authorities with
respect to the Project; (qq) one or more opinions of counsel to Borrower, each
in form and substance reasonably satisfactory to Lender, and collectively
opining on the security interests created under the Loan Documents; (rr) a copy
of the Battery Equipment Supply Agreement, certified as true, correct and
complete by Borrower; (ss) an Acknowledgment and Consent executed by eTrust
Power Group Co., Ltd, with respect to the transfer of title to the battery
equipment and assignment of the manufacturer's warranty therefor, in form and
substance acceptable to Lender; (tt) payment of estimated fees and expenses of
counsel to Lender incurred through the Closing Date and for which an invoice has
been presented to Borrower; and (uu) such other agreements, documents,
instruments, opinions, certificates, waivers, consents and evidences as Lender
may reasonably request. 3.2 Conditions Subsequent to Funding of Loan. Borrower
shall deliver to Lender, on or prior to the date required below, the following,
all of which shall be in form and substance acceptable to Lender: - 27 - (a)
Within seven days following the Closing, a certificate or certificates
evidencing the insurance coverage required by the provisions of Section 5.16(a)
identifying Lender as additional insured or loss payee, as applicable. (b) Prior
to Substantial Completion of the Project (and in any event prior to the Longstop
Date), a certificate or certificates evidencing the insurance coverage required
by the provisions of Section 5.16(b). (c) Prior to Service Commencement (and in
any event prior to the Longstop Date), an Interconnection Agreement, in
substantially the form attached hereto as Exhibit C, executed by Borrower and
Ground Lessor. (d) Prior to Service Commencement (and in any event prior to the
Longstop Date), an Environmental Compliance Approval from the Ministry of the
Environment and Climate Change (regarding noise emissions) and IESO market
participant registration. (e) Within 30 days following Substantial Completion
(and in any event prior to the due date thereof set forth in the Purchase
Agreement), evidence of payment of the Deferred Purchase Price and release of
the pledge of the Pledged Equity in favor of Hecate. ARTICLE IV REPRESENTATIONS
AND WARRANTIES To induce Lender to enter into this Agreement and to make the
Loan, Borrower represents and warrants to Lender (which representations and
warranties shall survive Closing) that: 4.1 Due Authorization. (a) The execution
and delivery by Borrower of this Agreement and the borrowing hereunder, the
execution and delivery by Borrower of the Note, the repayment of the Note,
payment of interest and fees provided for in the Note and this Agreement, the
execution and delivery by Borrower of the other Loan Documents to which it is a
party and the performance by Borrower of its obligations under the Loan
Documents to which it is a party are within the power of Borrower, have been
duly authorized by all necessary action by Borrower, and do not and will not (i)
require the consent of any Governmental Authority, (ii) contravene or conflict
with any Requirement of Law, (iii) contravene or conflict with any indenture,
instrument or other agreement to which Borrower is a party or by which any
Property of Borrower may be presently bound or encumbered or (iv) result in or
require the creation or imposition of any Lien in, upon or on any Property of
Borrower under any such indenture, instrument or other agreement, other than
under any of the Loan Documents to which it is a party. (b) The execution and
delivery by Guarantor, General Partner and PEC of the Loan Documents (and, in
the case of PEC, the PEC Side Letter) to which each is a party and the
performance by Guarantor, General Partner and PEC of their respective
obligations under the Loan Documents (and, in the case of PEC, the PEC Side
Letter) to which each is a party are within the power of Guarantor, General
Partner and PEC, have been duly authorized by all - 28 - necessary action by
Guarantor, General Partner and PEC, and do not and will not (i) require the
consent of any Governmental Authority, (ii) contravene or conflict with any
Requirement of Law, (iii) contravene or conflict with any indenture, instrument
or other agreement to which Guarantor, General Partner or PEC is a party or by
which any Property of Guarantor, General Partner or PEC may be presently bound
or encumbered or (iv) result in or require the creation or imposition of any
Lien in, upon or on any Property of Guarantor, General Partner or PEC under any
such indenture, instrument or other agreement, other than under any of the Loan
Documents to which it is a party. 4.2 Existence. (a) Borrower is a limited
partnership duly organized, legally existing and, if applicable, in good
standing under the laws of the Province. (b) General Partner is a corporation
duly organized, legally existing and, if applicable, in good standing under the
laws of its jurisdiction of organization and is duly qualified as a foreign
corporation, and, if applicable, is in good standing in all jurisdictions
wherein the ownership of Property or the operation of its business necessitates
same. (c) Guarantor is a corporation duly organized, legally existing and, if
applicable, in good standing under the laws of its jurisdiction of organization
and is duly qualified as a foreign corporation, and, if applicable, is in good
standing in all jurisdictions wherein the ownership of Property or the operation
of its business necessitates same. (d) PEC is a corporation duly organized,
legally existing and, if applicable, in good standing under the laws of its
jurisdiction of organization and is duly qualified as a foreign corporation,
and, if applicable, is in good standing in all jurisdictions wherein the
ownership of Property or the operation of its business necessitates same. 4.3
Valid and Binding Obligations. All Loan Documents (and, in the case of PEC, the
PEC Side Letter) to which Borrower, General Partner, Guarantor or PEC is a
party, when duly executed and delivered by the relevant party, constitute the
legal, valid and binding obligations of the relevant party enforceable against
such party in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors' rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law. 4.4
Security Documents. The provisions of each Security Document executed by
Borrower, General Partner and/or Guarantor, as applicable, are effective to
create, in favor of Lender, a legal, valid and enforceable Lien in all right,
title and interest of Borrower, General Partner and/or Guarantor, as applicable,
in the Property described therein, which Lien constitutes a first-priority Lien
(except as to Permitted Liens) on all right, title and interest of Borrower,
General Partner and/or Guarantor, as applicable, in the Property described
therein. - 29 - 4.5 Title to Property. (a) Borrower has good and defensible
leasehold title to the Land, fee title to the Improvements and title to the
other Collateral, in each case, free and clear of all Liens except Permitted
Liens. (b) General Partner is the sole general partner of Borrower, and holds
such Equity Interest free and clear of any Liens. (c) Guarantor is the sole
limited partner of Borrower and the sole shareholder of General Partner, and
holds such Equity Interest free and clear of any Liens other than the Lien in
favor of Hecate as described in the Hecate Standstill Agreement. 4.6 No Material
Adverse Effect or Default. No event or circumstance has occurred that could
reasonably be expected to have a Material Adverse Effect, and no Default has
occurred and is continuing. 4.7 No Material Misstatements. No information,
exhibit, statement or report furnished to Lender by or at the direction of
Borrower in connection with this Agreement or any other Loan Document contains
any material misstatement of fact or omits to state a material fact or any fact
necessary to make the statements contained therein not misleading as of the date
made or deemed made; provided that, with respect to projected financial
information, it represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time. 4.8 Liabilities,
Litigation and Restrictions. Other than as set forth in the Material Agreements
delivered to Lender, Borrower has no liabilities, direct or contingent, that may
materially and adversely affect its business or operations or its ownership of
its Property. No litigation or other action of any nature involving Borrower is
pending before any Governmental Authority or, to the best knowledge of Borrower,
threatened against or involving Borrower. 4.9 Authorizations; Consents. Except
as expressly contemplated by this Agreement, no authorization, consent,
approval, exemption, franchise, permit or license of, or filing with, any
Governmental Authority or any other Person is required to authorize or is
otherwise required in connection with the valid execution and delivery by
Borrower, General Partner, Guarantor or PEC of the Loan Documents to which it is
a party (and, in the case of PEC, the PEC Side Letter) or any instrument
contemplated hereby, the repayment by Borrower of the Note, payment of interest
and fees provided in the Note and this Agreement or the performance by Borrower
of the Obligations. 4.10 Compliance with Laws. Borrower and its Property are in
compliance in all material respects with all applicable Requirements of Law,
including Environmental Laws. 4.11 ERISA; Canadian Pension Plans. Neither
Borrower nor Guarantor maintains, or has maintained, any Plan. Neither Borrower
nor Guarantor currently contributes to or has any obligation to contribute to or
otherwise have any liability with respect to any Plan. -30- 4.12 Environmental
Laws. (a) to Borrower's knowledge, the Mortgaged Property does not contain any
Hazardous Substance, except those that are in compliance with all Environmental
Laws and with permits issued pursuant thereto; (b) to Borrower's knowledge, no
Hazardous Substance has been placed, held, located or disposed of, on, under or
about the Secured Property, except those that are in compliance with all
Environmental Laws and with permits issued pursuant thereto; (c) Borrower has
not undertaken, permitted, authorized or suffered the manufacture, handling,
generation, transportation, storage, treatment, discharge, release, burial or
disposal on, under or about, or in a location that may adversely affect, the
Mortgaged Property, of any Hazardous Substance, or the transportation of any
Hazardous Substance to or from the Mortgaged Property, that would violate
Environmental Laws or any permits issued pursuant thereto; (d) there is no
pending or written threat received by Borrower of litigation or proceedings
before any administrative agency in which any Person alleges the release, threat
of release, placement on, under or about the Mortgaged Property of any Hazardous
Substance, or the use, manufacture, handling, generation, transportation,
storage, treatment, discharge, burial or disposal on, or under or about the
Mortgaged Property, or the transportation to or from the Mortgaged Property, of
any Hazardous Substance; (e) Borrower has not received any Environmental
Complaint and Borrower has no actual knowledge that any Governmental Authority
or any employee or agent thereof has determined, or has threatened in writing to
determine, that there is a presence, release, threat of release, placement on,
under or about the Mortgaged Property of any Hazardous Substance, or the
manufacture, handling, generation, transportation, storage, treatment,
discharge, burial or disposal on, under or about the Mortgaged Property, or the
transportation to or from the Mortgaged Property of any Hazardous Substance; (f)
there have been no written communications or agreements between Borrower or, to
Borrower's knowledge, any agent or representative of Borrower, on the one hand,
and any Governmental Authority or agency (federal, state or local) or any
private entity, on the other hand, and there have been, to Borrower's knowledge,
no oral or written communications or agreements between any Governmental
Authority or agency (federal, state or local) or any private entity, including,
but not limited to, any prior owners of the Mortgaged Property, on the one hand,
and any agent or representative of Borrower, on the other hand, in either case
relating in any way to the release on or from, threat of release on or from, or
placement on, under or about the Mortgaged Property, or the manufacture,
generation, transportation, storage, treatment, discharge, burial or disposal
on, under or about the Mortgaged Property, or the transportation to or from the
Mortgaged Property of any Hazardous Substance; and (g) neither Borrower nor, to
the actual knowledge of Borrower, any other Person, including but not limited to
any fee owner, predecessor ground lessee, tenant, subtenant, - 31 - licensee,
occupant, user or operator of all or any portion of the Mortgaged Property, has
ever caused, permitted, authorized or suffered any Hazardous Substance to be
placed, held, located or disposed of, on, under or about any other real
property, all or any portion of which is legally or beneficially owned or ground
leased (or any interest or estate therein which is owned or ground leased) by
Borrower in any jurisdiction now or hereafter having in effect a so-called
"Superlien" law or ordinance or any part thereof the effect of which, in
conjunction with such law or ordinance, would be to create an
environmental-related Lien on the Mortgaged Property to secure any obligation in
connection with real property in any other jurisdiction. 4.13 Compliance with
Federal Reserve Regulations. No transaction contemplated by the Loan Documents
is in violation of any regulations promulgated by the Board of Governors of the
Federal Reserve System, including Regulations T, U or X. 4.14 Investment Company
Act Compliance. Borrower is not, nor is Borrower directly or indirectly
controlled by or acting on behalf of any Person which is, an "investment
company" or an "affiliated person" of an "investment company" within the meaning
of the Investment Company Act of 1940. 4.15 Proper Filing of Tax Returns;
Payment of Taxes Due. Each of Borrower, General Partner and Guarantor has duly
and properly filed all tax returns required to be filed by such party, if any,
and has paid all taxes, if any, shown as due on any such return, as applicable,
except where appropriate extensions have been filed or except such as have been
disclosed to Lender and are being contested in good faith. 4.16 Intellectual
Property. Borrower owns or is licensed to use all Intellectual Property
necessary to conduct all business material to its condition (financial or
otherwise), business or operations as such business is currently conducted or
intended to be conducted upon completion of the Project. No claim has been
asserted or is pending by any Person with respect to the use by Borrower of any
such Intellectual Property or challenging or questioning the validity or
effectiveness of any such Intellectual Property; and Borrower knows of no valid
basis for any such claim. The use of such Intellectual Property by Borrower does
not infringe on the rights of any Person, except for such claims and
infringements as do not, in the aggregate, give rise to any material liability
on the part of Borrower. 4.17 Casualties or Taking of Property. Neither the
business nor any Property of Borrower has been subject to any fire, explosion,
earthquake, flood, drought, windstorm, accident, strike or other labor
disturbance, embargo, requisition or taking of Property or cancellation of
contracts, permits or concessions by any Governmental Authority, riot,
activities of armed forces or acts of God. 4.18 Location of Borrower. The
principal place of business and chief executive office of Borrower is located at
the address of Borrower set forth in Section 9.3 or at such other location as
Borrower may have, by proper written notice hereunder, advised Lender, provided
that such other location is within a state or province in which appropriate
financing statements from Borrower in favor of Lender have been filed, if
required by applicable law in order to perfect Lender's security interest in any
of the Collateral. - 32 - 4.19 Subsidiaries. Borrower has no subsidiaries and
does not own any equity interest of any kind in any other Person. Except for
General Partner's general partnership interest in Borrower, General Partner has
no subsidiaries and does not own any equity interest of any kind in any other
Person. 4.20 Compliance with Anti-Terrorism Laws. (a) None of Borrower, General
Partner, Guarantor nor any Affiliate of Borrower, General Partner or Guarantor
is in violation of any Anti-Terrorism Law or knowingly engages in or conspires
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the prohibitions set forth
in any AntiTerrorism Law. (b) None of Borrower, General Partner, Guarantor nor
any Affiliate of Borrower or Guarantor is any of the following (each a "Blocked
Person"): (i) a Person that is listed in the annex, to, or is otherwise subject
to the provisions of, Executive Order No. 13224; (ii) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224; (iii) a Person or entity with which any bank or other financial
institution is prohibited from dealing or otherwise engaging in any transaction
by any AntiTerrorism Law; (iv) a Person or entity that commits, threatens or
conspires to commit or supports "terrorism" as defined in Executive Order No.
13224; (v) a Person or entity that is named as a "specially designated national"
on the most current list published by OFAC at its official website or any
replacement website or other replacement official publication of such list; or
(vi) a Person or entity who is affiliated with a Person or entity listed above.
(c) None of Borrower, General Partner, Guarantor nor any Affiliate of Borrower
or Guarantor (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person or (ii) deals in, or otherwise engages in any transaction relating to,
any Property or interests in Property blocked pursuant to Executive Order No.
13224. -33- (d) None of Borrower, General Partner, Guarantor nor any Affiliate
of Borrower or Guarantor is in violation of any rules or regulations promulgated
by OFAC or of any economic or trade sanctions administered and enforced by OFAC
or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any rules or regulations promulgated by OFAC. 4.21 Solvency. Each
of Borrower, General Partner and Guarantor is Solvent. 4.22 Special Purpose
Entity Requirements. Since the date of their respective formation, Borrower and
General Partner each have been an SPE, meeting the following requirements: (a)
Borrower has not previously owned or leased and does not own or lease any asset
or property other than the Mortgaged Property and the Envelope 4 Assets. General
Partner has not previously owned and does not own any asset or property other
than its interest in Borrower. (b) Borrower has not previously engaged and does
not engage (either directly or indirectly) in any business other than the
acquisition, ownership, management and operation of the Project, other than the
ownership of the Envelope 4 Assets. General Partner has not previously engaged
and does not engage (either directly or indirectly) in any business other than
being the general partner of Borrower. (c) Borrower and General Partner each has
done or caused to be done all things reasonably necessary to observe its
organizational formalities and preserve its separate existence. (d) Borrower and
General Partner each has maintained and shall continue to maintain all of its
books, records, financial statements, bank accounts, agreements, resolutions and
other records separate from those of its affiliates. (e) Borrower and General
Partner have each filed its own tax returns to the extent required by applicable
law and to the extent it is (i) not part of a consolidated return or returns,
(ii) not treated as a division solely for tax purposes of another taxpayer, or
(iii) not treated as a "disregarded entity" for tax purposes and is not required
to file a tax return. (f) Borrower and General Partner each is has held itself
out to the public as, a legal entity separate and distinct from any other
entity, and corrected any known misunderstanding regarding its status as a
separate entity (g) Borrower and General Partner have each conducted business in
its own name (as such name may have been changed from time to time by proper
filings in the public records). (h) Neither Borrower nor General Partner has
commingled its funds or any other assets with those of any of its affiliates or
any other Person. - 34 - (i) Borrower and General Partner each is and intends to
remain solvent and pay its debts from its own assets as the same shall become
due (to the extent there exists sufficient cash flow from the Project). (j)
Neither Borrower nor General Partner has made any loans or advances to any third
party or to any of their affiliates. (k) Borrower and General Partner each
allocate fairly and reasonably any overhead and expense for office space shared
with its affiliates. (1) Neither Borrower nor General Partner has held itself
out as responsible for any other Person's debts or obligations. (m) Borrower and
General Partner each have held, and continue to hold, its assets in its own name
4.23 Permits and Licenses. Borrower has obtained and maintains all permits,
licenses and other entitlements necessary to develop and construct the Project
and to commence commercial operation of the Project promptly upon completion
thereof and thereafter to continue commercial operation of the Project, and any
fees or other amounts due and payable in connection with such permits, licenses
or other entitlements have been paid in full or will be paid in full from the
Loan proceeds at Closing. 4.24 RSVC Agreements; Participation Agreement,
Envelope 4 Project Assets. (a) Borrower has delivered to Lender a true and
correct copy of the Participation Agreement and each RSVC Agreement, together
with any and all amendments and modifications thereof. (b) The Participation
Agreement and each of the RSVC Agreements is in full force and effect and
constitutes an obligation enforceable against Borrower and, to Borrower's
knowledge, IESO, in accordance with its respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors' rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law. (c)
Neither Borrower nor, to Borrower's knowledge, IESO, is in default in respect of
any of its obligations under the Participation Agreement or any of the RSVC
Agreements. (d) Neither Hecate nor any other party has any right to acquire any
interest in any of the RSVC Agreements, whether pursuant to the Hecate Purchase
Agreement or otherwise. The Envelope 4 Project Assets are not necessary or
beneficial in connection with the development, construction or operation of the
Project. Upon completion of the re-acquisition by Hecate of the Envelope 4
Project Assets, Borrower will have no obligation or liability with respect to
the Envelope 4 Project Assets or the projects contemplated in connection
therewith. - 35 - 4.25 Ground Lease. (a) Borrower has delivered to Lender a true
and correct copy of the Ground Lease, together with any and all amendments and
modifications thereof. (b) The Ground Lease is in full force and effect and
constitutes an obligation enforceable against Borrower and, to Borrower's
knowledge, Ground Lessor, in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors' rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law. (c)
Neither Borrower nor, to Borrower's knowledge, Ground Lessor, is in default in
respect of any of its obligations under the Ground Lease. (d) A Notice of Ground
Lease has been filed in the official records of the Province. (e) Borrower is
the owner of the entire lessee's interest in the Ground Lease and has the right
and authority under the Ground Lease to execute the Mortgage and to encumber
Borrower's interest therein. (f) Except for Permitted Liens, Borrower's interest
in the Ground Lease is not subject to any Liens superior to the Mortgage. Any
mortgage encumbering the fee interest is subject and subordinate to the Ground
Lease, such that a foreclosure under such mortgage shall not terminate the
leasehold estate created by the Ground Lease or the Lien of the Mortgage
encumbering such leasehold estate. (g) All rents and all other charges payable
under the Ground Lease as of the Closing Date have been fully paid by Borrower
and are current. (h) The premises demised by the Ground Lease constitute the
only premises necessary for the construction, development and operation of the
Project. 4.26 Material Agreements. (a) Borrower has delivered to Lender a true
and correct copy of each Material Agreement, together with any and all
amendments and modifications thereof (b) Each of the Material Agreements is in
full force and effect and constitutes an obligation enforceable against Borrower
and, to Borrower's knowledge, each other party thereto, in accordance with its
respective terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors' rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law. (c) Neither Borrower nor, to Borrower's knowledge, any
other party, is in material default in respect of any of its obligations under
any of the Material Agreements. -36- 4.27 Construction and Development. (a)
Borrower has delivered to Lender a true and correct copy of each Construction
and Development Agreement, together with any and all amendments and
modifications thereof. (b) Each Construction and Development Agreement is in
full force and effect and constitutes an obligation enforceable against Borrower
and, to Borrower's knowledge, each other party thereto, in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors' rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law. (c) Neither Borrower nor, to Borrower's knowledge, any other party to
any Construction and Development Agreement is in default in respect of any of
its obligations thereunder. (d) The Construction Schedule attached hereto as
Schedule 3.1(hh) accurately reflects the anticipated schedule for completion of
construction of the Project and Service Commencement, as determined by Borrower
in good faith based on all available information. 4.28 Ownership of Project
Assets. As of the Effective Date, Borrower: (a) owns all of the battery energy
storage systems, inverters, transformers and other equipment and personal
property required to develop, construct, own and operate the Project in
accordance with the RSVC Agreements and all other Material Agreements; and (b)
owns or leases all other assets required to develop, construct, own and operate
the Project in accordance with the RSVC Agreements and all other Material
Agreements; in each case free and clear of all Liens other than Permitted Liens.
ARTICLE V AFFIRMATIVE COVENANTS 5.1 Maintenance and Access to Records. Borrower
shall keep adequate records, in accordance with GAAP, of all its transactions so
that at any time, and from time to time, its true and complete financial
condition may be readily determined, and promptly following the reasonable
request of Lender, make such records available for inspection by Lender and, at
the expense of Borrower, allow Lender to make and take away copies thereof. 5.2
Financial Statements and Compliance Certificates. Borrower shall provide the
Financial Statements to Lender. Quarterly Financial Statement shall be provided
within 30 days following the end of the applicable fiscal quarter and annual
Financial Statements shall be provided within 90 days following the end of the
applicable fiscal year. All Financial Statement shall be prepared in accordance
with GAAP. Unaudited Financial Statements shall be certified as true, correct
and complete in all material respects by a Financial Officer of Borrower. All -
37 - quarterly Financial Statements shall also be accompanied by a Compliance
Certificate in the form attached hereto as Exhibit B. 5.3 Budget Approval. The
Initial Approved Budget, which constitutes Borrower's good faith estimation of
revenues and expenses anticipated in connection with the completion of
construction and development of the Project, commencement of commercial
operations and operation through the end of calendar 2017, is attached hereto as
Schedule 3.1(s). The Initial Approved Budget has been approved by Lender. During
the term of the Loan, Borrower shall deliver to Lender, at least 90 days prior
to the expiration of each calendar year, a proposed operating and capital budget
for the following calendar year. Such proposed budget shall be subject to the
approval of Lender, which approval shall not be unreasonably withheld,
conditioned or delayed. Upon approval, such proposed budget shall constitute the
"Approved Budget" for the following calendar year. If Lender has any reasonably
objection to any proposed budget, Lender shall notify Borrower in writing of any
such objection, and Lender and Borrower shall thereafter cooperate in good faith
to address any such objections on the part of Lender and agree upon an Approved
Budget. If Borrower and Lender are unable to agree upon an Approved Budget prior
to the first day of the following calendar year, the Approved Budget for the
prior calendar year shall continue to apply, subject to adjustment for increases
in CPI and fixed costs, and without regard to capital expenditures and other
special or one-time expenses. 5.4 Debt Service Reserve. At Closing, Borrower
shall deposit with Lender, from the Loan proceeds, an amount equal to the Debt
Service Reserve Amount, which Lender shall hold as a reserve (the "Debt Service
Reserve") to fund Debt Service due and payable under the Loan for the Payment
Dates of September 30, 2017 and December 31, 2017. To the extent that income
from the operation of the Project is insufficient to pay the entire Debt Service
payment due on either such Payment Date, Borrower shall notify Lender at least
one Business Day prior to the Payment Date of the amount, if any, that Borrower
will pay on such Payment Date, and Lender will fund the remainder, if any, from
the Debt Service Reserve. If any amount remains in the Debt Service Reserve
following the Debt Service payment on December 31, 2017, such amount shall be
applied by Lender to the prepayment of the Loan Balance, without application of
any Make Whole Premium. Notwithstanding anything to the contrary in this Section
5.4, the insufficiency of funds in the Debt Service Reserve shall not relieve
Borrower from the obligation to make any Debt Service payment or any other
payment due and owing under this Agreement or the other Loan Documents. Borrower
hereby grants to Lender a security interest in the Debt Service Reserve as
security for the payment of the Loan and the performance of the Obligations. At
any time an Event of Default exists, Lender may apply all or any part of the
funds in the Debt Service Reserve to the Loan and to all other Obligations in
such order as Lender may determine in its sole and absolute discretion. Any such
application of funds in the Debt Service Reserve during the existence of an
Event of Default shall include the Make Whole Premium. 5.5 Payment of
Impositions; Liens. (a) Borrower shall pay all Taxes, assessments, governmental
charges, rent and other Indebtedness which, if unpaid, might become a Lien
against the Mortgaged Property or the Collateral, except any of the foregoing
being contested in good faith and as to which an adequate reserve in accordance
with GAAP has been established or unless failure to pay would not have a
Material Adverse Effect. -38- (b) Borrower shall pay and discharge or cause to
be paid and discharged all lawful claims for labor, materials and supplies or
otherwise, that are or could become a Lien on the Mortgaged Property or
Collateral; provided, however, that Borrower may contest any such Lien in good
faith so long as (i) the existence of such Lien does not constitute a default,
beyond any applicable notice and cure periods, under the Ground Lease or any
other Material Agreement, (ii) Borrower has bonded such Lien in accordance with
applicable law or provided Lender with security for the payment of such Lien, in
form and amount acceptable to Lender, and (iii) such Lien is discharged in full
prior to the commencement of any action to satisfy such Lien through a sale of
all or any portion of the Collateral. 5.6 Notices of Certain Events. Borrower
shall deliver to Lender, immediately upon having knowledge of the occurrence of
any of the following events or circumstances, a written statement with respect
thereto, signed by a Responsible Officer of Borrower, and setting forth the
relevant event or circumstance and the steps being taken by Borrower with
respect to such event or circumstance: (a) any Default or Event of Default; (b)
any default or event of default under any the Ground Lease, any RSVC Agreement,
any Construction and Development Agreement or any other Material Agreement, or
any litigation, investigation or proceeding between Borrower and any
Governmental Authority which, in either case, if not cured or if adversely
determined, as the case may be, could reasonably be expected to have a Material
Adverse Effect; (c) any litigation or proceeding involving Borrower as a
defendant or in which the Mortgaged Property or the Collateral is subject to a
claim and in which the amount involved is Cdn$50,000 or more and which is not
covered by insurance or in which injunctive or similar relief is sought; (d) the
receipt by Borrower of any Environmental Complaint; (e) any actual, proposed or
threatened testing or other investigation by any Governmental Authority or other
Person concerning the environmental condition of, or relating to, the Mortgaged
Property or any Collateral following any allegation of a violation of any
Requirement of Law; (f) any Release of Hazardous Substances by Borrower or from,
affecting or related to the Mortgaged Property or Property of others adjacent to
the Mortgaged Property that could reasonably be expected to have a Material
Adverse Effect, except in accordance with applicable Requirements of Law or the
terms of a valid permit, license, certificate or approval of the relevant
Governmental Authority, or the violation of any Environmental Law, or the
revocation, suspension or forfeiture of or failure to renew, any permit,
license, registration, approval or authorization which could reasonably be
expected to have a Material Adverse Effect; (g) the revocation, suspension or
forfeiture of or failure to renew, any permit, license, registration, approval
or authorization necessary for the operation of the Project; - 39 - (h) any
change in the senior management of Borrower, General Partner, Guarantor and/or
PEC; (i) the receipt by Borrower of any notice of termination of any RSVC
Agreement; and (j) any other event or condition which could reasonably be
expected to have a Material Adverse Effect. 5.7 Tax Returns. Borrower shall
furnish to Lender, promptly upon, but in no event more than 30 days after, each
filing of the annual federal income tax return of Borrower (if applicable), a
copy thereof. 5.8 Additional Information. Borrower shall furnish to Lender,
promptly upon the request of Lender, such additional financial or other
information concerning the assets, liabilities, operations and transactions of
Borrower or the Project as Lender may from time to time reasonably request; and
Borrower shall notify Lender not less than ten Business Days prior to the
occurrence of any condition or event that may change the proper location for the
filing of any financing statement or other public notice or recording for the
purpose of perfecting a Lien in any Collateral, including any change in its name
or the location of the jurisdiction of organization, principal place of business
or chief executive office of Borrower or Guarantor; and upon the request of
Lender, Borrower shall, and shall cause Guarantor to, execute such additional
Security Documents as may be necessary or appropriate in connection therewith.
5.9 Compliance with Laws. Borrower shall comply, in all material respects, with
all applicable Requirements of Law, including (a) ERISA, (b) Canadian Pension
Laws, (c) Environmental Laws, (d) Anti-Terrorism Laws and (e) all permits,
licenses (including the Electricity Storage License), registrations, approvals
and authorizations (i) related to any natural or environmental resource or media
located on, above, within, related to or affected by the Mortgaged Property,
(ii) required for the performance of the operations of Borrower or the Project,
or (iii) applicable to the use, generation, handling, storage, treatment,
transport, or disposal of any Hazardous Substances; and Borrower shall use its
best efforts to cause all employees, agents, contractors, subcontractors and
future lessees (pursuant to appropriate lease provisions) of Borrower, while
such Persons are acting within the scope of their relationship with Borrower, to
comply with all such Requirements of Law as may be necessary or appropriate to
enable Borrower to so comply. 5.10 Maintenance of Existence or Qualification and
Good Standing. Borrower shall maintain its corporate, limited liability company
or limited partnership, as the case may be, existence or qualification and, if
applicable, good standing in its jurisdiction of organization and in all
jurisdictions wherein any material Property now owned or hereafter acquired or
business now or hereafter conducted by it necessitates same. 5.11 Payment of
Note; Performance of Obligations. Borrower shall pay the Note according to the
reading, tenor and effect thereof, as modified hereby, and do and perform every
act and discharge all of the other Obligations. -40- 5.12 Further Assurances.
Promptly upon written request of Lender, Borrower shall cure any defects in the
execution and delivery of any of the Loan Documents to which Borrower is a party
and all agreements contemplated thereby, and execute, acknowledge and deliver to
Lender such other assurances and instruments as shall, in the reasonable opinion
of Lender, be necessary to fulfill the terms of the Loan Documents to which
Borrower is a party. 5.13 Initial Expenses of Lender. Upon request by Lender,
Borrower shall promptly reimburse Lender for, or pay directly to Lender's
counsel, all reasonable fees and expenses of Lender's counsel in connection with
the preparation of this Agreement and all documentation contemplated hereby, the
satisfaction of the conditions precedent set forth herein, the filing and
recordation of Security Documents, and the consummation of the transactions
contemplated in this Agreement. 5.14 Subsequent Expenses of Lender. Borrower
shall promptly reimburse (a) all third party out-of-pocket amounts reasonably
expended, advanced or incurred by or on behalf of Lender (i) to satisfy any
obligation of Borrower under any of the Loan Documents during the continuance of
an Event of Default; (ii) to enforce any of the terms and conditions of any of
the Loan Documents; (iii) to ratify, amend, restate or prepare additional Loan
Documents, as the case may be; (iv) in connection with the filing and
recordation of Security Documents; and which amounts shall include all
reasonable attorney's fees, together with interest at the Interest Rate on each
such amount from the date of notification by Lender that the same was expended,
advanced or incurred by Lender until the date it is repaid to Lender; and (b)
following an Event of Default, all out-of-pocket costs and expenses, if any, of
Lender (i) to enforce any of the terms and conditions of any of the Loan
Documents or to enforce any rights or pursue any remedies available to Lender
under the Loan Documents or otherwise at law or in equity; (ii) to collect the
Obligations and (iii) to protect the Mortgaged Property, Collateral and Project,
which amounts shall be deemed compensatory in nature and liquidated as to amount
upon notice to Borrower by Lender and which costs and expenses shall include (A)
all court costs, (B) reasonable attorneys' fees, (C) reasonable fees and
expenses of auditors and accountants incurred to protect the interests of
Lender, (D) fees and expenses incurred in connection with the participation by
Lender as members of the creditors' committee in any Insolvency Proceeding with
respect to Borrower, General Partner, Guarantor or PEC and the refinancing,
renegotiation or restructuring (including negotiation of any so called "workout"
or similar transaction) of the facilities under this Agreement, (E) fees and
expenses incurred in connection with lifting the automatic stay prescribed in
§362 Title 11 of the United States of America Code and (F) fees and expenses
incurred in connection with any action pursuant to §1129 Title 11 of the United
States of America Code all as incurred by Lender in connection with the
collection of any sums due under the Loan Documents, together with interest at
the Default Rate on each such amount from the date of notification that the same
was expended, advanced or incurred by Lender until the date it is repaid to
Lender, with the obligations under this Section 5.14 surviving the
non-assumption of this Agreement in any Insolvency Proceeding with respect to
Borrower, General Partner, Guarantor or PEC and being binding upon Borrower
and/or a trustee, receiver, custodian or liquidator of Borrower appointed in any
such case. Notwithstanding any provision to the contrary herein, Borrower agrees
that, upon three days' notice, Lender may debit Borrower's account or accounts
that are subject to exclusive control by Lender for any amounts payable pursuant
to this Section 5.14. - 41 - 5.15 Maintenance and Inspection of Collateral.
Borrower shall maintain or, to the extent that the right or obligation to do so
rests with another Person, exercise commercially reasonable efforts to cause
such other Person to maintain the Improvements and all tangible Collateral in
good repair and condition, ordinary wear and tear excepted; make or, to the
extent that the right or obligation to do so rests with another Person, exercise
commercially reasonable efforts to cause such other Person to make all necessary
replacements thereof and operate the Improvements and such Collateral in a good
and workmanlike manner, consistent with industry standard practices; and permit
any authorized representative of Lender, upon prior notice to Borrower, to visit
and inspect, at reasonable times, the Mortgaged Property or any other location
where any tangible Collateral is located. 5.16 Maintenance of Insurance. (a) As
of the Closing Date, and thereafter through final completion of construction of
the Project, Borrower shall, and shall cause General Contractor and each
subcontractor, to maintain such insurance as is required pursuant to the Ground
Lease, the Construction and Development Documents and any other Material
Agreements or any other applicable contractual obligation, and, in any event,
insurance with respect to the construction of the Project in form, substance and
amount, and with deductibles, consistent with the insurance approved by Lender
prior to Closing and otherwise as may be reasonably required by Lender. (b)
Prior to Substantial Completion of the Project, and in any event prior to the
Longstop Date, Borrower shall obtain and thereafter maintain insurance with
respect to itself, the Mortgaged Property, the Project and its businesses in
form, substance and amount, and with deductibles as may be reasonably required
by Lender. In addition, if the Ground Lease, any RSVC Agreement or any other
Material Agreement requires additional insurance or greater coverage, or imposes
any other requirements, Borrower shall maintain any such additional or greater
insurance, and comply with such additional requirements, in accordance with the
terms thereof. At least 20 days prior to the date Borrower anticipates
Substantial Completion occurring, Borrower shall deliver to Lender, for Lender's
review and approval in accordance with this Section 5.16, Borrower's proposed
insurance program, together with such additional information and documentation
with respect thereto as Lender shall reasonably require. (c) All insurance
carried by Borrower, whether required by Lender or otherwise, shall name Lender
as an additional insured or loss payee, as applicable. Borrower shall provide
certificates of such insurance, or other evidence thereof reasonably acceptable
to Lender, prior to Closing or Substantial Completion, as applicable, and
thereafter prior to the expiration of any existing policy. Upon Lender's
request, Borrower will provide a copy of any such insurance policy. Lender may,
on 30 days prior notice to Borrower, require additional insurance coverage or
increase the amount of any existing coverage required hereunder, in Lender's
sole and absolute discretion. 5.17 Environmental Indemnification. Borrower shall
indemnify and hold Lender and its shareholders, officers, directors, employees,
agents, attorneys-in-fact and Affiliates (each of the foregoing an "Indemnitee")
harmless from and against any and all claims, losses, damages, liabilities,
fines, penalties, charges, administrative and judicial proceedings and orders,
judgments, remedial actions, requirements and enforcement actions of any kind,
and all - 42 - reasonable costs and expenses incurred in connection therewith
(including attorneys' fees and expenses), arising directly or indirectly, in
whole or in part, from (a) the presence of any Hazardous Substances on, under,
or from the Mortgaged Property, whether prior to or during the term hereof, (b)
any activity carried on or undertaken on the Mortgaged Property, whether prior
to or during the term hereof, and whether by or on behalf of Borrower, Ground
Lessor or any of the predecessors in title, employees, agents, contractors or
subcontractors of or any other Person at any time occupying or present on the
Mortgaged Property, in connection with the handling, treatment, removal,
storage, decontamination, cleanup, transportation or disposal of any Hazardous
Substances at any time located or present on or under the Mortgaged Property,
(c) any residual contamination on or under the Mortgaged Property, (d) any
contamination of the Mortgaged Property or natural resources arising in
connection with the generation, use, handling, storage, transportation or
disposal of any Hazardous Substances by of Borrower or any employees, agents,
contractors or subcontractors of Borrower while such Persons are acting within
the scope of their relationship with Borrower, irrespective of whether any of
such activities were or will be undertaken in accordance with applicable
Requirements of Law or (e) the performance and enforcement of any Loan Document
or any other act or omission in connection with or related to any Loan Document
or the transactions contemplated thereby, including any such claim, loss,
damage, liability, fine, penalty, charge, administrative or judicial proceeding,
order, judgment, remedial action, requirement, enforcement action, cost or
expense, arising from the negligence (but not the gross negligence or willful
misconduct), whether sole or concurrent, of any Indemnitee; with the foregoing
indemnity surviving satisfaction of all Obligations and the termination of this
Agreement, unless all such Obligations have been satisfied wholly in cash and
not by way of realization against any Collateral or the conveyance of any
Property in lieu thereof; provided that such indemnity shall not extend to any
act or omission by Lender with respect to the Mortgaged Property subsequent to
Lender becoming the owner of the Mortgaged Property (or the leasehold estate
therein) and the claim, loss, damage, liability, fine, penalty, charge,
proceeding, order, judgment, action or requirement arises subsequent to the
acquisition of title thereto by Lender; provided, further, that Borrower shall
have the burden of proving the satisfaction of the conditions set forth in the
foregoing proviso. All amounts due under this Section 5.17 shall be payable on
written demand therefor by Lender. 5.18 General Indemnification. Borrower shall
indemnify and hold each Indemnitee harmless from and against any and all losses,
claims, damages, liabilities and related expenses, including reasonable counsel
fees and expenses, incurred by or asserted against any Indemnitee arising out
of, in any way connected with or as a result of (a) the execution and delivery
of this Agreement and the other Loan Documents, the performance by the parties
hereto and thereto of their respective obligations hereunder and thereunder and
consummation of the transactions contemplated hereby and thereby, (b) the use of
proceeds of the Loan, or (c) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not any Indemnitee is a party
thereto, including any such loss, claim, damage, liability or expense arising
from the negligence (but not the gross negligence or willful misconduct),
whether sole or concurrent, of any Indemnitee; with the foregoing indemnity
surviving satisfaction of all Obligations and the termination of this Agreement.
All amounts due under this Section 5.18 shall be payable on written demand
therefor. 5.19 Evidence of Compliance with Anti-Terrorism Laws. Borrower shall
deliver to Lender any certification or other evidence requested from time to
time by Lender, in its - 43 - reasonable discretion, confirming compliance by
Borrower with the provisions of any or all applicable Anti-Terrorism Laws. 5.20
Special Purpose Entity Requirements. Borrower shall, and shall cause General
partner to, at all time remain an SPE. Without limiting the foregoing, Borrower
shall, and shall cause General Partner to, take all actions necessary to cause
each of the representations and warranties set forth in Section 4.22 to remain
true and correct for the duration of the Loan term. 5.21 Permits and Licenses.
Borrower shall maintain all permits, licenses and other entitlements necessary
to develop, construct and operate the Project. Without limiting the generality
of the foregoing, Borrower shall at all times (a) cause PEC to maintain in full
force and effect the guaranty dated July 20, 2017 that PEC posted in favor of
the Ontario Energy Board in support of the Electricity Storage License, and (b)
otherwise cause the Electricity Storage License to remain in full force and
effect. 5.22 RSVC Agreements; Participation Agreement; Envelope 4 Project
Assets. Borrower shall: (a) Perform each and every material obligation of
Borrower under the RSVC Agreements, and cure any actual or alleged default on
the part of Borrower under any RSVC Agreement prior to the expiration of any
applicable notice and cure periods thereunder; (b) Maintain all insurance
required to be maintained by Borrower under the any RSVC Agreement; (c) Enforce,
in the exercise of Borrower's reasonable business judgment, the material
obligations of IESO under each RSVC Agreement; and (d) Cause Service
Commencement to occur on or prior to the Longstop Date. (e) Convey to Hecate, in
accordance with the applicable provisions of the Hecate Purchase Agreement, each
of the Envelope 4 Project Assets, in each case, in a manner that (i) releases
Borrower from any liability or obligations thereunder from and after the date of
such transfer and (ii) does not adversely affect the Project or its operation.
(f) Comply in all material respects with all of its obligations under the
Participation Agreement. 5.23 Ground Lease. (a) Borrower shall: (i) Pay all
rents and other monetary obligation due and owing under the Ground Lease on or
prior to the date such payment is required under the Ground Lease; - 44 - (ii)
Perform each and every material non-monetary obligation of Borrower under the
Ground Lease, and cure any actual or alleged default on the part of Borrower
under the Ground Lease prior to the expiration of any applicable notice and cure
periods thereunder; (iii) Maintain all insurance required to be maintained by
Borrower under the Ground Lease; (iv) Enforce, in the exercise of Borrower's
reasonable business judgment, the material obligations of Ground Lessor under
the Ground Lease; and (v) Unless otherwise approved by Lender, in Lender's sole
and absolute discretion, exercise the right to extend the term of the Ground
Lease for the First Renewal Term (as defined in the Ground Lease) at least 210
days prior to the expiration initial Term (as defined in the Ground Lease); if
Borrower fails to exercise such renewal option with the time period set forth
above, Borrower hereby authorizes Lender to exercise, and appoints lender as its
attorney-in- fact for purposes of exercising (which appointment is coupled with
an interest), such right to extend the Term for the First Renewal Term, and
Borrower agrees that any such extension shall be binding upon Borrower and that
Borrower for all purposes. (b) Borrower may, upon at least 30 days prior written
notice to Lender, request that Lender release from the Lien of the Mortgage any
portion of the premises currently leased thereunder that are not necessary to
the operation (and, if applicable, the completion of construction) of the
Project, subject to the following terms and conditions: (i) Borrower shall
deliver to Lender: (A) a draft amendment to the Ground Lease (the "Ground Lease
Amendment"), in form and substance acceptable to Lender, specifying the premises
to be leased thereunder (the "Revised Premises") and confirming the rent payable
in connection therewith; (B) a draft amendment to the notice of lease (the
"Notice of Lease Amendment") with respect to the Ground Lease, in form and
substance - 45 - acceptable to Lender, reflecting the Revised Premises; (C) one
or more pro forma versions of endorsements to the Title Policy (or a new Title
Policy), (i) insuring the Lien of the Mortgage, as amended, subject to no Liens
other than Permitted Liens, and (ii) amending the insured legal description to
reflect the Revised Premises (collectively, the "Title Endorsement"); (D) an
updated land title survey of the Revised Premises showing the Improvements
comprising the Project as-completed, and otherwise in form and substance
acceptable to Lender, depicting, where applicable, each exception included in
the Title Policy; and (E) an updated estoppel certificate from Ground Lessor
confirming that no default exists under the Ground Lease, and making such other
certifications as Lender may reasonably require. (ii) Lender shall be reasonably
satisfied that the Land to be released from the Mortgaged Property is not
necessary for the operation of the Project, compliance with the RSVC Agreements
or any other Material Agreement or any Requirements of Law (including zoning and
land use regulations). (iii) Lender shall be reasonably satisfied that the
Ground Lease, as revised, continues to provide for acceptable vehicular,
pedestrian and utility access to the Revised Premises. (iv) Borrower shall
provide such other documents and certifications in connection with partial
release of the Lien as Lender may reasonably require. (v) No Default or Event of
Default shall have occurred and be continuing. (vi) Borrower shall pay all of
Lender's costs and expenses incurred in connection with the partial release of
the Lien, including reasonable attorneys' fees. -46- Upon satisfaction of the
terms and conditions set forth above, Lender shall prepare, at Borrower's
expense, an amendment to the Mortgage amending the legal description of the
Mortgaged Property to reflect the Revised Premises (the "Mortgage Amendment").
Upon execution and delivery of the Ground Lease Amendment, Notice of Lease
Amendment and Mortgage Amendment, and the payment by Borrower of the premium for
the Title Endorsement, the Notice of Lease Amendment and Mortgage Amendment
shall be filed in the property records of the Province, at Borrower's expense,
and the title company shall issue the Title Endorsement. In connection with the
foregoing, Lender shall prepare, and Lender and Borrower shall execute and
deliver, an omnibus amendment to the Loan Documents amending the legal
description of the Mortgaged Property, the definition of Ground Lease (and
corresponding terms used in the other Loan Documents) and any references to the
premises leased thereunder. 5.24 Construction and Development. Borrower shall:
(a) Perform each and every material obligation of Borrower, and cause Guarantor
to perform each and every obligation of Guarantor, under each Construction and
Development Agreement, and cure any actual or alleged default on the part of
Borrower or Guarantor under any Construction and Development Agreement prior to
the expiration of any applicable notice and cure periods thereunder; (b)
Maintain all insurance required to be maintained by Borrower under any
Construction and Development Agreement; (c) Enforce, in the exercise of
Borrower's reasonable business judgment, the material obligations of General
Contractor under the EPC Contract, and each other party to each Construction and
Development Agreement; (d) Cause the Project to be Substantially Completed on or
prior to the Longstop Date. 5.25 Intentionally Omitted. 5.26 Debt Service
Coverage Ratio. Borrower shall maintain a Debt Service Coverage Ratio, tested
quarterly on each Payment Date, beginning on March 31, 2018, of at least
1.05:1.00. For purposes of this Section 5.26, the Debt Service Coverage Ratio
shall be calculated based on Net Income for the quarter ended on such Payment
Date, annualized, and projected Debt Service for the one year period commencing
on the date following such Payment Date; provided, however, for any period that
includes the Maturity Date, the payment of all outstanding principal due on the
Maturity Date shall be disregarded and projected Debt Service shall be
calculated assuming ordinary payments of principal and interest on the Maturity
Date and on the last day of each quarter thereafter, based on the continuation
of the amortization schedule used during the Loan term, as if the Maturity Date
had not occurred. Borrower shall deliver, on each such Payment Date, Borrower's
calculation of the Debt Service Coverage Ratio as of such Payment Date,
certified as correct by the Financial Officer, which shall be included in the
Compliance Certificate. - 47 - ARTICLE VI NEGATIVE COVENANTS So long as any
Obligation remains outstanding or unpaid, Borrower shall not: 6.1 Indebtedness.
Create, incur, assume or suffer to exist any Indebtedness, whether by way of
loan or otherwise; provided, however, the foregoing restriction shall not apply
to (a) the Obligations, and (b) unsecured accounts payable incurred in the
ordinary course of business, not evidenced by a note, and which are paid within
45 days of invoice, or are being contested in good faith and as to which such
reserve as is required by GAAP has been made. 6.2 Contingent Obligations.
Create, incur, assume or suffer to exist any Contingent Obligation; provided,
however, the foregoing restriction shall not apply to the Obligations. 6.3
Liens. Create, incur, assume or suffer to exist any Lien on the Mortgaged
Property or any other Collateral, whether now owned or hereafter acquired, other
than Permitted Liens and Liens being contested in accordance with Section
5.5(b). 6.4 Sales of Assets. Sell, transfer or otherwise dispose of, any of the
Collateral, whether now owned or hereafter acquired, or enter into any agreement
to do so; provided, however, the foregoing restriction shall not apply to (a)
the conveyance of the Envelope 4 Assets in accordance with the Hecate Purchase
Agreement, or (b) the sale or other disposition of tangible personal property
destroyed, lost, worn out, damaged or having only salvage value or no longer
used or useful in the business in which it is used, in each case, having a value
not in excess of $5,000 in the aggregate in each fiscal year of Borrower. 6.5
Leasebacks. Enter into any agreement to sell or transfer the Mortgaged Property
or any other Collateral and thereafter rent or lease as lessee the Mortgaged
Property or such Collateral. 6.6 Sale or Discount of Receivables. Discount or
sell with recourse, or sell for less than the greater of the face or market
value thereof, any of its notes receivable or accounts receivable. 6.7 Loans or
Advances. Make or agree to make or allow to remain outstanding any loans or
advances to any Person. 6.8 Special Purpose Entity Requirements. Take any
action, or permit General Partner to take any action, that would violate any of
the representations set forth in Section 4.22, or render any such
representation, if made as of the date in question, untrue or materially
misleading. 6.9 Dividends and Distributions. Declare, pay or make, whether in
cash or Property, any dividend or distribution on, or purchase redeem or
otherwise acquire for value, any of its Equity Interests, or make any payment to
an Affiliate, except (a) as expressly permitted in Section 2.2(b) or otherwise
pursuant to an Approved Budget, or (b) as permitted under the PEC Standstill
Agreement and made in accordance with an Approved Budget. -48- 6.10 Issuance of
Equity; Changes in Corporate Structure. Issue or agree to issue any Equity
Interests; enter into any transaction of consolidation, merger or amalgamation;
or liquidate, wind-up or dissolve (or suffer any liquidation or dissolution).
6.11 Transactions with Affiliates. Except for the O&M Agreement and the Battery
Equipment Supply Agreement, directly or indirectly, enter into any transaction
(including the sale, lease or exchange of Property or the rendering of service)
with any of its Affiliates, other than upon fair and reasonable terms no less
favorable than could be obtained in an arm's length transaction with a Person
which was not an Affiliate. 6.12 Plan Obligation. Assume or otherwise become
subject to an obligation to contribute to or maintain any Plan or acquire any
Person which has at any time had an obligation to contribute to or maintain any
Plan. 6.13 Anti-Terrorism Laws. Conduct any business or engage in any
transaction or dealing with any Blocked Person, including the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Blocked Person; Deal in, or otherwise engage in any transaction relating
to, any Property or interests in Property blocked pursuant to Executive Order
No. 13224; Engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate (i)
any of the prohibitions set forth in Executive Order No. 13224 or the USA
Patriot Act or (ii) any prohibitions set forth in the rules or regulations
issued by OFAC or any sanctions against targeted foreign countries, terrorism
sponsoring organizations and international narcotics traffickers based on United
States of America foreign policy. 6.14 Amendment of Material Agreements. Amend,
supplement, restate, terminate, surrender or otherwise modify, in any material
respect, the Ground Lease (except as permitted in Section 5.23(b)), any RSVC
Agreement, the EPC Contract (including change orders) or any other Material
Agreement. 6.15 Unbudgeted Expenditures. Except for emergency expenses, Borrower
shall not incur expenses that would exceed any Approved Budget line item by 20%,
or the total Approved Budget by 10%, without providing to Lender a proposed
amended budget, which shall be subject to Lender's consent in accordance with
the terms of Section 5.3. 6.16 Environmental. (a) Undertake, permit, authorize
or suffer, the manufacture, handling, generation, transportation, storage,
treatment, discharge, release, burial or disposal on, under or about, or in a
location that may adversely affect, the Mortgaged Property, of any Hazardous
Substance, or the transportation of any Hazardous Substance to or from the
Mortgaged Property, that would violate Environmental Laws or any permits issued
pursuant thereto; (b) Cause, permit, authorize or suffer any Hazardous Substance
to be placed, held, located or disposed of, on, under or about any other real
property, all or any portion of which is legally or beneficially owned or ground
leased (or any interest or estate therein which is owned or ground leased) by
Borrower in any jurisdiction now or hereafter having in effect a so- called
"Superlien" law or ordinance or any part thereof the effect of which, in
conjunction with - 49 - such law or ordinance, would be to create an
environmental-related Lien on the Mortgaged Property to secure any obligation in
connection with real property in any other jurisdiction; or (c) without Lender's
prior written consent, take any remedial action in response to the presence of
any Hazardous Substance on, under or about the Mortgaged Property, nor enter
into any settlement agreement, consent decree or other compromise in respect to
any Environmental Claim, which remedial action, settlement, consent or
compromise will materially impair the value of Lender's security for the Loan;
provided, however, that Lender's prior consent shall not be necessary in the
event that the presence of any Hazardous Substance on, under or about the
Mortgaged Property either poses an immediate threat to the health, safety or
welfare of any individual or is of such a nature that an immediate remedial
response is necessary, provided that in such event Borrower shall notify Lender
as soon as practicable of any action so taken; provided, further, Lender agrees
not to withhold its consent, where such consent is required hereunder, if either
(i) a particular remedial action is ordered by a court of competent jurisdiction
or an authorized Governmental Authority having jurisdiction over the Mortgaged
Property, (ii) a particular remedial action is required pursuant to the terms of
the Ground Lease; or (iii) such remedial action is required by any Environmental
Laws, provided that in any such event Borrower shall notify Lender as soon as
practicable of any action so taken. 6.17 Transfers. Cause, permit or suffer to
occur, or enter into any contract for any Transfer of the Mortgaged Property or
any Transfer of any Equity Interest in Borrower, General Partner or Guarantor,
in each case, without the prior consent of Lender, which shall not be
unreasonably withheld so long as no Default or Event of Default is continuing.
ARTICLE VII EVENTS OF DEFAULT 7.1 Enumeration of Events of Default. The
occurrence of any of the following events shall constitute an Event of Default:
(a) default shall be made in the payment when due of any installment of
principal or interest under this Agreement or the Note or in the payment when
due of any fee or other sum payable under any Loan Document to which Borrower is
a party and such default shall continue unremedied for two Business Days, except
such amounts due on the Maturity Date, for which no such grace period shall
apply; (b) default shall be made by Borrower in the due observance or
performance of any of its obligations under this Agreement, and, as to
compliance with the obligations of Borrower under Article V (other than Section
5.11, any default of which shall be subject to the cure period set forth in
Section 7.1(a), without duplication), such default shall continue for 30 days
after the earlier of notice thereof to Borrower by Lender or knowledge thereof
by Borrower; (c) default shall be made by Borrower in the due observation or
performance of any of its obligations under any of the Loan Documents to which
it is a party, and such default continues beyond any applicable notice and/or
cure periods set forth therein; -50- (d) default shall be made by Guarantor in
the due observation or performance of any of its obligations under any of the
Loan Documents to which it is a party, and such default continues beyond any
applicable notice and/or cure periods set forth therein; (e) default shall be
made by Borrower in the due observance or performance of any of its obligations
under the Loan Documents, and, as to compliance with the obligations of Borrower
under Article VI; (f) any failure to satisfy any of the conditions set forth in
Section 3.2 within the applicable time periods set forth therein; (g) any
representation or warranty made by Borrower in any of the Loan Documents proves
to have been untrue in any material respect or any representation, statement,
certificate or data furnished or made to Lender in connection herewith proves to
have been untrue in any material respect as of the date the facts therein set
forth were stated or certified; (h) Borrower, General Partner or Guarantor shall
(i) apply for or consent to the appointment of a receiver, trustee or liquidator
of it or all or a substantial part of its assets, (ii) file a voluntary petition
commencing an Insolvency Proceeding with respect to Borrower, General Partner or
Guarantor, (iii) make a general assignment for the benefit of creditors of all
or substantially all of its assets, (iv) be unable, or admit in writing its
inability, to pay its debts generally as they become due or (v) file an answer
admitting the material allegations of a petition filed against it in any
Insolvency Proceeding Borrower, General Partner or Guarantor; (i) an order,
judgment or decree shall be entered against Borrower, General Partner or
Guarantor by any court of competent jurisdiction or by any other Governmental
Authority, on the petition of a creditor or otherwise, granting relief in any
Insolvency Proceeding with respect to Borrower, General Partner or Guarantor or
approving a petition seeking reorganization or an arrangement of its debts or
appointing a receiver, trustee, conservator, custodian or liquidator of it or
all or any substantial part of its assets, and such order, judgment or decree
shall not be dismissed or stayed within 60 days; (1) a final and non-appealable
order, judgment or decree shall be entered against Borrower, General Partner or
Guarantor for money damages and/or Indebtedness due in an amount in excess of
Can$50,000, and such order, judgment or decree shall not be dismissed or stayed
within 60 days or is not fully covered by insurance; (k) the attachment,
execution or judicial seizure (whether by enforcement of money judgment, by writ
or warrant of attachment, or by any other process) of (i) the Mortgaged
Property, or (ii) all or any part of the other assets of Borrower, then (I) if
such attachment, execution or other seizure shall be a Lien, such Lien is not or
ceases to be contested in accordance with Section 5.5(b), or (II) if such
attachment, execution or other seizure is not a Lien, then such attachment,
execution or other seizure remains undismissed or undischarged for a period of
30 days after the levy thereof, or, in any event, five days prior to the date of
any proposed sale thereunder; (1) any charges are filed or any other action or
proceeding is instituted by any Governmental Authority against Borrower, General
Partner or Guarantor under the Racketeering - 51 - Influence and Corrupt
Organizations Statute (18 U.S.C. §1961 et seq.), the result of which could be
the forfeiture or transfer of the Mortgaged Property or any Collateral without
(i) satisfaction or provision for satisfaction of such Lien or (ii) such
forfeiture or transfer of such Property being expressly made subject to such
Lien; (m) Borrower, General Partner or Guarantor have (i) concealed, removed or
diverted, or permitted to be concealed, removed or diverted, any part of its
Property, with intent to hinder, delay or defraud its creditors or any of them,
(ii) made or suffered a transfer of any of its Property which may be fraudulent
under any bankruptcy, fraudulent conveyance or similar law with intent to
hinder, delay or defraud its creditors, (iii) made any transfer of its Property
to or for the benefit of a creditor at a time when other creditors similarly
situated have not been paid with intent to hinder, delay or defraud its
creditors or (iv) shall have suffered or permitted, while insolvent, any
creditor to obtain a Lien upon any of its Property through legal proceedings or
distraint which is not vacated within 60 days from the date thereof; (n) any
Security Document shall for any reason not, or cease to, create valid and
perfected first-priority Liens against the Collateral purportedly covered
thereby, except to the extent permitted by this Agreement; (o) Borrower, General
Partner, Guarantor or any Affiliate of any of the foregoing contests in any
manner the validity or enforceability of any provision of any Loan Document to
which any of the foregoing is a party, or denies liability under any Loan
Document to which any of the foregoing is a party; (p) Borrower or Guarantor
purports to revoke, terminate or rescind any Loan Document or any provision of
any Loan Document; (q) Any default on the part of Borrower occurs and continues
beyond any applicable notice and/or cure periods under any Material Agreement;
(r) Borrower fails to cause Substantial Completion and Service Commencement to
occur on or prior to the Longstop Date; (s) Any failure by Guarantor to pay the
Deferred Purchase Price in full on or prior to the date the same is due and
payable under the Hecate Purchase Agreement; or (t) Unless otherwise approved in
advance by Lender, in Lender's sole discretion, PEC shall make a demand for
payment on the PEC Note or Guarantor shall otherwise make any payment under the
PEC Note (other than as permitted pursuant to Section 2.2(b)), in each case, in
violation of the terms of the PEC Standstill Agreement. 7.2 Remedies. (a) Upon
the occurrence of an Event of Default specified in Section 7.1(h) or Section
7.1(i), immediately and without notice, all Obligations shall automatically
become immediately due and payable, without presentment, demand, protest, notice
of protest, default or dishonor, notice of intent to accelerate maturity, notice
of acceleration of maturity or other notice - 52 - of any kind, except as may be
provided to the contrary elsewhere herein, all of which are hereby expressly
waived by Borrower. (b) Upon the occurrence of any Event of Default other than
those specified in Section 7.1(h) or Section 7.1(i), Lender may, by notice in
writing to Borrower, declare all Obligations immediately due and payable,
without presentment, demand, protest, notice of protest, default or dishonor,
notice of intent to accelerate maturity, notice of acceleration of maturity or
other notice of any kind, except as may be provided to the contrary elsewhere
herein, all of which are hereby expressly waived by Borrower. (c) Upon the
occurrence of any Event of Default, Lender, in accordance with the terms hereof,
may, in addition to the foregoing in this Section 7.2, exercise any or all of
its rights and remedies provided by law or pursuant to the Loan Documents. (d)
Upon the occurrence of any Event of Default, Lender shall be entitled to proceed
against all or any portion of the Collateral, in any manner permitted by law and
in any order, in Lender's sole and absolute discretion. (e) Upon the occurrence
of any Event of Default, Lender may, with or without notice, and without
releasing Borrower from any obligation hereunder or under any other Loan
Document, cure any Event of Default of Borrower and, in connection therewith,
Lender or its agents, acting by themselves or through a court-appointed
receiver, may enter upon any or all of the Mortgaged Property or any part
thereof and perform such acts and things as Lender deems necessary or desirable
to inspect, investigate, assess, and protect the security hereof. All costs and
expenses actually incurred by Lender with respect to the audits, tests,
inspections, and examinations that Lender or its agents or employees may
conduct, including the fees of the engineers, laboratories, contractors,
consultants, and attorneys, shall be paid by Borrower. (f) Proceeds received by
Lender from realization against the Collateral and any other funds received by
Lender from Borrower when an Event of Default has occurred and is continuing
shall be applied (i) first, to fees and expenses due pursuant to the terms of
this Agreement or any other Loan Document, (ii) second, to accrued interest on
the Obligations under the Loan Documents and (iii) third, to the Loan Balance
and any other Obligations then due and payable, in such order as Lender may
determine in Lender's sole and absolute discretion. ARTICLE VIII RESERVED - 53 -
ARTICLE IX MISCELLANEOUS 9.1 Assignments; Participations. (a) Borrower may not
assign any of its rights or obligations under any Loan Document without the
prior written consent of Lender, which may be withheld in Lender's sole and
absolute discretion. (b) Lender may, upon written notice to Borrower, assign to
one or more assignees all or a portion of its rights and obligations under this
Agreement. In such event, at Lender's request, Borrower shall execute and
deliver, at Lender's expense, one or more new Notes to the assignee and, if
applicable, the assignor, in accordance with their respective interests,
whereupon the prior Note(s) of the assignor and, if applicable, the assignee,
shall be canceled and returned to Borrower. Upon the effectiveness of any
assignment pursuant to this Section 9.1(b), the assignee will become a "Lender,"
if not already a "Lender," for all purposes of the Loan Documents, and the
assignor shall be relieved of its obligations hereunder to the extent of such
assignment. If the assignor no longer holds any rights or obligations under this
Agreement, such assignor shall cease to be a "Lender" hereunder. (c) Lender may
transfer, grant or assign participations in all or any portion of its interests
hereunder to any Person pursuant to this Section 9.1(c), provided that Lender
shall remain the "Lender" for all purposes of this Agreement and the participant
shall not constitute a "Lender" hereunder. In the case of any such
participation, the participant shall not have any rights under any Loan
Document, the rights of the participant in respect of such participation to be
against the granting Lender as set forth in the agreement with Lender, and all
amounts payable by Borrower hereunder shall be determined as if Lender had not
sold such participation. (d) Lender may furnish any information concerning
Borrower, the Loan, the Mortgaged Property or the Project in the possession of
Lender from time to time to assignees and participants and prospective assignees
and participants. 9.2 Survival of Representations, Warranties, and Covenants.
All representations and warranties of Borrower and all covenants and agreements
herein made by Borrower shall survive the execution and delivery of the Note and
shall remain in force and effect so long as any Obligation is outstanding. 9.3
Notices and Other Communications. Except as to oral notices expressly authorized
herein, if any, which oral notices shall be promptly confirmed in writing, all
notices, requests and communications hereunder shall be in writing (including by
electronic mail). Unless otherwise expressly provided herein, any such notice,
request, demand or other communication shall be deemed to have been duly given
or made when delivered personally, or, in the case of delivery by mail, when
deposited in the mail, certified mail with return receipt requested, postage
prepaid or, in the case of electronic mail, when sent and no undeliverable
notification is received, addressed as follows: - 54 - (a) if to Lender, to:
Brookfield BRP Holdings (Canada) Inc. 181 Bay Street, Suite 300 Toronto, Ontario
M5J 2T3 Attention: Sean Robertson E-mail: sean.robertson@brookfield.com With
copies of legal notices to: Brookfield BRP Holdings (Canada) Inc. 181 Bay
Street, Suite 300 Toronto, Ontario M5J 2T3 Attention: General Counsel E-mail:
jennifer.mazin@brookfield.com With a copy to: K&L Gates LLP 925 Fourth Avenue,
Suite 2900 Seattle, Washington 98104 Attention: Rhys Hefta E-mail:
rhys.hefta@klgates.com (b) if to Borrower, to: Powin Energy Ontario Storage II,
LP 20550 SW 115th Avenue Tualatin, Oregon 97062 Attention: Michael Wietecki
E-mail: mikew@powin.com Any party may, by proper written notice hereunder to the
others, change the individuals or addresses to which such notices to it shall
thereafter be sent. 9.4 Parties in Interest. Subject to the restrictions on
changes in structure set forth in Section 6.17 and other applicable restrictions
contained herein, all covenants and agreements herein contained by or on behalf
of Borrower or Lender shall be binding upon and inure to the benefit of Borrower
or Lender, as the case may be, and their respective legal representatives,
successors and assigns. 9.5 Rights of Third Parties. All provisions herein are
imposed solely and exclusively for the benefit of Lender and Borrower and no
other Person shall have any right, benefit, priority or interest hereunder or as
a result hereof or have standing to require satisfaction of provisions hereof in
accordance with their terms. 9.6 Renewals; Extensions. All provisions of this
Agreement relating to the Note shall apply with equal force and effect to each
promissory note hereafter executed which in whole or - 55 - in part represents a
renewal or extension of any part of the Indebtedness of Borrower under this
Agreement, the Note or any other Loan Document. 9.7 No Waiver; Rights
Cumulative. No course of dealing on the part of Lender or its officers or
employees, nor any failure or delay by Lender with respect to exercising any of
its rights under any Loan Document shall operate as a waiver thereof. The rights
of Lender under the Loan Documents shall be cumulative and the exercise or
partial exercise of any such right shall not preclude the exercise of any other
right. The making of the Loan shall not constitute a waiver of any of the
covenants, warranties or conditions of Borrower contained herein. In the event
Borrower is unable to satisfy any such covenant, warranty or condition, the
making of the Loan shall not have the effect of precluding Lender from
thereafter declaring such inability to be an Event of Default as hereinabove
provided. 9.8 Survival Upon Unenforceability. In the event any one or more of
the provisions contained in any of the Loan Documents or in any other instrument
referred to herein or executed in connection with the Obligations shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of any Loan Document or of any other instrument referred to herein or executed
in connection with such Obligations. 9.9 Amendments; Waivers. Neither this
Agreement nor any provision hereof may be amended, waived, discharged or
terminated orally, but only by an instrument in writing signed by the party
against whom enforcement of the amendment, waiver, discharge or termination is
sought. Subject to the preceding sentence, any provision of this Agreement or
any other Loan Document may be amended or modified by Borrower and Lender or
waived by Lender. 9.10 Controlling Agreement. In the event of a conflict between
the provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided, however, with respect to
those Loan Documents governed by the laws of the Province and the laws of
Canada, to the extent any conflicting provision of this Agreement would be
contrary to such laws, the provisions of the applicable Loan Document shall
control. 9.11 Disposition of Collateral. Notwithstanding any term or provision,
express or implied, in any of the Security Documents, the realization,
liquidation, foreclosure or any other disposition on or of any or all of the
Collateral shall be in the order and manner and determined in the sole
discretion of Lender; provided, however, that in no event shall Lender violate
applicable law or exercise rights and remedies other than those provided in the
applicable Security Documents or otherwise existing at law or in equity. 9.12
Governing Law. This Agreement and the Note shall be deemed to be contracts made
under and shall be construed in accordance with and governed by the laws of the
State of New York, without giving effect to principles thereof relating to
conflicts of law. 9.13 Dispute Resolution. This Section 9.13 contains a jury
waiver and a class action waiver. READ CAREFULLY. (a) To the extent permitted by
applicable law, each party hereto hereby knowingly, voluntarily, intentionally,
irrevocably and unconditionally WAIVES ITS RIGHTS TO A -56- TRIAL BEFORE A JURY
IN CONNECTION WITH ANY CLAIM, DISPUTE OR CONTROVERSY WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (each of the foregoing, a "Dispute"), and,
except as provided below in this Section 9.13, DISPUTES SHALL BE RESOLVED BY A
JUDGE SITTING WITHOUT A JURY. If permitted by applicable law, EACH PARTY ALSO
WAIVES THE RIGHT TO LITIGATE IN COURT OR AN ARBITRATION PROCEEDING ANY DISPUTE
AS A CLASS ACTION, EITHER AS A MEMBER OF A CLASS OR AS A REPRESENTATIVE, OR TO
ACT AS A PRIVATE ATTORNEY GENERAL. (b) Each party hereto (i) certifies that no
one has represented to such party that any other party would not seek to enforce
jury and class action waivers in the event of suit, and (ii) acknowledges that
it and the other parties have been induced to enter into this Agreement by,
among other things, the mutual waivers, agreements and certifications in this
Section 9.13. Borrower hereby knowingly, voluntarily, intentionally, irrevocably
and unconditionally waives all rights to trial by jury in any action, suit,
proceeding, counterclaim or other litigation that relates to or arises out of
this Agreement or any other Loan Document or the acts or omissions of Lender in
the enforcement of any of the terms or provisions of this Agreement or any other
Loan Document or otherwise with respect thereto. The provisions of this Section
9.13 are a material inducement for Lender to enter into this Agreement. 9.14
Jurisdiction and Venue. All actions or proceedings with respect to, arising
directly or indirectly in connection with, out of, related to or from this
Agreement or any other Loan Document may be litigated, at the sole discretion
and election of Lender, in courts having situs in New York, New York County, New
York. In such regard, Borrower hereby submits to the jurisdiction of any local,
state or federal court located in New York, New York County, New York, and
hereby waives any rights it may have to transfer or change the jurisdiction or
venue of any litigation brought against it by Lender in accordance with this
Section 9.14. In connection herewith, Borrower's agent for service of process in
the State of New York is: National Registered Agents, Inc. 111 Eighth Avenue New
York, NY 10011 9.15 Integration. This Agreement and the other Loan Documents
constitute the entire agreement among the parties hereto and thereto with
respect to the subject hereof and thereof and shall supersede any prior
agreement among the parties hereto and thereto, whether written or oral,
relating to the subject matter hereof and thereof, including any term sheet or
summary of principal terms provided to Borrower or any of them by Lender or any
Affiliate of Lender. Furthermore, in this regard, this Agreement and the other
written Loan Documents represent, collectively, the final agreement among the
parties thereto and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of such parties. There are no
unwritten oral agreements among such parties. 9.16 Waiver of Punitive and
Consequential Damages. Borrower and Lender each hereby knowingly, voluntarily,
intentionally and irrevocably (A) waives, to the maximum extent it may lawfully
and effectively do so, any right it may have to claim or recover, in any Dispute
- 57 - based hereon or directly or indirectly at any time arising out of, under
or in connection with the Loan Documents or any transaction contemplated thereby
or associated therewith, before or after maturity, any special, exemplary,
punitive or consequential damages, or damages other than, or in addition to,
actual damages and (b) acknowledges that it has been induced to enter into this
Agreement, the other Loan Documents and the transactions contemplated hereby and
thereby by, among other things, the mutual waivers and certifications contained
in this Section 9.16. 9.17 Counterparts. For the convenience of the parties,
this Agreement may be executed in multiple counterparts and by different parties
hereto in separate counterparts, each of which for all purposes shall be deemed
to be an original, and all such counterparts shall together constitute but one
and the same Agreement. In this regard, each of the parties hereto acknowledges
that a counterpart of this Agreement containing a set of counterpart execution
pages reflecting the execution of each party hereto shall be sufficient to
reflect the execution of this Agreement by each party hereto. 9.18 USA Patriot
Act Notice. Lender hereby notifies Borrower that, pursuant to the requirements
of the USA Patriot Act, it is required to obtain, verify and record information
that identifies Borrower, which information includes the name and address of
Borrower and other information that will allow Lender to identify Borrower in
accordance with the USA Patriot Act. 9.19 Tax Shelter Regulations. Borrower does
not intend to treat the Loan and related transactions hereunder and under the
other Loan Documents as a "reportable transaction" (within the meanings under
current Treasury Regulation Section 1.6011-4 and Proposed Treasury Regulation
Section 1.6011-4, promulgated on November 1, 2006). In the event Borrower
determines to take any action inconsistent with the foregoing statement, it will
promptly notify Lender thereof. If Borrower so notifies Lender, Borrower
acknowledge that Lender may treat the Loan and the related transactions
hereunder and under the other Loan Documents as part of a transaction that is
subject to current Treasury Regulation Section 301.6112-1 or Proposed Treasury
Regulation Section 301.6112-1, promulgated on November 1, 2006, and, in such
case, Lender will maintain the lists and other records required, if any, by such
Treasury Regulations. 9.20 Exculpation. Notwithstanding anything to the contrary
herein or in any of the other Loan Documents, in no event shall any of
Borrower's partners, direct or indirect members, shareholders or owners, or any
officer, director, employee or agent of the foregoing (collectively, "Exculpated
Parties"), have any personal liability whatsoever relating to the Loan Documents
(other than those Loan Documents to which any such Exculpated Party is a party)
or the loan evidenced thereby; provided, however, that the foregoing shall not
prohibit Lender from pursuing claims as permitted under applicable law with
respect to fraud or to distributions or payments actually received by any
Exculpated Party in violation of the terms of any of the Loan Documents or
following the occurrence and during the continuance of an Event of Default under
the Loan Documents. (Signatures appear on following pages) - 58 - IN WITNESS
WHEREOF, this Agreement is executed as of the date first above written.
BORROWER: POWIN ENERGY ONTARIO STORAGE II, LP, a limited partnership formed
under the laws of Ontario By: Powin Energy Storage 2, Inc., a corporation formed
under the laws of British Columbia, its general partner By: Affz-ovx Title:
p,-re (Signatures continue on following pages) (Signature Page to Term Loan
Agreement) LENDER: BROOKFIELD BRP HOLDINGS (CANADA) INC., a corporation formed
under the laws of Ontario By: tA\1W 11 Name: Title: By: Name: Title: Applicable
Lending Office: 181 Bay Street, Suite 300 Toronto, Ontario M5J 2T3 (Signature
Page to Term Loan Agreement) Schedule 2.3(b) AMORTIZATION SCHEDULE Period Ending
31-Dec-17 31-Mar-18 30-Jun-18 30-Sep-18 31-Dec-18 31-Mar-19 30-Jun-19 30-Sep-19
30-Jun-20 30-Sep-20 Amortization Opening Debt (CADE 000's) $5,500.0 $5,500.0
$5,054.4 $4,592.0 $4,112.0 $3,621.5 $3,137.0 $2,634.3 $2,112.8 $1,579.7 $1,052.8
$506.2 hterest ($127.9) ($118.7) ($110.3) ($101.3) ($90.7) ($78.1) ($68.4)
($58.1) ($46.6) ($34.1) ($23.0) ($11.2) Rincipal (Coos 000's) ($445.6) ($462.5)
($479.9) ($490.5) ($484.5) ($502.7) ($521.5) ($533.0) ($527.0) ($546.6) ($506.2)
Closing Debt (6s88 000'0 $5,500.0 $5,054.4 $4,592.0 $4,112.0 $3,621.5 $3,137.0
$2,634.3 $2,112.8 $1,579.7 $1,052.8 $506.2 DSCR 101 1.52x 1.100 1.100 1.100
1.100 1.10x 1.100 1.100 1.100 1.10x 1.100 1.23x Schedule 2.3(b) Schedule 3.1(10
CONSTRUCTION SCHEDULE See Attached Schedule 3.1(10 ID Task Mode Task Name
Duration Start Finish  Predecessors Resource Names  1 • Stratford Project 236
days Sun 1/1/17 Mon 11/27/17         13 • Project Engineering 159.25 days Sun
1/1/17 Fri 8/11/17         10 • Powin Product Development 108 days Wed 2/1/17
Fri 6/30/17          • Receive Notice to Proceed 0 days Mon 2/27/17 Mon 2/27/17 
Hecate         IESO Market Registration Process Timeline 156 days Sat 4/22/17
Mon 11/27/17  EDS       33 • Deliveries 128 days Mon 5/1/17 Thu 10/26/17        
79 • Non-Battery Deliveries 128 days Mon 5/1/17 Thu 10/26/17         87 •
Transformers 88 days Mon 5/1/17 Thu 8/31/17  EDS       91 • Transformer 2 (2
MVA) 2208 hrs Mon 5 7. 17 Tue 8 1 17                     92 • Transformer 3 (2
MVA) 2208 hrs Mon 5/1/17 Tue 8/1/17                  90  Transformer 1 (2.4 MVA
1968 hrs Tue 5/9/17 Sun 7/30/17      93 • Transformer 4 (2.4 MVA 1944 hrs Tue
5/9/17 Sat 7/29/17      88 • Is° Transformers (7) 7 days Wed 8/16/17 Thu
8/24/17      89 • Is° Transformers (6) 7 days Wed 8/23/17 Thu 8/31/17      80 E
Inverters 94 days Tue 5/9/17 Fri 9/15/17  Powin    83 • Inverter 2 (2MW) 2865
hrs ¶ue       84 • Inverter 3 (2 MW) 2865 hrs Tue 5/9/17 Tue 9/5/17      81 
Inverter 1 (7x375kW @ 2.4 MW) 225 hrs Tue 8/ Thu 8/10/17      82 • EPC Inverter
Cabinets (9 20 days Mon 8/14/17 Fri 9/8/17      86 • EPC Inverter Cabinets (5 20
days Mon 8/21/17 Fri 9/15/17      85 • Inverter 4 (7x375kW @ 2.4 MW) 168 hrs   
    94 • BOS 74 days Mon 7/17/17 Thu 10/26/17      37 • Battery Production &
Deliver 70 days Mon 6/19/17 Sat 9/23/17      38 r Sample Stack to lntertek
(Plymouth, MI) 1089 hrs Mon 6/19/17 1.11111W      Project: Hecate BESS Stratford
P Date: Thu 8/24/17 Task Inactive Task Manual Summary Rollup External Milestone
Split Inactive Milestone Manual Summary Deadline Milestone • Inactive Summary
Start-only Critical Summary Manual Task Finish-only Critical Split Project
Summary Duration-only External Tasks • Baseline Page 1 ID Task Mode Task Name
(Duration Start Finish  Predecessors Resource Names (June 2017
31131619112115118121124127k 39  Project I (Stratford 14.4 MWh) 55 days Mon
7/10/17 Sat 9/23/17         40 • Stack (105) 34 days Mon 7/10/17 Fri 8/25/17   
     41 • Shipping (18 Stacks) 897 hrs on /17 Wed 8/16/17                       
42 • Shipping (21 Stacks) 768 hrs M A 117 1 Fri 8/18/17                       
43 • Shipping (27 Stacks) 768 hrs  Sat 8/19/17                       44 ■
Shipping (39 Stacks) 768 hrs Mon 7/24/17 Fri 8/25/17        45  Array Cabinet
(7DC & 7 , 25 days Mon 8/14/17 Sat 9/16/17        46 • Shipping (1DC & 1 AC) 624
hrs          47 • Shipping (6 AC) 624 hrs Mon 8/21/17 Sat 9/16/17        48 •
Shipping (6 DC) 624 hrs Mon 8/21/17 Sat 9/16/17        51 • Array Cabling and
Trays 20 days Mon 8/14/17 Fri 9/8/17        49  System Cabinet 20 days Mon
8/28/17 Sat 9/23/17        50  Shipping 624 hrs          52  Project II
(Stratford 6 MWI 45 days Mon 7/24/17 Sat 9/23/17        53 • Stack (45) 25 days
Mon 7/24/17 Sat 8/26/17        54 i Shipping (18 Stacks) 624 hrs 1.11 Sat
8/19/17                       55 • Shipping (27 Stacks) 624 hrs Mon 7/31/17 Sat
8/26/17        56 • Array Cabinet (3DC & 3 , 25 days Mon 8/21/17 Sat 9/23/17   
    57 • Shipping (3 AC) 624 hrs          58  Shipping (3 DC) 624 hrs Mon
8/28/17 Sat 9/23/17        59 • Project III (Stratford 6 MW 40 days Mon 7/31/17
Sat 9/23/17        60 • Stack (45) 25 days Mon 7/31/17 Sat 9/2/17        61 •
Shipping (9 Stacks) 624 hrs Mon 7/31/17 Sat 8/26/17        62 • Shipping (36
Stacks) 624 hrs  Sat 9/2/17        63 U Array Cabinet (3DC & 3 , 25 days Mon
8/21/17 Sat 9/23/17        64 U Shipping (3 AC) 624 hrs Mon 8/21/17         65 U
Shipping (3 DC) 624 hrs          Project: Hecate BESS Stratford P Date: Thu
8/24/17 Task Inactive Task Manual Summary Rollup External Milestone Split
Inactive Milestone Manual Summary Deadline Milestone ♦ Inactive Summary
Start-only Critical Summary Manual Task Finish-only Critical Split Project
Summary Duration-only External Tasks ■ Baseline Page 2 ID Task Mode Task Name
Duration Start Finish  Predecessors Resource Names (June 2017
31131619112115118121124127k 66  Project IV (Stratford 14.4 MWh) 31 days Fri
8/11/17 Sat 9/23/17         67  Stack (105) 21 days Fri 8/11/17 Sat 9/9/17     
   68 II Shipping (86 Stacks) 624 hrs  Wed 9/6/17         69  Shipping (15
Stacks) 624 hrs Mon 8 14 17 Sat 9/9/17         70 II Array Cabinet (7DC & 7 , 25
days Mon 8/21/17 Sat 9/23/17         71 • Shipping (5 AC) 624 hrs Mon 8/21/17
Sat 9/16/17         72 • Shipping (2 AC) 624 hrs Min 8/21/17 A /17         73 •
Shipping (7 DC) 624 hrs           34 • EPC Deliveries 5 days Tue 8/8/17 Mon
8/14/17         74 • Cabling 31 days Mon 8/14/17 Mon 9/25/17         75 • Cable
Trays 20 days Mon 8/14/ Fri 97 /1 111         76 • All AC Cables, CAN Cables 20
days Mon 8/14/17 Fri 9/8/17         77  DC Cables, 290 pcs 20 days Mon 8/ Fri
9/15/17         78  DC Cables, 310 pcs 7 days Fri 9/15 Mon 9/25/17         28 
Facility Preparation and Construction 56 days Thu 6/15/17 Thu 8/31/17  EDS      
29  Location Preparation 25 days Thu 6/15/17 Wed 7/19/17                       
30  Break Ground 7 days Thu 7/20/17 Fri 7/28/17                          31 
Building Erection 12 days Tue 8/8/17  30                         32  Slab Pour 4
days Mon 8/28/17 Thu 8/31/17 147         105  Installation 103 days Mon 7/3/17
Wed 11/22/17          145  Inspections 68 days Thu 8/24/17 Mon 11/27/17  EDS   
     141  System Certification - Intertek 51 days Fri 9/1/17 Fri 11/10/17       
   144  Commissioning 60 days Wed 9/27/17 Sun 11/19/17 107,117FF+3  Powin       
                  155 II Stratford Commercial Operation Date 0 days Mon 11/27/17
Mon 11/27/17 154           Project: Hecate BESS Stratford P Date: Thu 8/24/17
Task Inactive Task Manual Summary Rollup External Milestone Split Inactive
Milestone Manual Summary Deadline Milestone • Inactive Summary Start-only C
Critical Summary Manual Task Finish-only 7 Critical Split Project Summary
Duration-only External Tasks ■ Baseline Page 3 Schedule 3.1(jj) INITIAL APPROVED
BUDGET Powin In CAD$ 000's unless otherwise noted Period Ending 31-Dec-17
31-Dec-18 31-Dec-19 31-Dec-20 Year 2017 2018 2019 2020 Hours 744 8,760 8,760
8,760 Brookfield 2017E 2018E 2019E 2020E O&M (CAD$ 000's) ($76.5) ($76.5)
($76.5) ($76.5) Asset Mangement (CAD$ 000's) ($37.5) ($37.5) ($37.5) ($37.5)
Schedule Coordinator (CADS 000's) ($15.0) ($15.0) ($15.0) ($15.0) Demand Charges
(CAD$ 000's) ($210.0) ($214.2) ($218.5) ($222.9) Station Pow er (CAD$ 000's)
($5.6) ($5.7) ($5.8) ($5.9) Natural Gas Cost (Heating) (CAD$ 000's) ($25.0)
($25.5) ($26.0) ($26.5) Site Lease (CADS 000's) ($45.0) ($45.0) ($45.0) ($45.0)
Interconnection Maintenance (CADS 000's) Insurance (CAD$ 000's) ($100.0)
($102.0) ($104.0) ($106.1) Property Taxes (CAD$ 000's) ($606.0) ($606.0)
($606.0) ($606.0) Unscheduled Maintenance and Other (CAD$ 000's) -- Currently
shown as annualized payments. Any fractional year should be prorated evenly.
Schedule 3.1(jj) EXHIBIT A LEGAL DESCRIPTION The following described real
property, located in the Province of Ontario: PIN: 53264-0101 (LT) Being Lot 8,
Plan 44M38; City of Stratford Exhibit A EXHIBIT B FORM OF COMPLIANCE CERTIFICATE
Brookfield BRP Holdings (Canada) Inc. 181 Bay Street, Suite 300 Toronto, Ontario
M5J 2T3 Attention: Sean Robertson Dated: , 20 RE: Loan in the principal amount
of Cdn$5,500,000 to Powin Energy Ontario Storage II, LP, a limited partnership
formed under the laws of Ontario ("Borrower"), from Brookfield BRP Holdings
(Canada) Inc., a corporation formed under the laws of Ontario ("Lender"),
evidenced by a Promissory Note ("Note") dated September 26, 2017, funding under
which occurred on September 27, 2017 (the "Closing Date") and made pursuant to a
Term Loan Agreement dated the Closing Date (the "Loan Agreement"). The
undersigned is a Financial Officer (as defined in the Loan Agreement) of
Borrower. The undersigned hereby certifies as follows: (i) The attached
Financial Statements are true, correct and complete in all material respects,
and accurately reflect the financial condition of Borrower as of Borrower's
ifscal quarter ended [ ], 20[ ]; and (ii) As of the last day of Borrower's
fiscal quarter ended [ ], 20[_], the Debt Service Coverage Ratio was [_]:1.00,
and the requirement of Section 5.26 of the Loan Agreement [was/was not]
satisfied. Attached is Borrower's calculation of such ratio and supporting
documentation. (iii) None of Borrower, General Partner, or Guarantor has filed
for relief or been subject to any Insolvency Proceeding. All capitalized terms
used herein without being defined shall have the meanings ascribed to such terms
in the Guaranty or, if not defined therein, in the Loan Agreement. Signatures
Appear on Following Pages Exhibit B BORROWER: POWIN ENERGY ONTARIO STORAGE II,
LP, a limited partnership formed under the laws of Ontario By: Powin Energy
Storage 2, Inc., a corporation formed under the laws of British Columbia, its
general partner By: Name: Title: Exhibit B EXHIBIT C FORM OF INTERCONNECTION
AGREEMENT Exhibit C CONNECTION AGREEMENT FOR A SMALL EMBEDDED GENERATION
FACILITY OR A MID-SIZED EMBEDDED GENERATION FACILITY This Connection Agreement
is made this day of Month, 2017. BETWEEN FESTIVAL HYDRO INC., (the
"Distributor") AND COMPANY NAME (the "Customer") (each a "Party" and
collectively the "Parties") 1 RECITALS WHEREAS the Distributor is the owner of
the distribution system serving the service area described in Electricity
Distribution Licence number ED-2002-0513 (the "Licence") issued by the Ontario
Energy Board (the "Board"). AND WHEREAS the Customer owns or operates an
embedded generation facility that is located in the Distributor's licensed
service area (the "Distributor's distribution system") referred to as ENTER
PROJECT NAME (the "Facility"). AND WHEREAS the Customer has connected or wishes
to connect its Facility to the Distributor's distribution system and the
Distributor has connected or has agreed to connect the Facility to the
Distributor's distribution system. AND WHEREAS the Distributor has previously
reviewed and accepted the Customer's application to connect and related
materials that were submitted to the Distributor in accordance with the process
set out in the Distribution System Code (the "Code") (altogether, the
"Application") and the Distributor and the Customer have signed a connection
cost agreement (both of which are attached to this Agreement as Schedule A). AND
WHEREAS in accordance with its Licence and the Code, the Distributor has agreed
to offer, and the Customer has agreed to accept, distribution service in
relation to the Facility. NOW THEREFORE in consideration of the foregoing, and
of the mutual covenants, agreements, terms and conditions herein contained, the
Parties, intending to be legally bound, hereby agree as follows: 1. Definitions
and Schedules 1.1 Words and phrases contained in this Agreement (whether
capitalized or not) that are not defined in this Agreement have the meanings
given to them in the Electricity Act, 1998, the Ontario Energy Board Act, 1998,
any regulations made under either of those Acts, or the Code. 1.2 The following
schedules form part of this Agreement: Schedule A - Application Schedule B -
Single Line Diagram, Connection Point and Location of Facilities (section 2.3) 2
Schedule C - List of Other Contracts (section 3.4) Schedule D - Technical and
Operating Requirements (section 4.1(d)) Schedule E — Billing and Settlement
Procedures (Section 5.3) Schedule F - Contacts for Notice (section 12.1)
Schedule G - Dispute Resolution (section 16.1) Schedule H - Provisions
Applicable if Facility Financed by a Lender (sections 19.3, 20.3 and 21.1) Where
a schedule is to be completed by the Parties, the Parties may not include in
that schedule a provision that would be contrary to or inconsistent with the
Code or the remainder of this Agreement. 2. Type of Facility and Customer 2.1
The Facility has a name-plate rated capacity of: [Parties to check the
applicable box below] more than 10 kW and: a) up to and including 500 kW, if the
Facility is or will be connected to a less than 15 kV line; or b) up to and
including 1 MW, if the Facility is or will be connected to a 15 kV or greater
line (in which case the Facility is a "Small Embedded Generation Facility") E io
MW or less and: a) more than 500 kW, if the Facility is or will be connected to
a less than 15 kV line; or b) more than 1 MW, if the Facility is or will be
connected to a 15 kV or greater line (in which case the Facility is a "Mid-sized
Embedded Generation Facility") 2.2 The Facility is or will be connected:
[Parties to check the applicable box(es) below] 3 E directly to the
Distributor's distribution system ❑ on the load customer side of a connection
point to the Distributor's distribution system ❑ the load customer is the same
as the Customer ❑ the load customer is: 2.3 Schedule B sets out the following:
(a) a single line diagram of the Facility; (b) a list of the facilities of one
Party that are on the property of the other Party; and (c) a diagram of the
metering installations applicable to the Facility. 2.4 The Customer: [Parties to
check the applicable box(es) below] ❑ intends to: ❑ sell output from the
Facility to the Independent Electricity System Operator and has entered into an
agreement with the Independent Electricity System Operator for that purpose. ❑
deliver and sell output from the Facility to the Distributor (in which case the
Customer is an "Embedded Retail Generator") does not intend to sell any of the
output of the Facility to the Independent Electricity System Operator or the
Distributor 3. Incorporation of Code and Application of Conditions of Service
and Other Contracts 3.1 The Code, as it may be amended from time to time, is
hereby incorporated in its entirety by reference into, and forms part of, this
Agreement. Unless the context otherwise requires, all references to "this
Agreement" include a reference to the Code. 3.2 The Distributor hereby agrees to
be bound by and at all times to comply with the Code, and the Customer
acknowledges and agrees that the Distributor is bound at all times to comply
with the Code in addition to complying with the provisions of this Agreement.
3.3 In addition to this Agreement, the relationship between the Distributor and
the Customer will be governed by the Distributor's Conditions of Service that
are in effect at 4 the relevant time. In the event of a conflict or an
inconsistency between a provision of this Agreement and a provision of the
Distributor's Conditions of Service, the provision of this Agreement shall
govern. 3.4 The Distributor may require or may have already required the
Customer to enter into one or more of the other contracts listed in Schedule C.
In the event of a conflict or an inconsistency between a provision of the Code
or this Agreement and a provision of such other contract, the provision of the
Code or this Agreement shall govern. 4. Facility Standards 4.1 The Customer
shall ensure that the Facility: (a) meets all applicable requirements of the
Electrical Safety Authority ("ESA"); (b) conforms to all applicable industry
standards including, but not limited to, those of the Canadian Standards
Association ("CSA"), the Institute of Electrical and Electronic Engineers, the
American National Standards Institute and the International Electro technical
Commission; (c) is installed, constructed, operated and maintained in accordance
with this Agreement, the Distribution System Code, the Distributor's offer to
connect, the requirements of the ESA, the connection cost agreement, all
applicable reliability standards and good utility practice; and (d) meets the
technical and operating requirements set out in Schedule D. These requirements
shall not exceed any technical or operating requirements set out in the Code
unless the Customer agrees. 5. Charges, Settlement and Billing 5.1 The customer
shall pay the Distributor such charges as may be approved by the Board in
relation to the connection of, and the provision of distribution service to, the
Facility. 5.2 The customer agrees to the following in relation to settlement for
the output of the Facility: [Parties to check the applicable box below] ❑ if the
Customer is not an Embedded Retail Generator (see section 2.4) 5 the Distributor
will not pay the Customer for any excess generation that results in a net
delivery to the Distributor between meter reads and there will be no carryover
of excess generation from one billing period to the next unless the Customer is
at the relevant time a net metered generator E if the Customer is an Embedded
Retail Generator (see section 2.4) 5.3 Billing and settlement activities will be
conducted in accordance with the procedures set out in Schedule E. 6.
Representations and Warranties 6.1 The Customer represents and warrants to the
Distributor as follows, and acknowledges that the Distributor is relying on such
representations and warranties without independent inquiry in entering into this
Agreement: (a) the Facility is fully and accurately described in the
Application; (b) all information in the Application is true and correct; (c) the
Facility is in compliance with all applicable technical requirements and laws;
(d) the Customer has been given warranty information and operation manuals for
the Facility; (e) the Customer has been adequately instructed in the operation
and maintenance of the Facility and the Customer has developed and implemented
an operation and maintenance plan based on those instructions; (f) if the
Customer is a corporation or other form of business entity, the Customer is duly
incorporated, formed or registered (as applicable) under the laws of its
jurisdiction of incorporation, formation or registration (as applicable); (g)
the Customer has all necessary power, authority and capacity to enter into this
Agreement and to perform its obligations under this Agreement; (h) this
Agreement constitutes a legal and binding obligation on the Customer,
enforceable against the Customer in accordance with its terms; (i) the Customer
holds all permits, licences and other authorizations that may be necessary to
enable it to own and operate the Facility; and 6 (j) any individual signing this
Agreement on behalf of the Customer has been duly authorized by the Customer to
sign this Agreement and has the full power and authority to bind the Customer.
6.2 The Distributor represents and warrants to the Customer as follows, and
acknowledges that the Customer is relying on such representations and warranties
without independent inquiry in entering into this Agreement: (a) the Distributor
is duly incorporated under the laws of Ontario; (b) the Distributor has all
necessary power, authority and capacity to enter into this Agreement and to
perform its obligations under this Agreement; (c) this Agreement constitutes a
legal and binding obligation on the Distributor, enforceable against the
Distributor in accordance with its terms; and (d) any individual signing this
Agreement on behalf of the Distributor has been duly authorized by the
Distributor to sign this Agreement and has the full power and authority to bind
the Distributor. 7. Disconnection Device at the Point of Connection 7.1 The
Customer shall furnish and install a disconnection switch at the point of
connection for the Facility that opens, with a visual break, all ungrounded
poles of the connection circuit. The disconnection switch at the point of
connection shall be rated for the voltage and fault current requirements of the
Facility, and shall meet all applicable CSA standards, ESA requirements, and all
other applicable laws. The switch enclosure, if applicable, shall be properly
grounded. The disconnection switch at the point of connection shall be
accessible at all times, located for ease of access to the Distributor's
personnel, and shall be capable of being locked in the open position. The
Customer shall follow the Distributor's procedures for switching, clearance,
tagging, and locking. 8. Modifications to the Facility 8.1 The Customer shall
not modify its connection assets or the Facility except in accordance with this
section. Where the modification will not increase the maximum electrical output
of the Facility, the Customer shall give the Distributor no less than 15 working
days notice prior to the date on which the modification will be completed. Where
the modification will increase the maximum electrical output of the Facility,
the Customer shall submit a new application for connection to the Distributor.
The Distributor shall process that application for connection in accordance with
the Code. The Customer shall not commence such modification until that process
has been completed. 9. Insurance 9.1 Throughout the term of this Agreement, the
Customer shall carry commercial general 7 liability insurance for third party
bodily injury, personal injury, and property damage in an amount as follows:
[Parties to check the applicable box below] if the Facility is a Small Embedded
Generation Facility (see section 2.1) not less than $1,000,000 per occurrence
and in the annual aggregate if the Facility is a Mid-sized Embedded Generation
Facility (see section 2.1) not less than $2,000,000 per occurrence and in the
annual aggregate Prior to execution of this Agreement, the Customer shall
provide the Distributor with a valid certificate of insurance. The Customer
shall provide the Distributor with prompt notice of any cancellation of the
Customer's insurance by the insurer. 10. Liability and Force Majeure 10.1 The
liability provisions of section 2.2 of the Code apply to this Agreement and are
hereby incorporated by reference into, and form part of, this Agreement. 10.2 A
Party shall have a duty to mitigate any losses relating to any claim for
indemnification from the other Party that may be made in relation to that other
Party. Nothing in this section shall require the mitigating Party to mitigate or
alleviate the effects of any strike, lockout, restrictive work practice or other
labour dispute. 10.3 A Party shall give prompt notice to the other Party of any
claim with respect to which indemnification is being or may be sought under this
Agreement. 10.4 The force majeure provisions of section 2.3 of the Code apply to
this Agreement and are hereby incorporated by reference into, and form part of,
this Agreement. 11. Facility Commissioning and Testing 11.1 The Customer shall
give the Distributor at least fifteen days advance written notice of the date(s)
and time(s) on which the Facility will be commissioned and tested prior to
connection. The Customer shall give the Distributor the same notice in relation
to the commissioning and testing of any material modification to the Customer's
connection assets or Facility that occurs after connection. 11.2 The Distributor
shall have the right to witness the commissioning and testing activities
referred to in section 11.1. 8 12. Notice 12.1 Any notice, demand, consent,
request or other communication required or permitted to be given or made under
or in relation to this Agreement shall be given or made: by courier or other
personal form of delivery; by registered mail; by facsimile; or by electronic
mail. Notices shall be addressed to the applicable representative of the Party
identified in Schedule F. 12.2 A notice, demand, consent, request or other
communication referred to in section12.1 shall be deemed to have been made as
follows: (a) where given or made by courier or other form of personal delivery,
on the date of receipt; (b) where given or made by registered mail, on the sixth
day following the date of mailing; (c) where given or made by facsimile, on the
day and at the time of transmission as indicated on the sender's facsimile
transmission report; and (d) where given or made by electronic mail, on the day
and at the time when the notice, demand, consent, request or other communication
is recorded by the sender's electronic communications system as having been
received at the electronic mail destination. 13. Access to Facility 13.1 Each
Party shall ensure that its facilities are secured at all times. 13.2 The
Customer shall permit and, if the land on which the Facility is located is not
owned by Customer, cause such landowner to permit, the Distributor's employees
and agents to enter the property on which the Facility is located at any
reasonable time. Such access shall be provided for the purposes of inspecting
and/or testing the Facility as and when permitted by this Agreement, the Code or
the Distributor's Conditions of Service or as required to ensure the continued
safe and satisfactory operation of the Facility, to ensure the accuracy of the
Distributor's meters, to establish work protection, or to perform work. 13.3 Any
inspecting and/or testing referred to in section 13.2 shall not relieve the
Customer from its obligation to operate and maintain the Facility and any
related equipment owned by the Customer in a safe and satisfactory operating
condition and in accordance with this Agreement. 13.4 The Distributor shall have
the right to witness any testing done by the Customer of the Facility and, to
that end, the Customer shall provide the Distributor with at least fifteen
working days advance notice of the testing. 9 13.5 Notwithstanding section 10.
1, where the Distributor causes damage to the Customer's property as part of
this access, the Distributor shall pay to the Customer the Customer's reasonable
costs of repairing such property or, if such property cannot be repaired,
replacing such property. 13.6 Notwithstanding section 10. 1, if the Customer has
been given access to the Distributor's property, and if the Customer causes
damage to the Distributor's property as part of that access, the Customer shall
pay to the Distributor the Distributor's reasonable costs of repairing such
property or, if such property cannot be repaired, replacing such property. 14.
Disconnection of Facility to Permit Maintenance and Repairs 14.1 The Distributor
will provide the Customer with reasonable notice of any planned equipment
outages in the Distributor's distribution system that occurs after the date of
execution of this agreement which will impact the Facility or its connection.
14.2 The Distributor will make reasonable efforts to ensure that the outages
referred to in section 14.1 will be of minimal duration and cause minimal
inconvenience to the Customer. 14.3 In connection with any planned equipment
outage, either Party may disconnect or isolate, or require the disconnection or
isolation of, its Facility or system (as applicable) from the other Party's
Facility or system (as applicable) so that the employees, contractors or agents
of the Party may construct, maintain, repair, replace, remove, investigate or
inspect its own Facility or system (as applicable) in accordance with the terms
of this Agreement and good utility practice. 14.4 Where practical, the Customer
shall notify the Distributor prior to temporarily isolating or disconnecting the
Facility from the Distributor's distribution system. 15. Disconnection of
Facility for Other Reasons 15.1 The Customer shall discontinue operation of the
Facility and the Distributor may isolate or disconnect the Facility from the
Distributor's distribution system, upon any of the following: (a) termination of
this Agreement in accordance with section 19; (b) if the Customer's connection
assets or the Facility are modified by the Customer in a manner contrary to
section 8.1; (c) during an emergency or where necessary to prevent or minimize
the effects of an emergency; 10 (d) in accordance with section 31, 31.1 or 40(5)
of the Electricity Act, 1998, other applicable law, the Code, the Distributor's
Licence or the Distributor's Conditions of Service; or (e) where required to
comply with a decision or order of an arbitrator or court made or given under
Schedule G. 15.2 In the event of disconnection under section 15.1(b), the
Facility shall remain isolated or disconnected from the Distributor's
distribution system until the connection process referred to in section 8.1 has
been completed. 15.3 In the event of disconnection under section 15.1(c), the
Distributor shall reconnect, or permit the reconnection of, the Facility to the
Distributor's distribution system when it is reasonably satisfied that the
emergency has ceased and that all other requirements of this Agreement are met.
15.4 In the event of disconnection under section 15.1(d) or 15.1(e), the
Distributor shall reconnect, or permit the reconnection of, the Facility to the
Distributor's distribution system when the Distributor is reasonably satisfied
that the reason for the disconnection no longer exists, the Customer agrees to
pay all Board-approved reconnection costs charged by the Distributor, and the
Distributor is reasonably satisfied of the following, where applicable: (a) the
Customer has taken all necessary steps to prevent the circumstances that caused
the disconnection from recurring and has delivered binding undertakings to the
Distributor that such circumstances shall not recur; and (b) any decision or
order of a court or arbitrator made or given under Schedule G that requires a
Party to take action to ensure that such circumstances shall not recur has been
implemented and/or assurances have been given to the satisfaction of the
affected Party that such decision or order will be implemented. 15.5 Where the
Facility has been isolated or disconnected, each Party shall be entitled to
decommission and remove its assets associated with the connection. Each Party
shall, for that purpose, ensure that the other Party has all necessary access to
its site at all reasonable times. 15.6 The Customer shall continue to pay for
distribution services provided up to the time of isolation or disconnection of
its Facility. 15.7 The Customer shall pay all reasonable costs including, but
not limited to, the costs of removing any of the Distributor's equipment from
the Customer's site, that are directly attributable to the isolation or
disconnection of the Facility and, where applicable, the 11 subsequent
decommissioning of the Facility. The Distributor shall not require the removal
of the protection and control wiring on the Customer's site. 15.8 While the
Facility is isolated or disconnected, the Distributor shall not be required to
convey electricity to or from the Facility. 16. Dispute Resolution 16.1 Any
dispute between the Customer and the Distributor arising under or in relation to
this Agreement will be resolved in accordance with Schedule G. The Parties shall
comply with the procedure set out in Schedule G before taking any civil or other
proceeding in relation to the dispute, provided that nothing shall prevent a
Party from seeking urgent or interlocutory relief from a court of competent
jurisdiction in the Province of Ontario in relation to any dispute arising under
or in relation to this Agreement. 17. Amendments 17.1 The Parties may not amend
this Agreement without leave of the Board except where and to the extent
permitted by this Agreement. 17.2 The Parties may by mutual agreement amend this
Agreement to reflect changes that may from time to time be made to the Code
during the term of this Agreement. 17.3 The Parties may by mutual agreement
amend any portion of a schedule that was originally to be completed by the
Parties. 17.4 No amendment made under section 17.2 or 17.3 shall be contrary to
or inconsistent with the Code or the remainder of this Agreement. 17.5 The
Parties shall amend this Agreement in such manner as may be required by the
Board. 17.6 Any amendment to this Agreement shall be made in writing and duly
executed by both Parties. 18. Waiver 18.1 A waiver of any default, breach or
non-compliance under this Agreement is not effective unless in writing and
signed by the Party to be bound by the waiver. The waiver by a Party of any
default, breach or non-compliance under this Agreement shall not operate as a
waiver of that Party's rights under this Agreement in respect of any continuing
or subsequent default, breach or non-compliance, whether of the same or any
other nature. 12 19. Term of Agreement and Termination 19.1 This Agreement shall
become effective upon execution by the Parties, and shall continue in effect
until terminated in accordance with section 19.2 or19.3. 19.2 The Customer may,
if it is not then in default under this Agreement, terminate this Agreement at
any time by giving the Distributor sixty days prior written notice setting out
the termination date. 19.3 Except as set out in Schedule H, the Distributor may
terminate this Agreement upon any material breach of this Agreement by the
Customer (a "Default"), if the Customer fails to remedy the Default within the
applicable cure period referred to in section 19.4 after receipt of written
notice of the Default from the Distributor. 19.4 The Customer shall cure a
Default within the applicable cure period specified in the Code or the
Distributor's Conditions of Service. If no such cure period is specified in
relation to a given Default, the cure period shall be sixty working days. 19.5
Termination of this Agreement for any reason shall not affect: (a) the
liabilities of either Party that were incurred or arose under this Agreement
prior to the time of termination; or (b) the provisions that expressly apply in
relation to disconnection of the Customer's facilities following termination of
this Agreement. 19.6 Termination of this Agreement for any reason shall be
without prejudice to the right of the terminating Party to pursue all legal and
equitable remedies that may be available to it including, but not limited to,
injunctive relief. 19.7 The rights and remedies set out in this Agreement are
not intended to be exclusive but rather are cumulative and are in addition to
any other right or remedy otherwise available to a Party at law or in equity.
Nothing in this section 19.7 shall be interpreted as affecting the limitations
of liability arising from section 10.1 or the obligation of a Party to comply
with section 16 while this Agreement is in force. 19.8 Sections 19.5 to 19.7
shall survive termination of this Agreement. 20. Exchange and Confidentiality of
Information 20.1 Confidential information in respect of a Party means (i)
information disclosed by that Party to the other Party under this Agreement that
is in its nature confidential, proprietary or commercially sensitive and (ii)
information derived from the information referred to in (i), but excludes the
following: (a) information that is in the public domain; or 13 (b) information
that is, at the time of the disclosure, in the possession of the receiving
Party, provided that it was lawfully obtained from a person under no obligation
of confidence in relation to the information. 20.2 Subject to section 20.3, each
Party shall treat all confidential information disclosed to it by the other
Party as confidential and shall not, without the written consent of that other
Party: (a) disclose that confidential information to any other person; or (b)
use that confidential information for any purpose other than the purpose for
which it was disclosed or another applicable purpose contemplated in this
Agreement. Where a Party, with the written consent of the other Party, discloses
confidential information of that other Party to another person, the Party shall
take such steps as may be required to ensure that the other person complies with
the confidentiality provisions of this Agreement. 20.3 Nothing in section 20.2
shall prevent the disclosure of confidential information: (a) where required or
permitted under this Agreement, the Code, the Market Rules or the Distributor's
Licence; (b) where required by law or regulatory requirements; (c) where
required by order of a government, government agency, regulatory body or
regulatory agency having jurisdiction; (d) if required in connection with legal
proceedings, arbitration or any expert determination relating to the subject
matter of this Agreement, or for the purpose of advising a Party in relation
thereto; (e) as may be required to enable the Distributor to fulfill its
obligations to any reliability organization; or (f) as may be required during an
emergency or to prevent or minimize the effects of an emergency. 20.4
Notwithstanding section 10.1, a Party that breaches section 20.2 shall be liable
to the other Party for any and all losses of the other Party arising out of such
breach. 20.5 The Parties agree that the exchange of information, including, but
not limited to, confidential information, under this Agreement is necessary for
maintaining the reliable operation of the Distributor's distribution system. The
Parties further agree that all information, including, but not limited to,
confidential information, exchanged between 14 them shall be prepared, given and
used in good faith and shall be provided in a timely and cooperative manner.
20.6 Each Party shall provide the other with such information as the other may
reasonably require to enable it to perform its obligations under this Agreement.
20.7 Each Party shall, as soon as practicable, notify the other Party upon
becoming aware of a material change or error in any information previously
disclosed to the other Party under this Agreement and, in the case of the
Customer, in any information contained in its Application. The Party shall
provide updated or corrected information as required to ensure that information
provided to the other Party is up to date and correct. 21. Assignment,
Successors and Assigns 21.1 Except as set out in Schedule H, the Customer shall
not assign its rights or obligations under this Agreement in whole or in part
without the prior written consent of the Distributor, which consent shall not be
unreasonably withheld or unduly delayed. The Distributor may withhold its
consent to any proposed assignment until the proposed assignee assumes, in
writing, all of the Customer's obligations contained in this Agreement. 21.2 The
Distributor shall have the right to assign this Agreement in whole upon written
notification to the Customer. 21.3 This Agreement shall be binding upon and
enure to the benefit of the Parties and their respective successors and
permitted assigns. 22. Governing Law 22.1 This Agreement shall be governed by
the laws of the Province of Ontario and the federal laws of Canada applicable
therein. 23. Entire Agreement 23.1 Except as expressly provided herein, this
Agreement constitutes the entire agreement between the Parties with respect to
the subject-matter hereof and supersedes all prior oral or written
representations and agreements of any kind whatsoever with respect to the
subject-matter hereof. 15 IN WITNESS WHEREOF, the Parties hereto, intending to
be legally bound, have caused this Agreement to be executed by their duly
authorized representatives. Customer Signature Date Name (Print) Title
Distributor Signature Date Jeff Graham Name (Print) Vice President Engineering
and Operations Title 16 SCHEDULE A APPLICATION See the attached Application and
connection cost agreement below. SCHEDULE B SINGLE LINE DIAGRAM, CONNECTION
POINT AND LOCATION OF FACILITIES (SECTION 2.3) B.1.1 Single Line Diagram and
Connection Point B.1.2 As-Built Single Line Diagram (See following Page) 46 47
B.2 List of Facilities on the Property of the Other Party B.2.1 The following
facilities of the Customer are located on the property of the Distributor:
[Parties to check the applicable box below] ❑ none ❑ To be inserted by the
Parties B.2.2 The following facilities of the Distributor are located in the
property of the Customer: [Parties to check the applicable box below] ❑ none ❑
Revenue Meter (and associated instrument transformers, metering test blocks,
metering panel wiring and cabinets) 48 B.3 Metering Installation Diagram 49
SCHEDULE C LIST OF OTHER CONTRACTS (SECTION 3.4) The following other contracts
have been or will be entered into by the Parties: C.1 Land Lease Agreement (See
below) C.2 Certificate of Insurance (See below) C.1 Land Lease Agreement 51 C.2
Certificate of Insurance 52 SCHEDULE D TECHNICAL AND OPERATING REQUIREMENTS
(SECTION 4.1(D)) The following technical and operating requirements apply to the
Facility: D.1 Technical Requirements and Standards D.1.1 General Technical
Requirements for Facilities Subject to Section 6.2.28 and 6.2.29 and Appendix
F.2 of the Distribution System Code, the Parties shall comply with the general
technical requirements set out in the Distribution System Code and the Hydro One
"Distributed Generation Technical Interconnection Requirements Interconnections
at Voltages 50kV and Below Rev 03" in effect on March, 2013. D.1.2 Facility
Standards In addition to the requirements of section 4 of the Agreement and
without limiting Section 3.1.2 of the DSC, the Customer shall ensure that the
Facility and all equipment therein shall be installed, constructed, operated and
maintained in accordance with the manufacturer's recommendations, the
Distributor's design requirements, the Electrical Safety Authority for the
Province of Ontario, as well as industry standards and good practice in Ontario.
Maintenance shall be conducted on a regular, planned basis. The Customer shall
have a regular, scheduled maintenance plan to ensure that the Customer's
connection devices, protection systems and control systems are maintained in
good working order and shall provide the Distributor with a copy of such
maintenance plan, at any time, upon the Distributor's request within seven (7)
calendar days. D.1.3 Equipment Standards Without limiting Section 3.1.2 of the
DSC, all electrical equipment in the embedded generation facility shall be
provided, installed and maintained in accordance with the Electrical Safety
Authority for the Province of Ontario, as well as industry standards and good
practice in Ontario. The Facility shall maintain all necessary inspection
records for the Electrical Safety Authority and provide a copy upon request to
the Distributor within seven (7) calendar days. 53 D.1.4 Equipment Requirements
Without limiting Section 6.2.9 of the DSC, the Customer shall provide, install,
and maintain at its sole expense all equipment that shall be necessary from time
to time to comply with performance requirements of the Distributor under its
regulatory requirements. The Customer shall install at its cost any equipment
necessary to correct any operation of the Facility that may adversely affect the
quality of supply, reliability of supply or the physical equipment of the
Distributor's distribution system, including but not limited to, the safety of
the Distributor's employees, its contractors, agents and the public. D.1.5
Protection Scheme As part of the commissioning process, the Distributor and
Customer shall conduct testing of the connection and all protective equipment.
Such testing shall be repeated at any time upon the request of the Distributor
upon its reasonable suspicion that an adverse impact may be experienced on its
system. The Customer shall be responsible for all costs associated with testing,
whether they are internal costs to the Distributor or third party costs. The
Customer is required to re-verify / test its protections, especially those
impacting the Distributor, on a regular basis, to verify that the system
operates as designed-every four (4) years for microprocessor based systems and
every two (2) years for electro-mechanical based system. The re-verification /
test report for the electrical and protection facilities shall be kept on file
by the Customer with a copy made available to the Distributor, at any time, upon
the Distributor's request within seven (7) calendar days. Protective relaying
and systems must be designed to provide required safety, selectivity,
reliability and speed of operation. In some cases redundancy in protection
schemes / relays may be required. The Customer should consider these
requirements in the design of its Generating Facility. The Generating Facility
shall comply, as a minimum, with section 84 of the OESC. D.1.6 Grounding The
Customer shall design a proper grounding system for the Generating Facility in
accordance with manufacturer's recommendations, the OESC, Applicable Law and
standards. Grounding installations shall be capable of carrying the maximum
foreseeable fault current, for the duration of such fault, without risking
safety to the public or other personnel that may be present on site when a fault
occurs. The grounding system design 54 shall prevent equipment damage and
interference with the operation of the distribution and any communication system
that may be present. Interconnection of three phase transformers, and
transformer grounding systems on three phase distribution systems shall be
co-coordinated with the distributor and shall not cause voltage disturbances or
disrupt co-ordination of distribution system ground fault protection. The
Customer shall provide grounding system design and ground potential rise (GPR)
study if requested by the Distributor. D.1.7 Disconnecting Device The Customer
shall provide, install and maintain (unless other arrangements are made and
accepted by the Distributor), suitable disconnecting device(s) at the Ownership
Demarcation Point. The use of this device(s) will be to isolate the Customer in
case of Emergency and for Work Protection. The disconnecting device(s) shall:
(a) be located at or near to the point of interface of the Generating Facility
to the Distribution System, and must be readily accessible; (b) provide a
visible break in the main current-carrying path and isolate the Generating
Facility from the Distribution System; (c) have three-pole gang operated switch
mechanisms suitable for load break operations at rated load (single-phase
Customers may use single-pole devices subject to the Distributor's acceptance);
(d) be lockable in the open position; (e) be suitable for safe operation under
the conditions of use; (f) be capable of being energized from both sides; (g)
meet all other OESC and ESA requirements. D.2 Licenses, Permits and Approvals
The Customer shall comply with all applicable laws and regulations and shall
obtain and maintain all necessary licenses, permits, authorizations and
approvals for the Facility. D.3 Operational Standards The Customer shall operate
the Facility to prevent any disturbance, fluctuation, surge or interference with
the Distributor's distribution system and any requirements set out in the 55
Distribution System Code and the Hydro One "Distributed Generation Technical
Interconnection Requirements Interconnections at Voltages 50kV and Below". D.3.1
Operation While in Default of Agreement The Customer shall not be permitted to
operate the Facility and stay connected in parallel with the Distributor's
distribution system if the Customer is in default of this Agreement. D.3.2
Operational Status of Distributor Distribution System The Customer shall only
operate in parallel while connected to the 8051M6 feeder and during normal
operating conditions on the Distributor's system. D.3.3 Emergency Operations
Without limiting Section 4.5.6 of the DSC, the Customer shall participate in
emergency plans developed by Distributor as requested. In the event that changes
to the Facility are required to allow the Customer to participate in emergency
operations the allocation of costs shall be in accordance with IESO and OEB
requirements. In the absence of such express requirements, the costs shall be
borne by the Customer. D.3.4 Operating Parameters at the Ownership Demarcation
Point The Facility shall operate with the excitation system of the generator in
power factor control mode, with a set point 100% or 1.0 per unit, unless
instructed otherwise by the Festival Hydro and any requirements set out by the
Distribution System Code and the Hydro One "Distributed Generation Technical
Interconnection Requirements Interconnections at Voltages 50kV and Below". The
following are the minimum technical and functional requirements that shall be
met by the Customer at the Ownership Demarcation Point. The devices used to meet
these requirements can, however, be located elsewhere in the Generating
Facility: 56 (a) Voltage Regulation: The Customer shall not degrade the voltage
provided to the Distribution System outside the range given in CSA Standard
CAN3-C235-83. CSA Standard CAN3- C235-83 provides general guidance as to
appropriate distribution system steady state service voltage levels. The
generation facility must operate satisfactorily within the extreme voltage level
variation limits shown in these standards. (b) Integration with the Distribution
System grounding and with grounding protection: The Customer agrees to
coordinate the grounding scheme and the grounding fault protection of the
Customer with that of the Distribution System. (c) Synchronization: During
synchronization, the Customer agrees not to cause a voltage fluctuation at the
interface point of more than + or — 5% of the operating voltage. The generator
shall parallel with the distribution system without causing a voltage
fluctuation or flicker greater than those specified by IEEE 1547 and/or IESO
Requirements for Facilities of Larger than 10 MW at the point of connection.
Note: OESC rule 84-006 covers the synchronization of parallel generators (d)
Inadvertent Energization: The Customer shall not energize the Ownership
Demarcation Point when the Distribution System has been de-energized for any
reason. (e) Reconnection after a Distributor Distribution System Outage: No
reconnection shall take place until the Distributor's supply voltage and
frequency are within operating limits. The Customer shall have a suitable
adjustable delay feature that can delay reconnections as per the Distributor's
site-specific requirements. (f) Monitoring: The Distributor may require that the
Customer unit(s) be monitored for availability, connection status, real power
output, imaginary power output etc. at the Ownership Demarcation Point. The
Customer will be required to cover all costs associated with the installation of
a Remote Terminal Unit (RTU) and associated hardware compatible with the SCADA
system of the Distributor if required by the Distributor. (g) Response to
Voltage Disturbances: The Customer agrees that the protection functions of the
interface protection system shall measure the effective (RMS) or fundamental
frequency value of each phase-to-neutral or phase-to-phase voltage as required.
The Generating Facility shall disconnect from the Distribution System when any
of the measured voltages are outside the permissible range. The range(s) and the
clearing time(s) shall be determined by the Distributor. (h) Response to
Frequency Disturbances: The Generating Facility shall follow the Distributor's
frequency within the range of 59.3 Hz to 60.5 Hz (on a 60 Hz base). The
Generating 57 Facility shall disconnect from the Distribution System if the
frequency goes outside the range above. The Distributor shall determine the
frequency limits and the clearing time shall be within 0.3 seconds (IESO
requirement). (i) Disconnection for Faults: The Customer shall disconnect the
Generating Facility from the Distribution System for faults on the feeder to
which it is connected. (j) Loss of Synchronism: The Generating Facility with
synchronous Customers shall have necessary protective functions to trip the
Customer from the Distribution System without any intentional delay in case of
loss of synchronism. (k) Feeder Reclosing Coordination: The Generating Facility
shall be designed to coordinate with the Distributor's feeder reclosing
practice. The Distributor shall not liable to the Customer for any damage or
loss to the Generating Facility due to the reclosure of a feeder breaker. (I)
Limitation of DC Injection: The DC injection shall be limited as per item 4.3.1
of IEEE P1547 / D08 or the latest revision of the draft standard, as applicable.
The generation facility shall not inject a d.c. current greater than 0.5% of the
unit rated output current after a period of six cycles following energizing of
the distribution system. (m) Limitation of Voltage Flicker, IEEE1547, IEC
61000-3-7: The generation facility shall not cause objectionable flicker on the
distribution system. It is recognized that flicker is a site dependent
condition. Loss of synchronism protection may be required to be incorporated by
the generator, if necessary, to limit flicker. (n) Harmonics, IEEE1547, IEC
61000-3-6: The Customer agrees that the maximum harmonic current distortions
shall be limited as per the values given in Table 2 of IEEE P1547 / D08 or the
latest revision of the draft standard, as applicable. Inverter connected
generation facilities are expected to comply with CSA 22.2 No. 107.1 current
distortion limits. For inverters only capable of operating in voltage follower
mode, voltage harmonic distortion limits are not specified, but may be addressed
by the distributor. Inverters certified to CSA 107.1 are considered to meet
these requirements. The CSA standard excludes current harmonics due to voltage
distortions in the distribution system. (o) Immunity Protection: The influence
of electromagnetic interference (EMI) shall not result in a change of state or
mal-operation at the Ownership Demarcation Point. (p) Surge Capability: The
interface system shall have the capability to withstand voltage and current
surges in accordance with the environments defined in IEEE/ANSI C 62.41 or IEEE
C 37.90.1 as applicable. 58 (q) Unintentional Islanding: Islanding is a
condition in which a portion of the Distribution System may be energized solely
by the Customer while that portion of the system is electrically separated from
the rest of the Distribution System. If such a situation is created, the
Customer shall disconnect from the Distributor's feeder within a time period
that shall be specified by the Distributor depending upon the site specific
requirements. (r) Power Factor, IEEE 1547, CSA C107.1: The generator's system is
not required to be capable of adjusting the power factor but shall operate in
the preferred range of 0.9 lag to 0.95 lead. If the generation facility disturbs
the distribution system voltage levels at the point of connection then the
generator may be required to operate its facility within a smaller range or take
other compensatory measures. Field settable fixed and dynamic power factor
correction techniques may be used if consultation with the distributor reveals
no adverse affect on the distribution system. For generators that are IMO
inactive, the reactive power compensation at the generating units should be
sufficient so as not to cause any material increase in the reactive power
requirements at the transmission system transformer station due to operation of
the units, at any distribution feeder load conditions. For inverter based
generator facilities power factor limits will be as given in the MicroPower
Connect guidelines. (s) Power Quality: The generator shall not significantly
impact the power quality of the system. If there are negative impacts once the
generation facility is in service, they will be required to disconnect until
appropriate measures have been taken to prevent negative impacts to the
distribution system and the customers it serves. (t) Monitoring, IEEE 1547, OESC
and/or IESO & Transmitter Requirements for Facilities of Higher than 10 MW: A
generation facility connected to the point of connection, rated at greater than
250 kVA, shall have provision for monitoring connection status, real power
output, reactive power output, and voltage either at the point of connection or
aggregate connection, as required by the distributor. The monitoring equipment
shall either be installed, or there shall be adequate provision in the design,
to allow future installation of such equipment if not required at time of
interconnection. When implementation of data telemetry is required, the
distributor and the generator will mutually agree upon communication media
options. Note: At the generator's side of the point of connection the equipment
shall be approved as per rule 2-022 of the OESC. The installation shall be
inspected as per rule 2-004 of the OESC. 59 D.4 Worker Protection, Safety to the
Public and the Environment D.4.1 Right to Disconnect Without limiting Section
3.1 of the DSC, the Distributor reserves the right to physically disconnect and
remove all the Distributor's assets from the Customer's property (including
overhead lines, underground cables, disconnects, metering equipment etc. owned
by the Distributor) if at any time the actions of the Customer jeopardizes the
safety of any human life, the safety of the public or the environment. D.4.2
Hold-Offs The Distributor reserves the right to apply secure hold-offs on any
distribution circuits with, or without, parallel embedded generation. If at any
time it is not possible for Distributor to apply a hold-off from a Facility, the
Distributor may direct the Customer to discontinue operating in parallel with
the Distributor's distribution system until such time that the hold-off is
removed by the Festival Hydro System Control Operator. Under no circumstances
shall a Hold-Off Procedure be implemented by the Distributor, or requested by
the Customer, in place of work protection. When a hold-off is in effect on a
line or other apparatus, it shall not be re-energized following an automatic
trip until communication is established with the holder and his/her consent is
obtained. It is a basic requirement of hold-off procedures that suitable
communication be established and maintained between the controlling authority
and the person issued the hold-off. D.4.3 Requirements for System and Generating
Plant Protection The Customer shall install at its cost all equipment necessary
to automatically disconnect the generator(s) from the Distributor's distribution
system in the event of abnormal conditions. D.5 Inspection, Maintenance and
Testing of Equipment The Customer shall inspect, maintain and test its equipment
in accordance with recognized, safe work practice. Both the Customer and the
Distributor shall ensure that inspection and testing are performed in accordance
with the following: (a) The Customer shall ensure that only Qualified Personnel
carry out all inspection and testing of equipment after the Ownership
Demarcation Point, and the Distributor shall ensure that only Qualified
Personnel carry out all inspection and testing of equipment up to the Ownership
Demarcation Point. 60 (b) The protective relaying at the Generating Facility
should be reverified once every four (4) years by the Customer and a written
report confirming this reverification provided to the Distributor each time. The
Customer shall make advance notice of this reverification to the Distributor so
that the Distributor can make arrangements to witness the reverification. This
witnessing will be at the discretion of the Distributor and the costs of the
witnessing shall be borne by the Distributor. (c) The supply feeder shall be
operated on a regularly scheduled basis to confirm its operation and the
functioning of the associated protection schemes. (d) The Generating Facility
shall be visually inspected at least once per year to note obvious maintenance
problems such as broken insulators or other damaged equipment. (e) Any
deficiencies identified during inspections should be noted and repairs scheduled
as soon as possible, with timing dependent on the severity of the problem, due
diligence concerns (of both the Distributor and the Customer) and financial and
material requirements. (f) The Distributor shall be notified of any deficiencies
involving critical protective equipment, including all protections which trip
the Distributor's 27.6kV feeder breaker. The Customer shall submit a proposed
commissioning plan to the Distributor for any Generating Facility connecting to
the Distribution System for the Distributor's review. The Distributor reserves
the right to witness any or all commissioning tests and request additional tests
that it deems necessary to be performed. The commissioning plan must be signed
by a Professional Engineer licensed in the Province of Ontario and must detail
how the Customer will demonstrate that the protections and fault interrupting
devices will detect and clear the required conditions and automatically separate
the Generating Facility from the Distribution System. The Distributor may also
require that tests be carried out to screen for possible power quality problems
caused by the operation of the Generating Facility. Prior to the Customer being
connected for the first time, the Customer shall have: (a) Paid for all costs
due and payable by the Customer relating to the connection of the Generating
Facility to the Distribution System as set out in this Agreement; and (b)
provided the Distributor with the test results as set out in this Agreement
herein; and (c) provided the Distributor with any specific approvals or permits
required to ensure that the Generating Facility is in full compliance with all
laws, regulations, by-laws and statutes; and 61 (d) written acceptance of the
coordination of the energization date, energization time and applicable orders
to operate have been signed by the Distributor. Before parallel operation with
the Distribution System is allowed, field verification may be required by the
Distributor. Pre-parallel inspection and testing shall include but not be
limited to: (a) CT and PT ratio tests; (b) CT and PT secondary circuit tests to
verify phasing, polarity, continuity and single ground reference; (c) Completion
of relay manufacturer's recommended acceptance tests as listed in instruction
manuals; (d) Witnessing the testing of relays and their protective settings as
per the Distributor's accepted protective settings (Customer's and the
Distributor testing personnel must have copies of the accepted settings before
testing begins); (e) Tests to verify that relays trip breakers according to the
Distributor's accepted Customer's schematic diagram / tripping matrix; (f) Tests
of phasing between the Distributor and the Generating Facility (primary
voltage); (g) Directionality test on distance, reverse power, and any other
directional relays used for interface protection; (h) Final synchronization
tests, before paralleling the two systems, to verify that the Customer(s) in the
Generating Facility are in phase with the Distribution System; (i) Checking
remote / transfer trips and Customer end open signals, where applicable; (j)
Tests to prove the interface protection and functional requirements; (k) Other
tests, as required. As built drawings (single line diagram showing protection
and metering, AC and DC schematics, final relay settings, testing and
commissioning results for interface protection etc.) shall be submitted to the
Distributor within sixty (60) Business Days after the connection. The
Distributor may retain these for future reference. The Customer shall, at its
own expense, have the Generating Facility tested and verified by any and all
other agencies that may have jurisdiction over the Generating Facility. 62 D.6
Requirements for Communication with Distributor Distribution Network D.6.1 Day
to Day Communications The Customer and Distributor represent that the
appropriate communication channels for Day to Day Communications are as set out
in Schedule "F" under each party. The Customer and Distributor shall keep such
information updated at all times If required, the Customer shall supply, install
and maintain dedicated communication lines for remote tripping capabilities.
D.6.2 Emergency Communications The Customer and Distributor represent that the
appropriate communication channels for Emergency Communications are as set out
in Schedule "F" under each party. The Customer and Distributor shall keep such
information updated at all times. Either Contact from the Customer shall be
available twenty four (24) hours per day, seven (7) days per week using the
communication means as specified by Distributor. Distributor reserves the right
to specify the communication platform, hardware, bandwidth, wavelength and/or
protocol if the system provided by the Customer is not sufficient to meet the
needs of an emergency communication system. Distributor shall determine the
reasonable requirements of the emergency communication system. The cost to
supply, install and maintain the communication equipment shall be the
responsibility of the Customer. 63 SCHEDULE E BILLING AND SETTLEMENT PROCEDURES
(SECTION 5.3) The following provisions apply in relation to billing and
settlement in relation to the Facility: E.1 Settlement E.1.1 Billing The
Customer shall be connected as a Customer of the Distributor and shall receive a
monthly statement showing any applicable load charges. The Customer's meter(s)
shall be read regularly and applicable load shall be calculated each month and
settled on the Customer's next statement, which shall be no more than 31 days
following reading (the "Payment Date"). The Customer's credit statement and
payment shall be submitted by Distributor in accordance with the Distributor's
standard practices. E.1.2 Phase 1 Energy Storage Contract The Distributor shall
not act as payment agent for the Independent Electricity System Operator
("IESO") and the IESO shall calculate and make payment to the Customer for
electricity produced from the Facility in accordance with the applicable
Contract between the Customer and the IESO. E.1.3 Dispute Resolution Disputes
with respect to this Agreement shall be resolved in accordance with Schedule
"G". E.1.4 Meter Data The Customer has elected to install a back-up meter and
associated equipment for the Facility. This meter will be continuously
accessible to the Distributor or the Distributor's contracted third party via
remote connection. In the event of a suspected total or partial failure of the
64 65 SCHEDULE F CONTACTS FOR NOTICE (SECTION 12.1) Festival Hydro Contact:
Operations/On-Call: Address: 187 Erie St Stratford, ON N5A 6T5 Phone: (519)
271-4700 or (519) 271-4703 ext. 250 Fax: (519) 271-7204 Email:
ansemsj@festivalhydro.com Engineering: Address: 187 Erie St Stratford, ON N5A
6T5 Phone: (519) 271-4703 ext. 246 Fax: (519) 271-7204 Email:
deckel@festivalhydro.com (or fit@festivalhydro.com) Customer Care Centre:
Address: 187 Erie St Stratford, ON N5A 6T5 Phone: (519) 271-4700 Fax: (519)
271-7204 Email: ContactUs@festivalhydro.com Customer Contact: Primary: Name: 
Address:  Phone:  Mobile:  Fax:  Email:  Alternate: Name:  Address:  Phone: 
Mobile:  Fax:  Email:  66 SCHEDULE G DISPUTE RESOLUTION (SECTION 16.1) G.1 The
Party claiming a dispute will provide written notice to the other Party. The
Parties will make reasonable efforts through or by their respective senior
executives to resolve any dispute within sixty days of receipt of such notice.
G.2 If a dispute is settled by the senior executives of the Parties, the Parties
shall prepare and execute minutes setting forth the terms of the settlement.
Such terms shall bind the Parties. The subject-matter of the dispute shall not
thereafter be the subject of any civil or other proceeding, other than in
relation to the enforcement of the terms of the settlement. If a Party fails to
comply with the terms of settlement, the other Party may submit the matter to
arbitration under section G.3. A copy of the minutes referred to in this section
from which all confidential information has been expunged shall be made
available to the public by the Distributor upon request. G.3 If the senior
executives of the Parties cannot resolve the dispute within the time period set
out in section G.1 or such longer or shorter period as the Parties may agree,
either Party may submit the dispute to binding arbitration under sections G.4 to
G.8 by notice to the other Party. G.4 The Parties shall use good faith efforts
to appoint a single arbitrator for purposes of the arbitration of the dispute.
If the Parties fail to agree upon a single arbitrator within ten working days of
the date of the notice referred to in section G.3, each Party shall within five
working days thereafter choose one arbitrator. The two arbitrators so chosen
shall within fifteen working days select a third arbitrator. G.5 Where a Party
has failed to choose an arbitrator under section G.4 within the time allowed,
the other Party may apply to a court to appoint a single arbitrator to resolve
the dispute. G.6 A person may be appointed as an arbitrator if that person: (a)
is independent of the Parties; (b) has no current or past substantial business
or financial relationship with either Party, except for prior arbitration; and
(c) is qualified by education or experience to resolve the dispute. 67 G.7 The
arbitrator(s) shall provide each of the Parties with an opportunity to be heard
orally and/or in writing, as may be appropriate to the nature of the dispute.
G.8 The Arbitration Act, 1991 (Ontario) shall apply to an arbitration conducted
under this Schedule G. G.9 The decision of the arbitrator(s) shall be final and
binding on the Parties and may be enforced in accordance with the provisions of
the Arbitration Act, 1991 (Ontario). The Party against which the decision is
enforced shall bear all costs and expenses reasonably incurred by the other
Party in enforcing the decision. G.10 A copy of the decision of the
arbitrator(s) from which any confidential information has been expunged shall be
made available to the public by the Distributor upon request. G.11 Subject to
section G.12, each Party shall be responsible for its own costs and expenses
incurred in the arbitration of a dispute and for the costs and expenses of the
arbitrator(s) if appointed to resolve the dispute. G.12 The arbitrator(s) may,
if the arbitrator(s) consider it just and reasonable to do so, make an award of
costs against or in favour of a Party to the dispute. Such an award of costs may
relate to either or both the costs and expenses of the arbitrator(s) and the
costs and expenses of the Parties to the dispute. G.13 If a dispute is settled
by the Parties during the course of an arbitration, the Parties shall prepare
and execute minutes setting forth the terms of the settlement. Such terms shall
bind the Parties, and either Party may request that the arbitrator(s) record the
settlement in the form of an award under section 36 of the Arbitration Act, 1991
(Ontario). The subject-matter of the dispute shall not thereafter be the subject
of any civil or other proceeding, other than in relation to the enforcement of
the terms of the settlement. G.14 If a Party fails to comply with the terms of
settlement referred to in section G.13, the other Party may submit the matter to
arbitration under section G.3 if the settlement has not been recorded in the
form of an award under section 36 of the Arbitration Act, 1991 (Ontario). G.15.
A copy of the minutes referred to in section G.13 from which all confidential
information has been expunged shall be made available to the public by the
Distributor upon request. G.16 The Parties may not, by means of the settlement
of a dispute under section G.2 or section G.13, agree to terms or conditions
that are inconsistent with or contrary to the Code or this Agreement. 68
SCHEDULE H PROVISIONS APPLICABLE IF FACILITY FINANCED BY A LENDER (SECTIONS
19.3, 20.3 AND 21.1) H.1 For the purposes of this Schedule, "lender" means a
bank or other entity whose principal business in that of a financial institution
and that is financing or refinancing the Facility. H.2 Where notice of a Default
has been served on the Customer under section 19.3, an agent or trustee for and
on behalf of a lender ("Security Trustee") or a receiver appointed by the
Security Trustee ("Receiver") shall upon notice to the Distributor be entitled
(but not obligated) to exercise all of the rights and obligations of the
Customer under this Agreement and shall be entitled to remedy the Default
specified in the notice within the applicable cure period referred to in section
19.4. The Distributor shall accept performance of the Customer's obligations
under this Agreement by the Security Trustee or Receiver in lieu of the
Customer's performance of such obligations, and will not exercise any right to
terminate this Agreement under section 19.3 due to a Default if the Security
Trustee, its nominee or transferee, or the Receiver acknowledges its intention
to be bound by the terms of this Agreement and such acknowledgment is received
within 30 days of the date of receipt by the Customer of the notice of Default.
H.3 The Customer may, without the prior written consent of the Distributor,
assign by way of security only all or any part of its rights or obligations
under this Agreement to a lender. The Customer shall promptly notify the
Distributor upon making any such assignment. H.4 The Customer may disclose
confidential information of the Distributor to a lender or a prospective lender.
69
 

--------------------------------------------------------------------------------